Exhibit 10.2

THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of April
30, 2004 (this "Agreement"), is among ESSEX PORTFOLIO, L.P., a California
limited partnership ("Borrower"), the several financial institutions from time
to time party to this Agreement (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, "Administrative Agent") and as Swing Line Lender and L/C
Issuer, UNION BANK OF CALIFORNIA, N.A., as co-syndication agent, BANK ONE, NA,
as co-syndication agent, KEYBANK NATIONAL ASSOCIATION, as managing agent, and
PNC BANK, NATIONAL ASSOCIATION, as managing agent.

Factual Background

A. Certain of the Lenders have previously made available to Borrower an
unsecured revolving line of credit in the maximum principal amount of
$165,000,000, as increased to $185,000,000 (the "Credit Line") on the terms and
subject to the conditions set forth in that certain Second Amended and Restated
Revolving Loan Agreement dated as of May 15, 2002, as amended by the First
Modification Agreement to Second Amended and Restated Revolving Credit
agreement, dated as of December 16, 2002, and the Second Amendment to Second
Amended and Restated Revolving Credit Agreement, dated as of September 24, 2003,
among Borrower, the financial institutions party thereto and Bank of America,
N.A., as administrative agent for the lenders (the "Existing Agreement").

B. Essex Property Trust, Inc., a Maryland corporation and Borrower's general
partner, has guaranteed Borrower's obligations under the Existing Agreement.

C. Borrower has requested that the Lenders and Administrative Agent modify the
Existing Agreement to, among other things, extend the term. The Lenders and
Administrative Agent are willing to modify the Credit Line on the terms and
subject to the conditions set forth in this Agreement, which amends and restates
the Existing Agreement in full, with the pro rata shares of the Lenders adjusted
as set forth in Schedule 1.1 hereof.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 1. DEFINITIONS.
     1. Defined Terms. In addition to the terms defined elsewhere in this
        Agreement, the following terms have the following meanings:
    
        "Acquisition down-REIT" shall have the meaning set forth in Section
        6.5.2(1).
    
        "Act" shall have the meaning set forth in Section 11.19.
    
        "Administrative Agent" means BankAmerica, in its capacity as
        administrative agent for the Lenders hereunder and under the other Loan
        Documents, and any successor administrative agent designated under
        Section 10.10.
    
        "Administrative Agent's Office" means Administrative Agent's address
        and, as appropriate, account as set forth on Schedule 1.2, or such other
        address or account as Administrative Agent may from time to time notify
        Borrower and the Lenders in writing.
    
        "Administrative Questionnaire" means an Administrative Questionnaire in
        a form supplied by Administrative Agent.
    
        "Affiliate" means, with respect to a specified Person, any other Person
        that directly, or indirectly through one or more intermediaries,
        Controls or is Controlled by or is under common Control with the
        specified Person. "Control" means the possession, directly or
        indirectly, of the power to direct or cause the direction of the
        management or policies of a Person, whether through the ability to
        exercise voting power, by contract or otherwise. "Controlling" and
        "Controlled" have meanings correlative thereto.
    
        "Agent-Related Persons" means BankAmerica and any successor
        administrative agent hereunder, together with their respective
        Affiliates (including, in the case of BankAmerica in its capacity as
        Administrative Agent) and the officers, directors, employees, and agents
        of such Persons.
    
        "Agent's Payment Office" means the address for payments set forth herein
        for Administrative Agent, as specified in Schedule 1.2, or such other
        address as Administrative Agent may from time to time specify by the
        delivery of a written notice.
    
        "Agreement" means this Third Amended and Restated Revolving Credit
        Agreement, as supplemented, modified, amended or amended and restated
        from time to time.
    
        "Applicable LIBOR Margin" means the Applicable Margin for LIBOR Loans.
    
        "Applicable Margin" means the Applicable LIBOR Margin or the Applicable
        Reference Rate Margin determined from the following pricing grid based
        on the current published or private pro forma ratings of Guarantor's
        senior unsecured long term debt by the Rating Agencies:
    
    Guarantor's Senior Unsecured Long Term Debt Rating

Applicable Libor Margin (bps)

Facility Fee (bps Per Annum)

Applicable Reference Rate Margin (bps)

BBB+/Baa1 or better

70

15

0

BBB/Baa2

85

15

0

BBB-/Baa3

100

20

0

Less than BBB-/Baa3

120

30

25

Borrower shall provide to Administrative Agent annually, on or before June 30,
written evidence of the current rating on Guarantor's senior unsecured long term
debt by the Rating Agencies, which evidence shall be reasonably acceptable to
Administrative Agent. In the event of a difference in rating between the Rating
Agencies, the Applicable Margin shall be based on the lower rating. Changes in
the Applicable Margin shall become effective on the first day following the date
on which one or both of the Rating Agencies changes the rating on Guarantor's
senior unsecured long term debt.

"Applicable Reference Rate Margin" means the Applicable Margin for Reference
Rate Loans.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

"Assignment and Assumption" means an Assignment and Assumption Agreement
substantially in the form of Exhibit F.

"Availability" means, at any time, an amount equal to the least of
(a) fifty-five percent (55%) of the Unencumbered Asset Pool Value at such time,
or (b) the Maximum Commitment Amount at such time.

"BankAmerica" means Bank of America, N.A. and its successors.

"Borrower" has the meaning set forth in the introductory clause hereof.

"Borrower's Knowledge" means the actual knowledge of the General Counsel, Chief
Financial Officer or Vice President-Finance of the general partner of Borrower;
provided, however, that, if Administrative Agent, L/C Issuer or any Lender sends
a notice with regards to any matter pursuant to the provisions of Section 11.2
hereof, Borrower shall be deemed to have knowledge of the matters set forth in
such notice as of the date of receipt of such written notice.

"Borrowing" means any borrowing hereunder consisting of Loans of the same Type
made by the Lenders to Borrower on the same day under Article 2 and, other than
in the case of Reference Rate Loans, having the same Interest Period, but does
not include (a) a conversion of Loans of one Type to another Type or (b) a
continuation of a Loan as a Loan of the same Type, but with a new Interest
Period.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York and the state where Administrative
Agent's Office is located, are authorized or required by law to close and, if
the applicable Business Day relates to any LIBOR Loan, means such a day on which
dealings are carried on in the applicable offshore dollar interbank eurodollar
market.

"Capital Adequacy Regulation" means any guideline or directive of any central
bank or other Governmental Authority, or any other law, rule or regulation
regarding capital adequacy of any Lender or of any corporation controlling a
Lender.

"Capital Interest" means, with respect to any Joint Venture, the ratio of
(i) Borrower's contribution to the capital of such Joint Venture to (ii) the
aggregate amount of all contributions to the capital of such Joint Venture.

"Capitalization Rate" means eight and one-quarter percent (8.25%); provided,
however, that the Required Lenders may during the term of this Agreement and in
their reasonable discretion, adjust the Capitalization Rate up to eight and
one-half percent (8.5%).

"Capital Reserve" means the greater of (a) $62.50 per unit per quarter; and (b)
the actual Non-Revenue Generating Capital Expenditures per weighted average
occupancy unit for all real properties owned by Guarantor and its consolidated
subsidiaries, excluding in both cases, however, units owned by Acquisition
down-REITs. For the purposes of this definition, "Non- Revenue Generating
Capital Expenditures" shall mean improvements and upgrades that extend the
useful life of such real property, calculated in a manner consistent with
Guarantor's Form 10-K Annual Report for Guarantor's fiscal year ending December
31, 2003.

"Cash Collateralize" has the meaning set forth in Section 2.4.5. Derivatives of
such term have corresponding meanings.

"Certificate of Compliance" shall have the meaning set forth in Section 6.22.

"Claims" shall have the meaning set forth in Section 11.4.

"Closing Date" means the earliest date on which all conditions precedent set
forth in Section 5.1 are satisfied or waived by Administrative Agent.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

"Commitment" means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2, (b) purchase participations in L/C Obligations,
and (c) purchase participations in Swing Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

"Compliance Certificate" shall have the meaning set forth in Section 4.1(b).

"Conversion" shall have the meaning set forth in Section 6.22.

"Credit Line" has the meaning given to it in Recital A.

"Debt Service" means the sum of (x) the aggregate interest payments, Letter of
Credit Fee and other fees paid or payable in respect of or relating to debt on a
property, plus (y) the aggregate principal installments paid and payable (but
not balloon payments due at maturity) in respect of or relating thereto.

"Default" means any event or circumstance which, with notice or the passage of
time or both, would become an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans (including Swing Loans) or participations in Letters of Credit
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

"Defaulting Lender Amount" has the meaning given to it in Section 2.16.1.

"Defaulting Lender Notice" has the meaning given to it in Section 2.16.1.

"Default Rate" means the per annum rate of interest that is 300 basis points in
excess of the rate otherwise applicable.

"EBITDA" means, for any fiscal period of Guarantor and its consolidated
subsidiaries, (a) the sum for such period of (i) consolidated net income,
(ii) consolidated interest expense (including capitalized interest expense);
(iii) consolidated charges against income for all federal, state and local taxes
based on income, (iv) consolidated depreciation expense, (v) consolidated
amortization expense, (vi) the aggregate amount of other non-cash charges and
expenses, and (vii) the aggregate amount of extraordinary losses included in the
determination of consolidated net income for such period, less (b) the aggregate
amount of extraordinary gains included in the determination of consolidated net
income for such period, and in each case excluding all Non-Borrower Interests,
all as determined in accordance with GAAP, consistently applied. For purposes of
this definition, EBITDA includes Borrower's pro rata shares of interest expense,
federal, state and local taxes based on income, depreciation expense and
amortization expense for Joint Ventures, based on its Capital Interests in such
Joint Ventures.

"Effective Date" shall have the meaning set forth in Section 2.12.3(e).

"Electing Lender" has the meaning given to it in Section 2.16.1.

"Election Notice" has the meaning given to it in Section 2.16.1.

"Election Period" shall have the meaning set forth in Section 2.16.1.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent in its reasonable discretion, and (ii) unless an
Event of Default has occurred and is continuing, Borrower (each such approval
not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, "Eligible Assignee" shall not include Borrower or
any of Borrower's Affiliates or subsidiaries. Approval by Administrative Agent
or, if required, by Borrower of any Person as an Eligible Assignee shall not
constitute a waiver of any right to approve any other Person before such other
Person can become an Eligible Assignee.

"EMC" means Essex Management Corporation, a California corporation.

"Environmental Laws" means all federal, state, and local laws, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements, governmental restrictions and regulations relating to
pollution and the protection of the environment or the release of any Hazardous
Substances into the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §  9601
et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1802, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §  6901 et seq., the Toxic
Substance Control Act of 1976, as amended, 15 U.S.C. §  2601 et seq., the Clean
Water Act, 33 U.S.C. §  466 et seq., as amended, and the Clean Air Act,
42 U.S.C. §  7401 et seq.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.

"Event of Default" means any of the events or circumstances specified in
Section 8.1.

"Existing Agreement" has the meaning given to it in Recital A.

"Existing Letters of Credit" means the letters of credit listed on Schedule 1.3
hereto.

"Facility Fee" has the meaning given to it in Section 2.10.1.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
BankAmerica on such day on such transactions as determined by Administrative
Agent.

"Fee Letter" has the meaning given to it in Section 2.10.3.

"Fixed Charges" means, for any fiscal period of Guarantor and its consolidated
subsidiaries, the sum of the following items for such period (including
Borrower's share of each such item for each Joint Venture based on its Capital
Interest in such Joint Venture): (i) interest expense (whether paid or accrued),
(ii) capitalized interest expense, (iii) preferred stock dividends,
(iv) scheduled principal payments on Indebtedness, other than balloon payments
and (v) a reserve for recurring capital expenditures in an amount equal to the
Capital Reserve for such period.

"Fronting Fee" has the meaning set forth in Section 2.10.2.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Funds From Operations" means, with respect to Guarantor and its consolidated
subsidiaries, net income calculated in conformity with the National Association
of Real Estate Investment Trusts in its April 2002 White Paper on Funds From
Operations.

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government, and any entity owned or controlled, through capital ownership or
otherwise, by any of the foregoing.

"Gross Asset Value" means, at any time, the sum (without duplication) of (i) an
amount equal to EBITDA for Guarantor and its consolidated subsidiaries for the
most recent fiscal quarter for which Administrative Agent has received financial
statements (excluding any income attributable to properties bought or sold
during such fiscal quarter and any income received during such fiscal quarter
attributable to the Clarewood Office Building located at 22110-22120 Clarendon
Street, Woodland Hills, California, and the office building located at 925 East
Meadow Drive, Palo Alto, California), multiplied by four (4) and divided by the
Capitalization Rate (expressed as a decimal); (ii) the amount of cash and
marketable securities held by Guarantor and its consolidated subsidiaries as of
the end of such fiscal quarter; (iii) the aggregate acquisition cost of
properties acquired by Guarantor or any of its consolidated subsidiaries during
such fiscal quarter (including Borrower's pro rata shares of any properties
acquired by Joint Ventures, based on its Capital Interests in such Joint
Ventures); (iv) the aggregate book value of all development in progress as of
the end of such fiscal quarter (including Borrower's pro rata share of
development in progress held by Joint Ventures, based on its Capital Interests
in such Joint Ventures), as reported on Guarantor's 10K and 10Q; (v) $4,500,000,
if Borrower owns the Clarewood Office Building located at 22110-22120 Clarendon
Street, Woodland Hills, California at such time; and (vi) $4,500,000, if
Borrower owns the office building located at 925 East Meadow Drive, Palo Alto,
California at such time.

"Guarantor" means Essex Property Trust, Inc., a Maryland corporation operating
as a real estate investment trust.

"Guaranty" means that certain Second Amended and Restated Payment Guaranty of
even date herewith, executed by Guarantor and substantially in the form of
Exhibit G-1 attached hereto.

"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the "primary obligations") of another
Person. The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

"Hazardous Substance" means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), polychlorinated
biphenyls, radon gas, urea formaldehyde foam insulation, explosive or
radioactive material, or infectious or medical wastes, which is or becomes
designated, classified or regulated as "toxic," "hazardous," a "pollutant" or
similar designation under, or which is regulated pursuant to, any Environmental
Law.

"Honor Date" shall have the meaning set forth in Section 2.4.1(a).

"Indebtedness" of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services; (c) all reimbursement
obligations with respect to surety bonds, letters of credit and similar
instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (f) all indebtedness referred to in clauses (a)
through (e) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness; and (g) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.

"Indemnified Liabilities" has the meaning given to it in Section 11.4.

"Indemnified Person" has the meaning given to it in Section 11.4.

"Insolvency Proceeding" means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case (a) and (b) undertaken under U.S. federal, state or foreign law,
including the United States Bankruptcy Code (11 U.S.C. 101 et seq.).

"Interest Payment Date" means (a) the first Business Day of each month for
interest due through the last day of the preceding month, (b) the Maturity Date,
and (c) the date of any prepayment of any Loan made hereunder, as to the amount
prepaid.

"Interest Period" means, with respect to any LIBOR Loan, the period commencing
on the Business Day the Loan is disbursed or continued or on the conversion date
on which the Loan is converted to a LIBOR Loan and ending on the date that is
one (1), two (2), three (3), six (6), nine (9) (subject to the availability by
all of the Lenders) or twelve (12) (subject to the availability by all of the
Lenders) months thereafter, as selected by Borrower in its Notice of Borrowing
or Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Loan would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and

(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Joint Venture" means a Person in which Borrower has an ownership interest that
is less than one hundred percent (100%).

"Joint Venture Investments" means the aggregate amount of Borrower's investments
(valued in accordance with GAAP), advances and loans to Joint Ventures
unconsolidated under GAAP, excluding investments in such Joint Ventures in which
Borrower's Capital Interest is less than fifteen percent (15%).

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

"L/C Issuer" means BankAmerica in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"Lenders" means BankAmerica and the several additional financial institutions
from time to time a party to this Agreement.

"Lending Office" means, as to any Lender, the office specified as its Lending
Office on the signature pages hereto, or such other office as such Lender may
designate to Borrower and Administrative Agent in writing from time to time.

"Letter of Credit" means a standby letter of credit issued by BankAmerica for
Borrower's account pursuant to Section 2.1, and shall include the Existing
Letters of Credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Fee" has the meaning set forth in Section 2.10.2.

"Letter of Credit Sublimit" means, at any time, the lesser of (a) $20,000,000 or
(b) the difference between (i) the Availability at such time and (ii) the
aggregate Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations outstanding at such time.

"LIBOR Base Rate" has the meaning set forth in the definition of LIBOR Rate.

"LIBOR Borrowing" means a Borrowing consisting of LIBOR Loans.

"LIBOR Loan" means a Loan that bears interest based on the LIBOR Rate.

"LIBOR Rate" means, for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by Administrative Agent pursuant to the following
formula:

LIBOR Rate = LIBOR Base Rate

1.00 − LIBOR Reserve Percentage

Where,

"LIBOR Base Rate" means, for such Interest Period:

(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by Administrative Agent as the rate of
interest at which deposits in dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Loan
being made, continued or converted by BankAmerica and with a term equivalent to
such Interest Period would be offered by BankAmerica's London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

"LIBOR Reserve Percentage" means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to LIBOR funding (currently referred to as
"LIBOR liabilities"). The LIBOR Rate for each outstanding LIBOR Loan shall be
adjusted automatically as of the effective date of any change in the LIBOR
Reserve Percentage.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
lessor's interest under a capital lease (determined in accordance with GAAP),
any financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement under the UCC or any
comparable law naming the owner of the asset to which such lien relates as
debtor) and any contingent or other agreement to provide any of the foregoing,
but not including the interest of a lessor under an operating lease (determined
in accordance with GAAP).

"Loan" means an extension of credit by a Lender to Borrower pursuant to
Article 2, and may be a Reference Rate Loan, a LIBOR Loan or, in the case of the
Swing Line Lender, a Swing Loan.

"Loan Documents" means this Agreement, the Swing Line Note, the Notes, the
Guaranty, each Payment Guaranty and any other documents delivered to
Administrative Agent, on behalf of the Lenders, in connection therewith, in each
case as supplemented, modified, amended or amended and restated from time to
time.

"Maturity Date" means April 30, 2007, as the same may be extended pursuant to
Section 2.8.

"Maximum Commitment Amount" means, at any time, an amount equal to $185,000,000,
subject to increase pursuant to, and on the terms and subject to the conditions
set forth in, Section 2.12, and to decrease pursuant to the provisions of
Section 2.6.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

"Net Operating Income" for a property means, for the relevant period, the
aggregate total cash revenues actually collected from the normal operation of
such property (excluding all security deposits until such time as the tenant or
other user making such deposit is no longer entitled to return thereof), plus
amounts payable to unrelated third parties on behalf of the owner of the
property, if actually paid, plus the proceeds of any rental or business
interruption insurance actually received by the owner of the property with
respect to such property, from which there shall be deducted all costs and
expenses paid or payable by the owner and relating to such property (other than
Debt Service which is paid and balloon payments), including (a) any charges paid
in connection with the use, ownership or operation of such property, (b) any
cost of repairs and maintenance, (c) any cost associated with the management of
such property, (d) any payroll cost and other expenses for general
administration and overhead paid in connection with the use, ownership or
operation of such property, (e) current real estate taxes, (f) any sums paid or
subject to payment in the nature of a rebate, refund or other adjustment to
revenue previously collected, (g) all assessment bond indebtedness (whether
principal or interest) in respect of such property paid or payable for the
interval in question, (h) all amounts paid to unrelated third parties on behalf
of the owner of the property, and (i) any and all costs or expenses, of whatever
nature or kind, incurred in connection with the use, ownership or operation of
the property; provided, however, that such costs and expenses paid or payable by
Borrower and relating to such property shall not include tenant improvement
costs, leasing commissions or the costs and expenses of capital improvements and
capital repairs, or depreciation, amortization or other non-cash expenses.

"Nominated Property" has the meaning given to it in Section 4.1(a).

"Non-Borrower Interests" means (a) the portion of capital contributed to
Borrower or any Joint Venture by a Person other than Borrower or Guarantor; and
(b) the portion of income of Borrower or any Joint Venture that is allocated to
a Person other than Borrower or Guarantor.

"Non-Recourse Indebtedness" means, with respect to any Person, Indebtedness of
that Person with respect to which recourse to such Person for payment is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness. Notwithstanding the foregoing, Indebtedness of any Person shall
not fail to constitute Non-Recourse Indebtedness by reason of the inclusion in
any document evidencing, governing, securing or otherwise relating to such
Indebtedness to the effect that such Person shall be liable, beyond the assets
securing such Indebtedness, for (a) misapplied moneys, including insurance and
condemnation proceeds and security deposits, (b) liabilities (including
environmental liabilities) of the holders of such Indebtedness and their
affiliates to third parties, (c) breaches of customary representations and
warranties given to the holders of such Indebtedness, (d) commission of waste
with respect to any part of the collateral securing such Indebtedness,
(e) recovery of rents, profits or other income attributable to the collateral
securing such Indebtedness collected following a default, (f) fraud, gross
negligence or willful misconduct, (g) breach of any covenants regarding
compliance with ERISA, and (h) other similar exceptions to the non-recourse
nature of the Indebtedness imposed by an institutional lender.

"Note(s)" means each promissory note of Borrower payable to the order of a
Lender, substantially in the form of Exhibit H-1 hereto, and any amendments,
supplements, modifications, renewals, replacements, consolidations or extensions
thereof, evidencing the aggregate indebtedness of Borrower to a Lender resulting
from Loans made by such Lender pursuant to this Agreement; "Notes" means, at any
time, all of the Notes (other than the Swing Line Note) executed by Borrower in
favor of a Lender outstanding at such time.

"Notice of Borrowing or Conversion/Continuation" means a notice substantially in
the form of Exhibit B given by Borrower to Administrative Agent pursuant to
Section 2.4 or Section 2.5, as applicable, which shall include, in the case of a
request for a Letter of Credit, a Letter of Credit Application.

"O&M Plan" means an operations and maintenance plan relating to any asbestos
containing materials.

"Obligations" means all Loans, advances, debts, liabilities, obligations and
covenants owing from Borrower, Guarantor or any Permitted Affiliate to any
Lender, Administrative Agent or any Indemnified Person under any Loan Document,
whether absolute or contingent, due or to become due, now existing or hereafter
arising ,and including interest and fees that accrue after the commencement by
or against Borrower, Guarantor or any Permitted Affiliate of any proceeding
under any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

"Outstanding Amount" means (s) with respect to Loans (including Swing Loans) on
any date, (a) the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to the issuance,
extension or increase of any Letter of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

"Participant" shall have the meaning set forth in Section 11.5(c).

"Payment Guaranty" means a guaranty by a Permitted Affiliate of the Obligations
of Borrower under this Agreement in favor of Administrative Agent, as
administrative agent for the Lenders, substantially in the form of Exhibit G-2
hereto.

"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

"Permitted Affiliate" means each direct or indirect wholly- owned subsidiary of
Borrower or Guarantor that owns an Unencumbered Asset Pool Property and is or
becomes a party to a Payment Guaranty, including, on the Closing Date, each
entity that is listed on Schedule 1.4 hereto. Upon removal of the Unencumbered
Asset Pool Property owned by such subsidiary from the Unencumbered Asset Pool
pursuant to Section 4.1(b) or Section 4.1(c), and as long as such subsidiary no
longer owns any Unencumbered Pool Property included in the calculation of
Availability, such subsidiary shall no longer constitute a Permitted Affiliate
hereunder.

"Permitted Liens" has the meaning given to it in Section 4.1(a)(5).

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, joint stock company, business trust, unincorporated
association or Governmental Authority.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

"Pro Rata Share" means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal rounded to the ninth decimal place) at such time of such
Lender's share of the credit and the outstanding Loans. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

"Rating Agencies" means, collectively, (1) Standard & Poor's Rating Services, a
division of The McGraw- Hill Companies, Inc., and (2) either (i) Moody's
Investors Service, Inc., or (ii) Fitch, Inc.

"Reference Rate" means the fluctuating rate of interest publicly announced from
time to time by BankAmerica as its "prime rate." The Reference Rate is set by
Administrative Agent based on various factors, including BankAmerica's costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing loans. BankAmerica may price loans at, above or
below the Reference Rate. Any change in the Reference Rate shall take effect on
the day specified in the public announcement of such change. In the event that
BankAmerica no longer announces a "prime rate", the Reference Rate will be a per
annum rate of interest equal to fifty (50) basis points above the Federal Funds
Rate, with changes in the Reference Rate from time to time taking effect on the
same date as corresponding changes in the Federal Funds Rate.

"Reference Rate Borrowing" means a Borrowing consisting of Reference Rate Loans.

"Reference Rate Loan" means a Loan that bears interest based on the Reference
Rate.

"Register" shall have the meaning set forth in Section 11.5(b).

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Responsible Officer" means any officer of the general partner of Borrower
having the authority to execute Loan Documents or Notices of Borrowing or
Conversion/Continuation on behalf of Borrower, as identified to Administrative
Agent in a certificate executed by the General Counsel, Chief Financial Officer,
Vice President-Finance or Secretary of Borrower's general partner.

"Required Lenders" means at any time two (2) or more Lenders then holding at
least sixty-six and two-thirds percent (66.67%) of the then aggregate unpaid
principal amount of the Loans (not including any Swing Loan) (or, if no
principal amount is then outstanding, two (2) or more Lenders then having at
least sixty-six and two-thirds percent (66.67%) of the aggregate amount of the
Commitment); and provided, however, that the Commitment of, and the portion of
the Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

"Requirements of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation, or any determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

"Requirements" shall have the meaning set forth in Section 6.1.1.

"Secured Debt" means Indebtedness that is secured by a Lien encumbering property
owned or leased by the obligor.

"Supplemental Signature Page" shall have the meaning set forth in Section
2.12.3(c).

"Swing Line" has the meaning given to it in Section 2.2.1.

"Swing Line Availability" means, at any time, the lesser of (a) $25,000,000 or
(b) the difference between (i) the Availability at such time and (ii) the
aggregate Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations outstanding at such time.

"Swing Line Lender" means BankAmerica, in its capacity as the maker of Swing
Loans under Section 2.2, or any successor or replacement thereto under Sections
10.10 or 11.5(e).

"Swing Line Note" means the promissory note of Borrower payable to the order of
the Swing Line Lender, substantially in the form of Exhibit H-2 attached hereto,
to evidence the Swing Loans, and any amendments, supplements, modifications,
renewals, replacements, consolidations or extensions thereof.

"Swing Loan" and "Swing Loans" have the meanings given to them in Section 2.2.1.

"Tangible Net Worth" means at any time, the total consolidated stockholders'
equity of Guarantor and its consolidated subsidiaries at such time, determined
in accordance with GAAP, exclusive of Non-Borrower Interests, excluding as
assets (i) any loans to tenants for tenant improvements and (ii) assets
considered to be intangible under GAAP, including, without limitation, goodwill.

"Total Liabilities" means, without duplication, (a) all Indebtedness of
Guarantor and its consolidated subsidiaries, including subordinated debt,
capitalized leases, purchase obligations (defined as nonrefundable deposits and
non-contingent obligations), L/C Obligations and unfunded obligations of
Guarantor, Borrower or any consolidated subsidiary reported in accordance with
GAAP, (b) Borrower's and Guarantor's pro rata share of non-recourse liabilities
of unconsolidated Joint Ventures, based on its Capital Interests in such Joint
Ventures; and (c) all liabilities of Affiliates that are recourse to Borrower or
Guarantor. The term "Total Liabilities" does not include (i) that portion of
Borrower's liabilities attributable to Non-Borrower Interests; and (ii) except
as provided in "(b)" above, the Non-Recourse Indebtedness of an Acquisition
down- REIT.

"Type" means, in connection with a Loan, the characterization of such loan as a
Reference Rate Loan or a LIBOR Loan.

"UCC" means the Uniform Commercial Code as in effect in any jurisdiction, as the
same may be amended, modified or supplemented from time to time.

"Unencumbered Asset Pool" means, at any time, all of the Unencumbered Asset Pool
Properties at such time.

"Unencumbered Asset Pool Property" means a real property listed on Exhibit A and
any additional real property that satisfies all of the conditions set forth in
Section 4.1(a), in each case so long as either Borrower or a Permitted Affiliate
holds fee simple title to such real property.

"Unencumbered Asset Pool Value" means, at any time, an amount equal to the sum
of the Unencumbered Asset Value at such time for each Unencumbered Asset Pool
Property at such time.

"Unencumbered Asset Value" means, for an Unencumbered Asset Pool Property at any
time,

(a) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for four (4) or more full consecutive calendar
quarters, an amount equal to (i) its Net Operating Income for the most recent
four (4) consecutive quarter period, less the Capital Reserve for such period,
divided by (ii) the Capitalization Rate (expressed as a decimal);

(b) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for one (1) full calendar quarter or more but
fewer than four (4) full consecutive calendar quarters, an amount equal to
(i) its annualized Net Operating Income for the number of the most recent full
consecutive quarters that Borrower has owned such property (e.g., Net Operating
Income for properties owned for two (2) full consecutive quarters is annualized
by multiplying by a factor of two (2)), less the Capital Reserve for such
period, divided by (ii) the Capitalization Rate (expressed as a decimal); or

(c) if at such time Borrower or a Permitted Affiliate has owned such
Unencumbered Asset Pool Property for less than one (1) full calendar quarter, an
amount equal to its acquisition cost.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"Unreimbursed Amount" has the meaning specified in Section 2.4.1(a).

"Unsecured Debt" means, at any time, all Indebtedness of Borrower, Guarantor and
any wholly owned subsidiary of Borrower or Guarantor that is not Secured Debt at
the end of Guarantor's most recent fiscal quarter, including, without
limitation, Indebtedness arising under the Loan Documents.

Terms capitalized in this Agreement and not defined in this Section 1 have the
meanings given to them elsewhere in this Agreement.

Other Interpretive Provisions.
 1. Use of Defined Terms. Unless otherwise specified herein or therein, all
    terms defined in this Agreement shall have the defined meanings when used in
    any certificate or other document made or delivered pursuant to this
    Agreement. The meaning of defined terms shall be equally applicable to the
    singular and plural forms of the defined terms.
 2. Certain Common Terms.
    The Agreement
    . The words "hereof," "herein," "hereunder" and words of similar import when
    used in this Agreement shall refer to this Agreement as a whole and not to
    any particular provision of this Agreement, and section, schedule and
    exhibit references are to this Agreement unless otherwise specified.
    Documents
    . The term "documents" includes any and all instruments, documents,
    agreements, certificates, indentures, notices and other writings, however
    evidenced.
    Including
    . The term "including" is not limiting and means "including without
    limitation."
    Performance
    . Whenever any performance obligation hereunder (including a payment
    obligation) is stated to be due or required to be satisfied on a day other
    than a Business Day, such performance shall be made or satisfied on the next
    succeeding Business Day. In the computation of periods of time from a
    specified date to a later specified date (other than with respect to
    computation of interest owed or accrued under this Agreement), the word
    "from" means "from and including" and the words "to" and "until" each mean
    "to and including". If any provision of this Agreement refers to any action
    taken or to be taken by any Person, or which such Person is prohibited from
    taking, such provision shall be interpreted to encompass any and all
    reasonable means, direct or indirect, of taking or not taking such action.
    Contracts
    . Unless otherwise expressly provided in this Agreement, references to
    agreements and other contractual instruments shall be deemed to include all
    subsequent amendments and other modifications thereto, but only to the
    extent such amendments and other modifications are not prohibited by the
    terms of any Loan Document.
    Laws
    . References to any statute or regulation are to be construed as including
    all statutory and regulatory provisions consolidating, amending or replacing
    the statute or regulation.
    Captions
    . The captions and headings of this Agreement are for convenience of
    reference only, and shall not affect the construction of this Agreement.
    Independence of Provisions
    . If a conflict exists between the terms of this Agreement and those of any
    other Loan Document, this Agreement shall prevail; provided, however, that
    the parties acknowledge that this Agreement and the other Loan Documents may
    use several different limitations, tests or measurements to regulate the
    same or similar matters, and that such limitations, tests and measurements
    are cumulative and must each be performed, except as expressly stated to the
    contrary in this Agreement, or unless the applicable provisions are
    inconsistent or cannot be simultaneously enforced or performed.
    Exhibits
    . All of the exhibits attached to this Agreement are incorporated herein by
    this reference.
    Times of Day
    . Unless otherwise specified, all references herein to times of day shall be
    references to Pacific time (daylight or standard, as applicable).

 3. Accounting Principles.
    Accounting Terms
    . Unless the context otherwise clearly requires, all accounting terms not
    otherwise expressly defined herein shall be construed, and all financial
    computations required under this Agreement shall be made, in accordance with
    GAAP, consistently applied.
    Fiscal Periods
    . References herein to "fiscal year" and "fiscal quarter" refer to such
    fiscal periods of Guarantor and its consolidated subsidiaries.

LOAN AMOUNTS AND TERMS.
 1.  Amount and Terms of Commitment.
          a. Each Lender severally agrees, on the terms and subject to the
             conditions hereinafter set forth,
         
             (i) to make Loans to Borrower from time to time on any Business Day
             during the period from the Closing Date to the Maturity Date to be
             used for the interim financing of acquisitions, for general working
             capital, and for other purposes permitted by Borrower's
             organizational documents other than the repurchase of Guarantor's
             common stock, in an aggregate amount not to exceed such Lender's
             Pro Rata Share of the Availability, and
         
             (ii) to fund drawings on any Letters of Credit that the L/C Issuer
             issues for Borrower's account from time to time, in an aggregate
             amount not to exceed at any time outstanding such Lender's Pro Rata
             Share of the amount of such drawing. On the date that the L/C
             Issuer issues a Letter of Credit for Borrower's account, each
             Lender shall be deemed to have unconditionally and irrevocably
             purchased from the L/C Issuer a pro rata risk participation in the
             stated amount of such Letter of Credit, without recourse or
             warranty, in an amount equal to such Lender's Pro Rata Share of the
             stated amount of such Letter of Credit.
         
          b. The L/C Issuer agrees to issue Letters of Credit in its standard
             form for the account of Borrower or any subsidiary, Joint Venture
             or Permitted Affiliate on any Business Day during the period from
             the Closing Date to the Maturity Date, for any purpose for which
             Borrower can obtain Loans under this Agreement, in an aggregate
             amount not to exceed the Letter of Credit Sublimit; provided,
             however, that no Letter of Credit shall have an expiry date (or
             shall have an "evergreen" or other extension provision that results
             in a final expiry date) that is not later than thirty (30) days
             prior to the then- applicable Maturity Date. All Existing Letters
             of Credit shall be deemed to have been issued pursuant hereto, and
             from and after the Closing Date shall be subject to and governed by
             the terms and conditions hereof.
          c. Each Letter of Credit issued hereunder (including any supplement,
             modification, amendment, renewal or extension thereof) will be
             issued pursuant to the L/C Issuer's standard form of Letter of
             Credit Application, substantially in the form attached hereto as
             Exhibit C, which will set forth the agreement between the account
             party and the L/C Issuer regarding the Letter of Credit and
             drawings thereunder. Additionally, Borrower shall furnish to the
             L/C Issuer and Administrative Agent such other documents and
             information pertaining to such requested Letter of Credit issuance
             or amendment as the L/C Issuer or Administrative Agent may
             reasonably require. In the event of any conflict between the terms
             hereof and the terms of any Letter of Credit Application, the terms
             hereof shall control.
          d. Promptly after receipt of any Letter of Credit Application, the L/C
             Issuer will confirm with Administrative Agent (by telephone or in
             writing) that Administrative Agent has received a copy of such
             Letter of Credit Application from Borrower or account party thereof
             and, if not, the L/C Issuer will provide Administrative Agent with
             a copy thereof. Unless the L/C Issuer has received written notice
             from Administrative Agent or Borrower at least one Business Day
             prior to the requested date of issuance or amendment of the
             applicable Letter of Credit, that one or more applicable conditions
             contained in Section 5.2 shall not then be satisfied, then, subject
             to the terms and conditions hereof, the L/C Issuer shall, on the
             requested date, issue a Letter of Credit for the account of
             Borrower (or the applicable subsidiary, Joint Venture or Permitted
             Affiliate) or enter into the applicable amendment, as the case may
             be, in each case in accordance with the L/C Issuer's usual and
             customary business practices. Immediately upon the issuance of each
             Letter of Credit, each Lender shall be deemed to, and hereby
             irrevocably and unconditionally agrees to, purchase from the L/C
             Issuer a risk participation in such Letter of Credit in an amount
             equal to the product of such Bank's Pro Rata Share times the amount
             of such Letter of Credit.
          e. Notwithstanding the provisions of Section 2.4.1, any amount drawn
             under a Letter of Credit shall, from and after the date on which
             such drawing is made, constitute a Borrowing for all purposes under
             this Agreement (including accrual and payment of interest and
             repayment of principal), other than disbursement of Loan proceeds
             under Section 2.4, and shall be subject to the provisions of
             Section 2.4.1. Reimbursement of drawings under any Letter of Credit
             issued for the account of Borrower's subsidiary, Joint Venture or
             Permitted Affiliate shall be the responsibility of, and shall
             create an obligation of, Borrower and any guarantor, including
             Guarantor and each Permitted Affiliate.
          f. Notwithstanding any contrary provision of this Agreement, the
             Outstanding Amount of all Loans plus the Outstanding Amount of all
             L/C Obligations shall not at any time exceed the Availability.
             Within the limits of the Availability, and subject to the other
             terms and conditions hereof, Borrower may borrow under this
             Section 2.1 prior to the Maturity Date, repay pursuant to
             Section 2.7 and reborrow pursuant to this Section 2.1 prior to the
             Maturity Date.
     
      1. No Obligation to Issue Letters of Credit Under Certain Circumstances.
         The L/C Issuer shall not be under any obligation to issue any Letter of
         Credit if:
          a. any order, judgment or decree of any Governmental Authority or
             arbitrator shall by its terms purport to enjoin or restrain the L/C
             Issuer from issuing such Letter of Credit, or any law applicable to
             the L/C Issuer or any request or directive (whether or not having
             the force of law) from any Governmental Authority with jurisdiction
             over the L/C Issuer shall prohibit, or request that the L/C Issuer
             refrain from, the issuance of letters of credit generally or such
             Letter of Credit in particular or shall impose upon the L/C Issuer
             with respect to such Letter of Credit any restriction, reserve or
             capital requirement (for which the L/C Issuer is not otherwise
             compensated hereunder) not in effect on the Closing Date, or shall
             impose upon the L/C Issuer any unreimbursed loss, cost or expense
             which was not applicable on the Closing Date and which the L/C
             Issuer in good faith deems material to it;
          b. the issuance of such Letter of Credit would violate any laws or one
             or more policies of the L/C Issuer; or
          c. a default of any Lender's obligations to fund under Section 2.16
             exists or any Lender is at such time a Defaulting Lender hereunder,
             unless the L/C Issuer has entered into satisfactory arrangements
             with Borrower or such Lender to eliminate the L/C Issuer's risk
             with respect to such Lender including, without limitation, the
             Borrower providing Cash Collateral in the amount of such Defaulting
             Lender's Pro Rata Share of the requested Letter of Credit.
     
         Letters of Credit shall be issued only for drawing in United States
         dollars. No Letters of Credit with automatic extension or reinstatement
         provisions shall be permitted.
     
      2. Letter of Credit Amendments. The L/C Issuer shall not amend any Letter
         of Credit if the L/C Issuer would not be permitted at such time to
         issue such Letter of Credit in its amended form under the terms hereof.
      3. Applicability of ISP98. Unless otherwise expressly agreed by the L/C
         Issuer and Borrower when a Letter of Credit is issued (including any
         such agreement applicable to an Existing Letter of Credit), the rules
         of the ISP shall apply to each standby Letter of Credit.

 2.  Swing Line.
      1. Swing Loans. Upon Borrower's request, and subject to the terms and
         conditions of this Agreement, the Swing Line Lender may, in its sole
         and absolute discretion, on and after the Closing Date and prior to the
         Maturity Date, provide to Borrower a swing line credit facility (the
         "Swing Line") of up to $25,000,000; provided that the Swing Line Lender
         shall not in any event make any Loan under the Swing Line (each a
         "Swing Loan" and collectively, the "Swing Loans") if, after giving
         effect thereto, (a) the sum of the Outstanding Amount of all Loans
         (including Swing Loans) plus the Outstanding Amount of all L/C
         Obligations would exceed the Availability at such time, or (b) the
         aggregate principal amount of all then-outstanding Swing Loans made by
         the Swing Line Lender would exceed the Swing Line Availability at such
         time. Within the limits of the Swing Line Availability, Borrower may
         borrow under this Section 2.2.1 at any time prior to the Maturity Date,
         repay pursuant to Sections 2.2.3 or 2.2.4 and reborrow pursuant to this
         Section 2.2.1 prior to the Maturity Date. Notwithstanding any contrary
         provision of this Section 2.2, the Swing Line Lender shall not at any
         time be obligated to make any Swing Loan. Borrower shall not use the
         proceeds of any Swing Loan to refinance any outstanding Swing Loan.
      2. Interest on Swing Loans. Notwithstanding the provisions of
         Sections 2.9.1 and 2.9.2, each Swing Loan outstanding under the Swing
         Line shall accrue interest at a rate per annum equal to the interest
         rate applicable to a Reference Rate Loan, which interest shall be
         payable in arrears on each Interest Payment Date and on the due date
         for Swing Loans set forth in Section 2.2.3, and shall be payable to
         Administrative Agent for the account of the Swing Line Lender; provided
         that, notwithstanding any other provision of this Agreement, each Swing
         Loan shall bear interest for a minimum of one (1) day.
      3. Principal Payable on Swing Loans. Notwithstanding the provisions of
         Section 2.7, the principal outstanding under the Swing Line shall be
         due and payable:
     
         (a) at or before 10:00 a.m., San Francisco time, on the third Business
         Day immediately following any date on which a Swing Loan is made under
         the Swing Line; and
     
         (b) in any event on the Maturity Date;
     
         provided
     
         that, if no Event of Default has occurred and remains uncured, and
         Borrower is permitted to borrow under the terms of this Agreement (the
         Availability being determined for such purpose without giving effect to
         any reduction thereof occasioned by such Swing Loans due and payable)
         at the time such Swing Loans are due, then unless Borrower notifies the
         Swing Line Lender that it will repay such Swing Loans on their due
         date, Borrower shall be deemed to have submitted a Notice of Borrowing
         or Conversion/Continuation for Reference Rate Loans in an amount
         necessary to repay such Swing Loans on their due date, and the
         provisions of
         Section 2.4
         concerning (i) the minimum principal amounts required for Borrowings
         and (ii) the funding of requested Borrowings as Swing Loans shall not
         apply to Loans made pursuant to this
         Section 2.2.3
         .
     
         
     
      4. Prepayments of Swing Loans. Notwithstanding the provisions of
         Section 2.7.1, Borrower may, from time to time on any Business Day,
         make a voluntary prepayment, in whole or in part, of the outstanding
         principal amount of any Swing Loans, without incurring any premium or
         penalty; provided that:
     
         (a) each such voluntary prepayment shall require prior written notice
         given to Administrative Agent and Swing Line Lender no later than
         10:00 a.m.on the day on which Borrower intends to make a voluntary
         prepayment, and
     
         (b) each such voluntary prepayment shall be in a minimum amount of
         $500,000 (or, if less, the aggregate outstanding principal amount of
         all Swing Loans then outstanding).
     
      5. Funding of Participations. Immediately upon the making of a Swing Loan,
         each Lender shall be deemed to, and hereby irrevocably and
         unconditionally agrees to, purchase from the Swing Line Lender a risk
         participation in such Swing Loan in an amount equal to the product of
         such Lender's Pro Rata Share times the amount of such Swing Loan. The
         Swing Line Lender shall be responsible for invoicing Borrower for
         interest on the Swing Loans. Until each Bank funds its Reference Rate
         Loan or risk participation pursuant to this Section 2.2.5 to refinance
         such Bank's Pro Rata Share of any Swing Loan, interest in respect of
         such Pro Rata Share shall be solely for the account of the Swing Line
         Lender. From and after the date that any Lender funds such
         participation pursuant to this Section 2.2.5, such Lender shall, to the
         extent of its Pro Rata Share, be entitled to receive a ratable portion
         of any payment of principal and/or interest received by the Swing Line
         Lender on account of such Swing Loans, payable to such Lender promptly
         upon such receipt. If any payment received by the Swing Line Lender in
         respect of principal or interest on any Swing Loan is required to be
         returned by the Swing Line Lender under any of the circumstances
         described in Section 11.9 (including pursuant to any settlement entered
         into by the Swing Line Lender in its discretion), each Lender shall pay
         to the Swing Line Lender its Pro Rata Share thereof on demand of
         Administrative Agent, plus interest thereon from the date of such
         demand to the date such amount is returned, at a rate per annum equal
         to the Reference Rate. Administrative Agent will make such demand upon
         the request of the Swing Line Lender. The foregoing procedures for
         purchases of risk participations and the funding by Lenders of their
         participations in Swing Loans hereunder shall not delay the funding of
         any Swing Line Loan advanced to Borrower under Section 2.2.1 hereof.
      6. Refinancing of Swing Loans.
     
         (a) The Swing Line Lender at any time in its sole and absolute
         discretion may request, on behalf of Borrower (which hereby irrevocably
         authorizes the Swing Line Lender to so request on its behalf), that
         each Lender make a Reference Rate Loan in an amount equal to such
         Lender's Pro Rata Share of the amount of Swing Loans then outstanding.
         Such request shall be made in writing (which written request shall be
         deemed to be a Notice of Borrowing or Conversion/Continuation issued
         under Section 2.4 for purposes hereof) and in accordance with the
         requirements of Section 2.4, without regard to the minimum and
         multiples specified therein for the principal amount of Reference Rate
         Loans, but subject to the unutilized portion of the Commitments and the
         conditions set forth in Section 5.2. The Swing Line Lender shall
         furnish Borrower with a copy of the applicable Notice of Borrowing or
         Conversion/Continuation promptly after delivering such Notice of
         Borrowing or Conversion/Continuation to Administrative Agent. Each
         Lender shall make an amount equal to its Pro Rata Share of the amount
         specified in such Notice of Borrowing or Conversion/Continuation
         available to Administrative Agent in immediately available funds for
         the account of the Swing Line Lender at Administrative Agent's Office
         not later than 1:00 p.m. on the day specified in such Notice of
         Borrowing or Conversion/Continuation. Subject to Section 2.2.6(b), each
         Lender that so makes funds available shall be deemed to have made a
         Reference Rate Loan to Borrower in such amount. Administrative Agent
         shall remit the funds so received to the Swing Line Lender.
         Notwithstanding the foregoing, the issuance of a Notice of Borrowing or
         Conversion/Continuation by the Swing Line Lender under this Section
         2.2.6(a) shall not delay the funding of any Swing Line Loan advanced to
         Borrower under Section 2.2.1 hereof.
     
         (b) If for any reason any Swing Loan cannot be refinanced by a
         Borrowing in accordance with Section 2.2.6(a), the request for
         Reference Rate Loans submitted by the Swing Line Lender as set forth
         herein shall be deemed to be a request by the Swing Line Lender that
         each of the Lenders fund its risk participation in the relevant Swing
         Loan and each Lender's payment to Administrative Agent for the account
         of the Swing Line Lender pursuant to Section 2.2.6(a) shall be deemed
         payment in respect of such participation.
     
         (c) If any Lender fails to make available to Administrative Agent for
         the account of the Swing Line Lender any amount required to be paid by
         such Lender pursuant to the foregoing provisions of this Section 2.2.6
         by the time specified in Section 2.2.6(a), the Swing Line Lender shall
         be entitled to recover from such Lender (acting through Administrative
         Agent), on demand, such amount with interest thereon for the period
         from the date such payment is required to the date on which such
         payment is immediately available to the Swing Line Lender at a rate per
         annum equal to the Federal Funds Rate from time to time in effect. A
         certificate of the Swing Line Lender submitted to any Lender (through
         Administrative Agent) with respect to any amounts owing under this
         Section 2.2.6(c) shall be conclusive absent manifest error.
     
         (d) Each Lender's obligation to make Loans or to purchase and fund risk
         participations in Swing Loans pursuant to this Section 2.2.6 shall be
         absolute and unconditional and shall not be affected by any
         circumstance, including (i) any set-off, counterclaim, recoupment,
         defense or other right which such Lender may have against the Swing
         Line Lender, Borrower or any other Person for any reason whatsoever,
         (ii) subject to Section 2.2.8, the occurrence or continuance of a
         Default, or (iii) any other occurrence, event or condition, whether or
         not similar to any of the foregoing; provided, however, that each
         Lender's obligation to make Loans pursuant to this Section 2.2.6 is
         subject to the conditions set forth in Section 5.2. No such funding of
         risk participations shall relieve or otherwise impair the obligation of
         Borrower to repay Swing Loans, together with interest as provided
         herein.
     
      7. Termination of Swing Line. At any time during the continuance of an
         Event of Default, the Swing Line Lender may, without Borrower's
         consent, upon one (1) Business Day's notice to Borrower, terminate the
         Swing Line and cause Reference Rate Loans to be made by the Lenders in
         an aggregate amount equal to the amount of principal and interest
         outstanding under the Swing Line (the Availability being determined for
         such purpose without giving effect to any reduction thereof occasioned
         by such Swing Loans), and the conditions precedent set forth in
         Section 2.4 and Section 5.2, and any requirement of Section 2.4 that a
         Borrowing be funded as a Swing Loan shall not apply to such Loans. The
         proceeds of such Loans shall be paid to the Swing Line Lender to retire
         the outstanding principal and interest owing under the Swing Line.
      8. No Swing Loans Upon Default. The Swing Line Lender shall not, without
         the approval of all Lenders, make a Swing Loan if the Swing Line Lender
         then has actual knowledge that a Default has occurred and is
         continuing.

 3.  Loan Accounts; Notes.
      1. Loan Accounts. The Loans made by each Lender shall be evidenced by one
         or more loan accounts or records maintained by such Lender and by
         Administrative Agent in the ordinary course of business. The loan
         accounts or records maintained by Administrative Agent and each Lender
         shall, absent manifest error, be conclusive of the amounts of the Loans
         made by the Lenders to Borrower and the interest and payments thereon.
         Any failure so to record or any error in doing so shall not, however,
         limit or otherwise affect Borrower's obligations hereunder to pay any
         amount owing with respect to the Loans.
      2. Notes. The Loans made by each Lender shall be evidenced by a Note
         payable to the order of such Lender in an amount equal to such Lender's
         Pro Rata Share of the Maximum Commitment Amount on the Closing Date. In
         addition, the Swing Loans made by the Swing Line Lender may be
         evidenced by a Note payable to the order of the Swing Line Lender in
         the maximum amount of $25,000,000. Each Lender may endorse on any
         schedule annexed to its Note(s) the date, amount and maturity of each
         Loan that it makes (which shall not include undrawn amounts on
         outstanding Letters of Credit, but shall include the amounts of any
         drawings on outstanding Letters of Credit), and the amount of each
         payment of principal that Borrower makes with respect thereto. Borrower
         irrevocably authorizes each Lender to endorse its Note(s), and such
         Lender's record shall be conclusive absent manifest error; provided,
         however, that any Lender's failure to make, or its error in making, a
         notation thereon with respect to any Loan shall not limit or otherwise
         affect Borrower's obligations to such Lender hereunder or under its
         Note(s).

 4.  Procedure for Obtaining Credit. Each Borrowing shall be made and each
     Letter of Credit shall be issued upon the irrevocable written notice
     (including notice via facsimile confirmed immediately by a telephone call)
     of Borrower in the form of a Notice of Borrowing or Conversion/Continuation
     and, with respect to a Letter of Credit request, a Letter of Credit
     Application (which notice and, if applicable, Letter of Credit Application,
     must be received by Administrative Agent prior to 10:00 a.m., San Francisco
     time, (i) three (3) Business Days prior to the requested borrowing date, in
     the case of LIBOR Loans, or (ii) one (1) Business Day prior to the
     requested borrowing date, in the case of Reference Rate Loans, or (iii) on
     the requested borrowing date, in the case of Swing Loans, or (iv) five (5)
     Business Days prior to the requested issuance date of a Letter of Credit),
     specifying:
          a. the amount of the Borrowing or the Letter of Credit, which in the
             case of a Borrowing shall be in an aggregate principal amount of
             not less than (i) $100,000 (or the remaining Availability, if less)
             for Reference Rate Borrowings or Swing Loans, and (ii) $1,000,000
             and increments of $500,000 in excess thereof for any LIBOR
             Borrowings;
          b. the requested Borrowing or Letter of Credit issuance date, which
             shall be a Business Day;
          c. in the case of a Borrowing, the Type of Loans comprising the
             Borrowing;
          d. in the case of a LIBOR Borrowing, the duration of the Interest
             Period applicable to the Loans comprising such LIBOR Borrowing. If
             the Notice of Borrowing or Conversion/Continuation fails to specify
             the duration of the Interest Period for the Loans comprising a
             LIBOR Borrowing, such Interest Period shall be one (1) month.
     
         Unless the Required Lenders otherwise agree, during the existence of a
         Default or Event of Default, Borrower may not elect to have a Loan made
         as, or converted into or continued as, a LIBOR Loan. Notwithstanding
         the foregoing provisions of this Section 2.4, any amount drawn under a
         Letter of Credit shall, from and after the date on which such drawing
         is made, constitute a Borrowing for all purposes under this Agreement
         (including accrual and payment of interest and repayment of principal)
         other than disbursement of Loan proceeds under this Section 2.4.
     
         Unless Borrower's Notice of Borrowing or Conversion/Continuation
         expressly requests a LIBOR Borrowing, a Reference Rate Borrowing in an
         amount in excess of the Swing Line Availability or the issuance of a
         Letter of Credit, each requested Borrowing shall initially be funded as
         a Swing Loan (unless the Swing Line Lender declines to make a Swing
         Loan, in which case the requested Borrowing shall be funded as a
         Reference Rate Borrowing in accordance with this Section 2.4), and
         shall be subject to the provisions of Section 2.2. Unless the Required
         Lenders otherwise agree, during the existence of a Default or Event of
         Default, Borrower may not elect to have a Loan made as, or converted
         into or continued as, a LIBOR Loan. After giving effect to any Loan,
         there shall not be more than seven (7) different Interest Periods in
         effect.
     
         Borrower indemnifies and excuses Administrative Agent (including its
         officers, employees and agents) from all liability, loss and costs in
         connection with any act resulting from facsimile instructions that
         Administrative Agent reasonably believes are made by any individual
         authorized by Borrower to give such instructions, except to the extent
         such liability, loss or cost are determined by a court of competent
         jurisdiction by final and nonappealable judgment to have resulted
         directly from Administrative Agent's gross negligence or willful
         misconduct. This indemnity and excuse will survive the termination of
         this Agreement.
     
      1. Letter of Credit Drawings and Reimbursements; Funding of
         Participations.
          a. Upon receipt from the beneficiary of any Letter of Credit of any
             notice of a drawing under such Letter of Credit, the L/C Issuer
             shall notify Borrower and Administrative Agent thereof. Not later
             than 11:00 a.m. on the date of any payment by the L/C Issuer under
             a Letter of Credit (each such date, an "Honor Date"), Borrower
             shall reimburse the L/C Issuer through Administrative Agent in an
             amount equal to the amount of such drawing. If Borrower fails to so
             reimburse the L/C Issuer by such time, Administrative Agent shall
             promptly notify each Lender of the Honor Date, the amount of the
             unreimbursed drawing (the "Unreimbursed Amount"), and the amount of
             such Lender's Pro Rata Share thereof. In such event, Borrower shall
             be deemed to have requested a Borrowing of Reference Rate Loans to
             be disbursed on the Honor Date in an amount equal to the
             Unreimbursed Amount, without regard to the minimum and multiples
             specified in Section 2.4 for the principal amount of Reference Rate
             Loans, but subject to the amount of the unutilized portion of the
             Commitments and the conditions set forth in Section 5.2 (other than
             the delivery of a Notice of Borrowing or Conversion/Continuation).
             Any notice given by the L/C Issuer or Administrative Agent pursuant
             to this Section 2.4.1(a) may be given by telephone if immediately
             confirmed in writing; provided that the lack of such an immediate
             confirmation shall not affect the conclusiveness or binding effect
             of such notice.
          b. Each Lender shall upon any notice pursuant to Section 2.4.1(a) make
             funds available to Administrative Agent for the account of the L/C
             Issuer, at Administrative Agent's Office in an amount equal to its
             Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
             on the Business Day specified in such notice by Administrative
             Agent, whereupon, subject to the provisions of Section 2.4.1(c),
             each Lender that so makes funds available shall be deemed to have
             made a Reference Rate Loan to Borrower in such amount.
             Administrative Agent shall remit the funds so received to the L/C
             Issuer.
          c. With respect to any Unreimbursed Amount that is not fully
             refinanced by a Borrowing of Reference Rate Loans because the
             conditions set forth in Section 5.2 cannot be satisfied or for any
             other reason, Borrower shall be deemed to have incurred from the
             L/C Issuer, an L/C Borrowing in the amount of the Unreimbursed
             Amount that is not so refinanced, which L/C Borrowing shall be due
             and payable on demand (together with interest) and shall bear
             interest at the rate set forth in Section 2.9.3. In such event,
             each Lender's payment to Administrative Agent for the account of
             the L/C Issuer pursuant to Section 2.4.1(b) shall be deemed payment
             in respect of its participation in such L/C Borrowing and shall
             constitute an L/C Advance from such Lender in satisfaction of its
             participation obligation under this Section 2.4.1.
          d. Until each Lender funds its Loan or L/C Advance pursuant to this
             Section 2.4.1 to reimburse the L/C Issuer for any amount drawn
             under any Letter of Credit, interest in respect of such Lender's
             Pro Rata Share of such amount shall be solely for the account of
             the L/C Issuer.
          e. Each Lender's obligation to make Loans or L/C Advances to reimburse
             the L/C Issuer, for amounts drawn under Letters of Credit, as
             contemplated by this Section 2.4.1, shall be absolute and
             unconditional and shall not be affected by any circumstance,
             including (i) any set-off, counterclaim, recoupment, defense or
             other right which such Lender may have against the L/C Issuer,
             Borrower or any other Person for any reason whatsoever; (ii) the
             occurrence or continuance of a Default, or (iii) any other
             occurrence, event or condition, whether or not similar to any of
             the foregoing; provided, however, that each Lender's obligation to
             make Loans pursuant to this Section 2.4.1 is subject to the
             conditions set forth in Section 5.2 (other than delivery by
             Borrower of a Notice of Borrowing or Conversion/Continuation). No
             such making of an L/C Advance shall relieve or otherwise impair the
             obligation of Borrower to reimburse the L/C Issuer for the amount
             of any payment made by the L/C Issuer under any Letter of Credit,
             together with interest as provided herein.
          f. If any Lender fails to make available to Administrative Agent for
             the account of the L/C Issuer any amount required to be paid by
             such Lender pursuant to the foregoing provisions of this Section
             2.4.1 by the time specified in Section 2.4.1(b), the L/C Issuer,
             shall be entitled to recover from such Lender (acting through
             Administrative Agent), on demand, such amount with interest thereon
             for the period from the date such payment is required to the date
             on which such payment is immediately available to the L/C Issuer at
             a rate per annum equal to the Federal Funds Rate from time to time
             in effect. A certificate of the L/C Issuer submitted to any Lender
             (through Administrative Agent) with respect to any amounts owing
             under this Section 2.4.1(f) shall be conclusive absent manifest
             error.
     
      2. Repayment of Participations.
          a. At any time after the L/C Issuer has made a payment under any
             Letter of Credit and has received from any Lender such Lender's L/C
             Advance in respect of such payment in accordance with Section
             2.4.1, if Administrative Agent receives for the account of the L/C
             Issuer any payment in respect of the related Unreimbursed Amount or
             interest thereon (whether directly from Borrower or otherwise,
             including proceeds of Cash Collateral applied thereto by
             Administrative Agent), Administrative Agent will distribute to such
             Lender its Pro Rata Share thereof (appropriately adjusted, in the
             case of interest payments, to reflect the period of time during
             which such Lender's L/C Advance was outstanding) in the same funds
             as those received by Administrative Agent.
          b. If any payment received by Administrative Agent for the account of
             the L/C Issuer pursuant to Section 2.4.1(a) is required to be
             returned under any of the circumstances described in Section 11.9
             (including pursuant to any settlement entered into by the L/C
             Issuer, in its discretion), each Lender shall pay to Administrative
             Agent for the account of the L/C Issuer its Pro Rata Share thereof
             on demand of Administrative Agent, plus interest thereon from the
             date of such demand to the date such amount is returned by such
             Lender, at a rate per annum equal to the Federal Funds Rate from
             time to time in effect.
     
      3. Obligations Absolute. The obligation of Borrower to reimburse the L/C
         Issuer, for each drawing under each Letter of Credit and to repay each
         L/C Borrowing shall be absolute, unconditional and irrevocable, and
         shall be paid strictly in accordance with the terms of this Agreement
         under all circumstances, including the following:
     
         (a) any lack of validity or enforceability of such Letter of Credit,
         this Agreement, or any other Loan Document;
     
         (b) the existence of any claim, counterclaim, set-off, defense or other
         right that Borrower or any subsidiary, Joint Venture or Permitted
         Affiliate may have at any time against any beneficiary or any
         transferee of such Letter of Credit (or any Person for whom any such
         beneficiary or any such transferee may be acting), the L/C Issuer, or
         any other Person, whether in connection with this Agreement, the
         transactions contemplated hereby or by such Letter of Credit or any
         agreement or instrument relating thereto, or any unrelated transaction;
     
         (c) any draft, demand, certificate or other document presented under
         such Letter of Credit proving to be forged, fraudulent, invalid or
         insufficient in any respect or any statement therein being untrue or
         inaccurate in any respect; or any loss or delay in the transmission or
         otherwise of any document required in order to make a drawing under
         such Letter of Credit;
     
         (d) any payment by the L/C Issuer under such Letter of Credit against
         presentation of a draft or certificate that does not strictly comply
         with the terms of such Letter of Credit; or any payment made by the L/C
         Issuer under such Letter of Credit to any Person purporting to be a
         trustee in bankruptcy, debtor- in-possession, assignee for the benefit
         of creditors, liquidator, receiver or other representative of or
         successor to any beneficiary or any transferee of such Letter of
         Credit, including any arising in connection with any proceeding under
         any insolvency or bankruptcy law; or
     
         (e) any other circumstance or happening whatsoever, whether or not
         similar to any of the foregoing, including any other circumstance that
         might otherwise constitute a defense available to, or a discharge of,
         Borrower or any subsidiary, Joint Venture or Permitted Affiliate.
     
         Borrower shall promptly examine a copy of each Letter of Credit and
         each amendment thereto that is delivered to it and, in the event of any
         claim of noncompliance with Borrower's instructions or other
         irregularity, Borrower will promptly notify the L/C Issuer. Borrower
         shall be conclusively deemed to have waived any such claim against the
         L/C Issuer and its correspondents unless such notice is given as
         aforesaid.
     
      4. Role of Letter of Credit Issuer. Each Lender and Borrower agree that,
         in paying any drawing under a Letter of Credit, the L/C Issuer shall
         not have any responsibility to obtain any document (other than any
         sight draft, certificates and documents expressly required by the
         Letter of Credit) or to ascertain or inquire as to the validity or
         accuracy of any such document or the authority of the Person executing
         or delivering any such document. None of the L/C Issuer, any
         Agent-Related Person nor any of the respective correspondents,
         participants or assignees of the L/C Issuer shall be liable to any
         Lender for (a) any action taken or omitted in connection herewith at
         the request or with the approval of the Lenders or the Requisite
         Lenders, as applicable; (b) any action taken or omitted in the absence
         of gross negligence or willful misconduct; or (c) the due execution,
         effectiveness, validity or enforceability of any document or instrument
         related to any Letter of Credit or Letter of Credit Application.
         Borrower hereby assumes all risks of the acts or omissions of any
         beneficiary or transferee with respect to its use of any Letter of
         Credit; provided, however, that this assumption is not intended to, and
         shall not, preclude Borrower's pursuing such rights and remedies as it
         may have against the beneficiary or transferee at law or under any
         other agreement. None of the L/C Issuer, any Agent-Related Person, nor
         any of the respective correspondents, participants or assignees of the
         L/C Issuer shall be liable or responsible for any of the matters
         described in clauses (a) through (e) of Section 2.4.3. In furtherance
         and not in limitation of the foregoing, the L/C Issuer may accept
         documents that appear on their face to be in order, without
         responsibility for further investigation, regardless of any notice or
         information to the contrary, and the L/C Issuer shall not be
         responsible for the validity or sufficiency of any instrument
         transferring or assigning or purporting to transfer or assign a Letter
         of Credit or the rights or benefits thereunder or proceeds thereof, in
         whole or in part, which may prove to be invalid or ineffective for any
         reason. Notwithstanding anything to the contrary in Section 2.4.3 or in
         this Section 2.4.4, Borrower or any subsidiary, Joint Venture or
         Permitted Affiliate for whose benefit a Letter of Credit was issued may
         have a claim against the L/C Issuer, and the L/C Issuer may be liable
         to Borrower or such subsidiary, Joint Venture or Permitted Affiliate,
         to the extent, but only to the extent, of any direct, as opposed to
         consequential or exemplary, damages suffered by Borrower or such
         subsidiary, Joint Venture or Permitted Affiliate which Borrower or such
         subsidiary, Joint Venture or Permitted Affiliate proves were caused by
         the willful misconduct or gross negligence of the L/C Issuer or the
         willful failure of the L/C Issuer to pay under any Letter of Credit
         after the presentation to it by the beneficiary of a sight draft and
         certificate(s) strictly complying with the terms and conditions of a
         Letter of Credit.
      5. Cash Collateral. Upon the request of Administrative Agent, (a) if the
         L/C Issuer has honored any full or partial drawing request under any
         Letter of Credit and such drawing has resulted in an L/C Borrowing, or
         (b) if, as of the Letter of Credit expiration date, any Letter of
         Credit for any reason remains outstanding and partially or wholly
         undrawn, Borrower shall immediately Cash Collateralize the aggregate
         undrawn amount of all outstanding Letters of Credit plus the aggregate
         of all Unreimbursed Amounts (determined as of the date of such L/C
         Borrowing or the Letter of Credit expiration date, as the case may be).
         Sections 2.7.2(a) and 8.2.3 set forth certain additional requirements
         to deliver Cash Collateral hereunder. "Cash Collateralize" means to
         pledge and deposit with or deliver to Administrative Agent, for the
         benefit of the L/C Issuer and the Lenders, as collateral for the L/C
         Obligations, cash or deposit account balances pursuant to documentation
         in form and substance reasonably satisfactory to Administrative Agent
         and the L/C Issuer (which documents are hereby consented to by the
         Lenders). Borrower hereby grants to Administrative Agent, for the
         benefit of the L/C Issuer and the Lenders, a security interest in all
         such cash, deposit accounts and all balances therein and all proceeds
         of the foregoing. Cash Collateral shall be maintained in blocked,
         non-interest bearing deposit accounts at the Administrative Agent.

 5.  Conversion and Continuation Elections.
      1. Election to Convert and Renew. Borrower may, upon irrevocable written
         notice to Administrative Agent in accordance with Section 2.5.2:
          a. elect to convert, on any Business Day, any Reference Rate Loans (or
             any part thereof in an amount not less than $1,000,000 and
             increments of $500,000 in excess thereof) into LIBOR Loans;
          b. elect to convert on the last day of any Interest Period any LIBOR
             Loans maturing on such date (or any part thereof in an amount not
             less than $500,000) into Reference Rate Loans; or
          c. elect to renew on the last day of any Interest Period (for a new
             Interest Period that commences immediately upon the expiration of
             such existing Interest Period) any LIBOR Loans maturing on such
             date (or any part thereof in an amount not less than $1,000,000 and
             increments of $500,000 in excess thereof);
     
         provided, that if the aggregate amount of LIBOR Loans in respect of any
         Borrowing shall have been reduced, by payment, prepayment or conversion
         of part thereof, to less than $1,000,000, such LIBOR Loans shall
         automatically convert into Reference Rate Loans, and on and after such
         date the right of Borrower to continue such Loans as, and convert such
         Loans into, LIBOR Loans shall terminate.
     
      2. Notice of Conversion/Continuation. Borrower shall deliver in writing
         (including via facsimile confirmed immediately by a telephone call) a
         Notice of Borrowing or Conversion/Continuation (which notice must be
         received by Administrative Agent not later than 10:00 a.m. San
         Francisco time, (i) at least three (3) Business Days prior to the
         conversion date or continuation date, if the Loans are to be converted
         into or continued as LIBOR Loans, or (ii) on the conversion date, if
         the Loans are to be converted into Reference Rate Loans) specifying:
          a. the proposed conversion date or continuation date;
          b. the aggregate amount of Loans to be converted or continued;
          c. the nature of the proposed conversion or continuation; and
          d. if Borrower elects to convert a Reference Rate Loan into a LIBOR
             Loan or elects to continue a LIBOR Loan, the duration of the
             Interest Period applicable to such Loan. If the Notice of Borrowing
             or Conversion/Continuation fails to specify the duration of the
             Interest Period for a LIBOR Loan, such Interest Period shall be one
             (1) month.
     
      3. Failure to Select a New Interest Period. If upon the expiration of any
         Interest Period applicable to LIBOR Loans Borrower has failed to select
         a new Interest Period to be applicable to LIBOR Loans, or if any
         Default or Event of Default shall then exist, Borrower shall be deemed
         to have elected to convert LIBOR Loans into Reference Rate Loans
         effective as of the expiration date of such current Interest Period.
      4. Number of Interest Periods. Notwithstanding any other provision of this
         Agreement, after giving effect to any conversion or continuation of any
         Loans, there shall not be more than seven (7) different Interest
         Periods in effect.

 6.  Voluntary Termination or Reduction of Commitment. Borrower may, upon not
     less than five (5) Business Days' prior written notice to Administrative
     Agent, terminate the Lenders' Commitment to make Loans to Borrower or issue
     Letters of Credit for Borrower's account, or permanently reduce the Maximum
     Commitment Amount by a minimum amount of $500,000, unless, after giving
     effect thereto and to any prepayments of Loans made on the effective date
     thereof, the sum of the aggregate principal amount of (i) the Outstanding
     Amount of the Loans and (ii) the Outstanding Amount of L/C Obligations
     would exceed the Availability. Once reduced in accordance with this
     Section 2.6, the Maximum Commitment Amount may not be increased except
     pursuant to Section 2.12. Any reduction of the Commitment amounts shall be
     applied to each Lender according to its Pro Rata Share. No commitment or
     extension fees paid prior to the effective date of any reduction of the
     Maximum Commitment Amount or termination of the Lenders' commitment to make
     Loans to Borrower or issue Letters of Credit for Borrower's account shall
     be refunded, and all accrued Facility Fee for the period up to but not
     including the effective date of any reduction or termination of the
     Commitments shall be payable on the effective date of such reduction or
     termination.
 7.  Principal Payments.
      1. Optional Prepayments. Subject to the provisions of Section 3.4,
         Borrower may, at any time or from time to time, upon at least one (1)
         Business Day's prior written notice to Administrative Agent with
         respect to any Reference Rate Loan, or upon at least three (3) Business
         Day's prior written notice to Administrative Agent with respect to any
         LIBOR Loan, ratably prepay Loans in full or in part in an amount not
         less than $500,000 for Reference Rate Loans (or, if less, the aggregate
         outstanding principal amount of all Reference Rate Loans and/or Swing
         Loans) or $1,000,000 for LIBOR Loans. Such notice of prepayment shall
         specify the date and amount of such prepayment and the Type(s) of Loans
         to be prepaid. Administrative Agent will promptly notify each Lender of
         its receipt of any such notice and such Lender's Pro Rata Share of such
         prepayment. If Borrower gives a prepayment notice to Administrative
         Agent, such notice is irrevocable and the prepayment amount specified
         in such notice shall be due and payable on the date specified therein,
         together with accrued interest to such date on the amount prepaid, if
         required by Administrative Agent, and all amounts required to be paid
         pursuant to Section 3.4.
      2. Mandatory Repayments.
         Availability Limit
         . Should the Outstanding Amount of Loans plus the Outstanding Amount of
         L/C Obligations at any time exceed the Availability, Borrower shall
         immediately repay such excess to Administrative Agent, for the account
         of the Lenders and/or deliver to Administrative Agent Cash Collateral
         pursuant to
         Section 2.4.5
         hereof, in the amount of the excess of the outstanding but undrawn
         Letters of Credit over the Availability.
         Application of Repayments
         . Any repayments pursuant to this
         Section 2.7.2
         shall be (i) subject to
         Section 3.4
         , and (ii) applied first to any Reference Rate Loans then outstanding
         and then to LIBOR Loans with the shortest Interest Periods remaining.
     
      3. Repayment at Maturity. Borrower shall repay the principal amount of all
         outstanding Loans on the Maturity Date or, if earlier, upon termination
         of the Lenders' Commitments pursuant to Section 2.6.

 8.  Extension of Maturity Date. Upon Borrower's written request, delivered to
     Administrative Agent at least sixty (60) days and not more than ninety (90)
     days prior to the initial Maturity Date, such Maturity Date may be extended
     for a single period of one (1) year, provided that:
      a. No Default or Event of Default shall have occurred and remain uncured
         on the initial Maturity Date, and Administrative Agent shall have
         received a certificate to that effect signed by a Responsible Officer
         of Borrower;
      b. The representations and warranties set forth in this Agreement and the
         other Loan Documents shall be correct as of the initial Maturity Date
         as though made on and as of that date, and Administrative Agent shall
         have received a certificate to that effect signed by a Responsible
         Officer of Borrower;
      c. Borrower shall have paid to Administrative Agent, for the account of
         the Lenders, an extension fee equal to one-quarter of one percent
         (0.25%) of the Maximum Commitment Amount on the initial Maturity Date;
         and
      d. Borrower shall have executed, acknowledged and delivered to
         Administrative Agent such documents as Administrative Agent reasonably
         determines to be necessary to evidence the extension of the Maturity
         Date.

 9.  Interest.
      1. Accrual Rate. Subject to the provisions of Section 2.9.3, each Loan
         shall bear interest on the outstanding principal amount thereof from
         the date when made (which, in the case of a drawing on a Letter of
         Credit, is the date of such drawing) until it becomes due at a rate per
         annum equal to LIBOR or the Reference Rate, as the case may be, plus
         the Applicable Margin.
      2. Payment. Interest on each Loan shall be payable in arrears on each
         Interest Payment Date. Interest shall also be payable on the date of
         any repayment of Loans pursuant to Sections 2.7.1 or 2.7.2 for the
         portion of the Loans so repaid, if required by Administrative Agent,
         and upon payment (including prepayment) of the Loans in full. During
         the existence of any Event of Default, interest shall be payable on
         demand.
      3. Default Interest. Commencing upon the occurrence of any Event of
         Default, and continuing thereafter while such Event of Default remains
         uncured, or after maturity or acceleration (unless and until such
         acceleration is rescinded), Borrower shall pay interest (after as well
         as before entry of judgment thereon to the extent permitted by law) on
         the principal amount of all Obligations due and unpaid, at a rate per
         annum determined by adding 300 basis points to the Applicable Margin
         then in effect for such Loans and, in the case of Obligations not
         subject to an Applicable Margin, at a rate per annum equal to the
         Reference Rate plus 300 basis points; provided, however, that on and
         after the expiration of any Interest Period applicable to any LIBOR
         Loan outstanding on the date of occurrence of such Event of Default,
         the principal amount of such Loan shall, during the continuation of
         such Event of Default, bear interest at a rate per annum equal to the
         Reference Rate plus 300 basis points in excess of the Applicable Margin
         then in effect for Reference Rate Loans.
      4. Maximum Legal Rate. Notwithstanding any contrary provision of this
         Agreement, if a court ultimately determines that one or more Loans
         violate applicable usury law, then (a) Borrower shall not be required
         to pay to a Lender interest on any Loan at a rate in excess of the
         maximum rate that may lawfully be charged under applicable law; and
         (b) in the event that any Lender collects interest or other monies
         deemed to constitute interest such Lender's collection of such amounts
         has the effect of increasing the effective interest rate on any Loan to
         a rate in excess of that permitted by applicable law, such excess
         interest shall, at such Lender's option, be returned to Borrower or
         credited against the principal balance of the Loans made by such Lender
         that are then outstanding; provided, however, that if any usury law
         applies to one or more but fewer than all Lenders, then the Lenders not
         affected by such usury law shall be entitled to the full amount of
         interest payable by Borrower under the Loan Documents even though other
         Lenders may receive or retain less due to such usury law.

 10. Fees.
      1. Facility Fee. Borrower shall pay to Administrative Agent, for the
         account of the Lenders (based on their respective Pro Rata Shares), a
         facility fee (the "Facility Fee") computed based on the annual Facility
         Fee rate specified in the definition of the term "Applicable Margin,"
         multiplied by the daily weighted average of the Maximum Commitment
         Amount, in each case measured quarterly and payable quarterly in
         arrears on (a) each January 1, April 1, July 1, and October 1,
         commencing July 1, 2004 (for the calendar quarter ending June 30, 2004,
         but with such initial payment of the Facility Fee pro rated from the
         Closing Date) and (b) the Maturity Date (with such final payment of the
         Facility Fee pro rated to the Maturity Date).
         
         Letter of Credit Fees
         . Borrower shall pay to Administrative Agent, for the account of the
         Lenders (based on their respective Pro Rata Shares), a letter of credit
         fee (the "
         Letter of Credit Fee
         ") for each issued and outstanding Letter of Credit in an amount equal
         to the Applicable LIBOR Margin multiplied by the face amount of such
         Letter of Credit. The Letter of Credit Fees shall be due and payable
         quarterly in arrears on (a) each January 1, April 1, July 1, and
         October 1, commencing July 1, 2004 (for the calendar quarter ending
         June 30, 2004, but with such initial payment of the Letter of Credit
         Fee pro rated from the Closing Date) and (b) the Maturity Date (with
         such final payment of the Letter of Credit Fee pro rated to the
         Maturity Date). Borrower shall also pay to Administrative Agent, for
         the account of the L/C Issuer, at the time each Letter of Credit is
         issued, a fronting fee (the "
         Fronting Fee
         ") in an amount equal to the greater of (i) twelve and one-half (12.5)
         basis points multiplied by the face amount of the Letter of Credit, or
         (ii) $1,250. In addition, Borrower shall pay directly to the L/C Issuer
         for its own account the other customary administrative, issuance,
         presentation, amendment and other processing fees, and other standard
         costs and charges, of the L/C Issuer relating to letters of credit as
         from time to time in effect. Such customary fees and standard costs and
         charges are due and payable on demand and are nonrefundable.
      2. Other Fees. Borrower shall pay to Administrative Agent, for its own
         account, for the account of the L/C Issuer or for the account of the
         Lenders, as applicable, such other fees as are required by the letter
         agreement, dated January 21, 2004 and accepted and agreed to by
         Borrower on January 23, 2004 (the "Fee Letter") between Borrower and
         Administrative Agent.

 11. Computation of Fees and Interest. All computations of interest for
     Reference Rate Loans when the Reference Rate is determined by BankAmerica's
     "prime rate" shall be made on the basis of a year of 365 or 366 days, as
     the case may be, and actual days elapsed. All other computations of
     interest and fees under this Agreement shall be made on the basis of a
     360-day year and actual days elapsed, which results in more interest or
     fees being paid than if computed on the basis of a 365-day year. Interest
     and fees shall accrue during each period during which interest or such fees
     are computed from the first day thereof to the last day thereof. Any change
     in the interest rate on a Loan resulting from a change in the Reference
     Rate or the applicable reserve requirement, deposit insurance assessment
     rate or other regulatory cost shall become effective as of the opening of
     business on the day on which such change in the Reference Rate or such
     reserve requirement, assessment rate or other regulatory cost becomes
     effective. Each determination of an interest rate by Administrative Agent
     pursuant to any provision of this Agreement shall be conclusive and binding
     on Borrower and the Lenders in the absence of manifest error.
 12. Increase in Maximum Commitment Amount.
      1. Request for Increase. Subject to the provisions of Section 2.6, on the
         terms and subject to the conditions set forth in this Section 2.12,
         Borrower may, at any time and from time to time prior to the Maturity
         Date, by written notice to Administrative Agent, request an increase in
         the Maximum Commitment Amount by (i) first permitting any Lender to
         increase its Commitment (and accordingly increase the Maximum
         Commitment Amount by such amount), or (ii) thereafter inviting any
         Eligible Assignee that has previously been approved by Administrative
         Agent in writing to become a Lender under this Agreement and to provide
         a commitment to lend hereunder (and accordingly increase the Maximum
         Commitment Amount by such amount); provided, however, that in no event
         shall such actions cause the Maximum Commitment Amount to increase
         above $225,000,000.
      2. No Lender Consent Required. Each of the Lenders acknowledges and agrees
         that, notwithstanding any contrary provision of Section 11.1, (i) its
         consent to any such increase in the Maximum Commitment Amount shall not
         be required, and (ii) Eligible Assignees may be added to this Agreement
         and any Lender may increase its Commitment without the consent or
         agreement of the other Lenders (provided, however, that no Lender's
         Commitment may be increased without such Lender's consent), so long as
         Administrative Agent and Borrower have consented in writing to such
         Eligible Assignee or the increase in the Commitment of any of the
         Lenders, as applicable.
      3. Administrative Agent Consent and Conditions to Increase. Administrative
         Agent shall not unreasonably withhold its consent to Borrower's request
         for an increase in the Maximum Commitment Amount under this
         Section 2.12 provided that Borrower satisfies all of the following
         conditions precedent:
          a. No Default or Event of Default shall have occurred and remain
             uncured on the Effective Date (as hereinafter defined), and
             Administrative Agent shall have received a certificate to that
             effect signed by an officer of Borrower;
          b. any Eligible Assignee is acceptable to Administrative Agent in its
             reasonable discretion;
          c. Borrower and each such Lender or Eligible Assignee shall have
             executed and delivered to Administrative Agent supplemental
             signature pages to this Agreement, in the form of Exhibit D-1
             attached hereto in the case of a Lender, or in the form of
             Exhibit D-2 hereto in the case of an Eligible Assignee (each, a
             "Supplemental Signature Page");
          d. Borrower shall have paid to Administrative Agent, for the account
             of such Lender or Eligible Assignee, Administrative Agent and the
             Arranger, as applicable, a commitment fee and/or an arrangement fee
             in an amount reasonably satisfactory to Administrative Agent and
             Borrower;
          e. Administrative Agent shall have sent written notice of each such
             request by Borrower to the Lenders, together with notice of such
             Eligible Assignee's Commitment or such Lender's increased
             Commitment, as the case may be, and the effective date (the
             "Effective Date") of such increase in the Maximum Commitment Amount
             as set forth on the Supplemental Signature Page; and
          f. all requirements of this Section 2.12 shall have been satisfied.
     
      4. Rights of Eligible Assignees. Upon the Effective Date, and
         notwithstanding any contrary provision of this Agreement (a) each such
         Eligible Assignee shall become a party to this Agreement, and
         thereafter shall have all of the rights and obligations of a Lender
         hereunder, (b) each such Eligible Assignee or Lender shall
         simultaneously pay to Administrative Agent, for distribution to the
         Lenders whose Pro Rata Shares of the combined Commitments of all of the
         Lenders have decreased as a result of the new Commitment of such
         Eligible Assignee or the increased Commitment of such Lender, an amount
         equal to the product of such Eligible Assignee's Pro Rata Share (or the
         increase in such Lender's Pro Rata Share), expressed as a decimal,
         multiplied by the aggregate outstanding principal amount of the Loans
         on the date of determination, and (c) each such Eligible Assignee or
         Lender shall thereafter be obligated to make its Pro Rata Share of
         Borrowings to Borrower and shall be obligated to participate in Letter
         of Credit risk participations and L/C Advances up to and including the
         amount of such Eligible Assignee's or Lender's Pro Rata Share of the
         increased Maximum Commitment Amount, on the terms and subject to the
         conditions set forth in this Agreement.
      5. Conditions of Increase in Maximum Commitments. Notwithstanding any
         contrary provision of this Section 2.12, no increase in the Maximum
         Commitment Amount will be permitted unless (a) all then outstanding
         Loans constitute Reference Rate Loans, or (b) the Interest Periods for
         all outstanding LIBOR Loans will expire (and any new Interest Periods
         for any such LIBOR Loans will commence) concurrently with the date on
         which any increase in the Maximum Commitment Amount becomes effective,
         or (c) Borrower pays to Administrative Agent, for the account of
         Lenders, all costs arising under Section 3.4 as a result of such
         increase in the Maximum Commitment Amount.

 13. Payments by Borrower.
      1. Timing of Payments. All payments (including prepayments) made by
         Borrower on account of principal, interest, fees and other amounts
         required hereunder shall be made without set-off or counterclaim. All
         such payments (other than payments on Swing Loans, which shall be made
         to Administrative Agent for the account of the Swing Line Lender)
         shall, except as otherwise expressly provided herein, be made to
         Administrative Agent for the account of the Lenders at Administrative
         Agent's Payment Office, in dollars and in immediately available funds,
         no later than 11:00 a.m. San Francisco time on the date specified
         herein. Any payment received by Administrative Agent later than
         11:00 a.m. San Francisco time shall be deemed to have been received on
         the immediately succeeding Business Day and any applicable interest or
         fee shall continue to accrue. Administrative Agent will promptly (and
         in any event, not later than two (2) Business Days after Administrative
         Agent's actual receipt) distribute to each Lender its Pro Rata Share
         (or other applicable share as provided herein) of such payment in like
         funds as received; provided, however, if and to the extent
         Administrative Agent shall receive any such payment for the account of
         Lenders on or before 11:00 a.m. San Francisco time on any Business Day
         and Administrative Agent shall not have distributed to each Lender its
         Pro Rata Share (or other applicable share as provided herein) on such
         Business Day, the distribution to each Lender when made shall include
         interest at the Federal Funds Rate for each day from the date of
         Administrative Agent's actual receipt of such payment from Borrower
         until the date Administrative Agent distributes to each Lender its Pro
         Rata Share (or other applicable share as provided herein).
      2. Non-Business Days. Subject to the provisions set forth in the
         definition of the term "Interest Period," whenever any payment
         hereunder is stated to be due on a day other than a Business Day, such
         payment shall be made on the next succeeding Business Day, and such
         extension of time shall in such case be included in the computation of
         interest or fees, as the case may be.
      3. Payment May be Made by Administrative Agent. Unless Administrative
         Agent receives notice from Borrower prior to the date on which any
         payment is due and payable to the Lenders that Borrower will not make
         such payment in full as and when required, Administrative Agent may
         assume that Borrower has made such payment in full to Administrative
         Agent on such date in immediately available funds and Administrative
         Agent may (but shall not be so required), in reliance upon such
         assumption, distribute to each Lender on such date an amount equal to
         the amount then due and payable to such Lender. If and to the extent
         Borrower has not made such payment in full to Administrative Agent,
         each Lender shall repay to Administrative Agent on demand the amount
         distributed to such Lender, together with interest thereon at the
         Federal Funds Rate for each day from the date such amount is
         distributed to such Lender until the date repaid.
      4. Recovery of Payments. To the extent that Borrower makes a payment to
         Administrative Agent or the Lenders, or Administrative Agent or any
         Lender exercises the right of setoff, and such payment or the proceeds
         of such set-off or any part thereof are subsequently invalidated,
         declared to be fraudulent or preferential, set aside or required
         (including by any settlement) to be repaid to a trustee, receiver,
         Borrower or any other Person, in connection with any Insolvency
         Proceeding or otherwise, then (a) to the extent of such recovery the
         obligation or part thereof originally intended to be satisfied shall be
         revived and continued in full force and effect as if such payment had
         not been made or such set-off had not occurred, and (b) each Lender
         severally agrees to pay to Administrative Agent upon demand its Pro
         Rata Share of any amount so recovered from or repaid by Administrative
         Agent.

 14. Payments by the Lenders to Administrative Agent.
      1. Administrative Agent May Make Borrowings Available. With respect to any
         Borrowing, unless Administrative Agent receives notice from a Lender at
         least one (1) Business Day prior to the date of such Borrowing, that
         such Lender will not make available to Administrative Agent, for the
         account of Borrower, the amount of that Lender's Pro Rata Share of the
         Borrowing as and when required hereunder, Administrative Agent may
         assume that each Lender has made such amount available to
         Administrative Agent in immediately available funds on the Borrowing
         date and Administrative Agent may (but shall not be so required), in
         reliance upon such assumption, make available to Borrower on such date
         a corresponding amount. If and to the extent any Lender shall not have
         made its full amount available to Administrative Agent in immediately
         available funds and Administrative Agent in such circumstances has made
         available to Borrower such amount, that Lender shall, on the Business
         Day following such Borrowing date, make such amount available to
         Administrative Agent, together with interest at the Federal Funds Rate
         for each day during such period. A notice of Administrative Agent
         submitted to any Lender with respect to amounts owing under this
         Section 2.14 shall be conclusive absent manifest error. If such amount
         is so made available, such payment to Administrative Agent shall
         constitute such Lender's Loan on the date of Borrowing for all purposes
         of this Agreement. If such amount is not made available to
         Administrative Agent on the Business Day following the Borrowing date,
         Administrative Agent will notify Borrower of such failure to fund and,
         upon demand by Administrative Agent, Borrower shall pay such amount to
         Administrative Agent for Administrative Agent's account, together with
         interest thereon for each day elapsed since the date of such Borrowing,
         at a rate per annum equal to the interest rate applicable at the time
         to the Loans comprising such Borrowing.
      2. Defaulting Lender's Failure. The failure of any Defaulting Lender to
         make any Loan on any Borrowing date shall not relieve any other Lender
         of any obligation hereunder to make a Loan on such borrowing date, but
         no Lender shall be responsible for the failure of any other Lender to
         make the Loan to be made by such other Lender on any Borrowing date.

 15. Sharing of Payments, Etc. If, other than as expressly provided elsewhere
     herein, any Lender shall obtain on account of the Obligations owing to it
     any payment (whether voluntary, involuntary, or otherwise) in excess of its
     ratable share (or other share contemplated hereunder), such Lender shall
     immediately (a) notify Administrative Agent of such fact, and (b) purchase
     from the other Lenders such participations in the Loans made by them as
     shall be necessary to cause such purchasing Lender to share the excess
     payment pro rata with each of them; provided, however, that if all or any
     portion of such excess payment is thereafter recovered from the purchasing
     Lender, such purchase shall to that extent be rescinded, and each other
     Lender shall repay to the purchasing Lender the purchase price paid
     therefor, together with an amount equal to such paying Lender's ratable
     share (according to the proportion of (i) the amount of such paying
     Lender's required repayment to (ii) the total amount so recovered from the
     purchasing Lender) of any interest or other amount paid or payable by the
     purchasing Lender in respect of the total amount so recovered. Borrower
     agrees that any Lender so purchasing a participation from another Lender
     may, to the fullest extent permitted by law, exercise all its rights of
     payment (other than the right of set-off) with respect to such
     participation as fully as if such Lender were the direct creditor of
     Borrower in the amount of such participation; provided, however, that
     Borrower shall not be obligated to pay any amount more than once as a
     result of such participation. Administrative Agent will keep records (which
     shall be conclusive and binding in the absence of manifest error) of
     participations purchased under this Section 2.15 and will in each case
     notify the Lenders following any such purchases or repayments.
 16. Defaulting Lender.
      1. Notice and Cure of Lender Default; Election Period; Electing Lenders.
         Administrative Agent shall promptly notify (such notice being referred
         to as the "Defaulting Lender Notice") Borrower and each non-Defaulting
         Lender if any Lender is a Defaulting Lender. Each non-Defaulting Lender
         shall have the right, but in no event or under any circumstance the
         obligation, to fund any amount that a Defaulting Lender fails to fund
         (the "Defaulting Lender Amount"), provided that, within twenty (20)
         days after the date of the Defaulting Lender Notice (the "Election
         Period"), such non-Defaulting Lender or Lenders (each such Lender, an
         "Electing Lender") irrevocably commit(s) by notice in writing (an
         "Election Notice") to Administrative Agent, the other Lenders and
         Borrower to fund the Defaulting Lender Amount. If Administrative Agent
         receives more than one Election Notice within the Election Period, then
         the commitment to fund the Defaulting Lender Amount shall be
         apportioned pro rata among the Electing Lenders in the proportion that
         the amount of each such Electing Lender's Commitment bears to the total
         Commitments of all Electing Lenders. If the Defaulting Lender fails to
         pay the Defaulting Lender Amount within the Election Period, (a) the
         Electing Lender or Lenders, as applicable, shall be automatically
         obligated to fund the Defaulting Lender Amount (and Defaulting Lender
         shall no longer be entitled to fund such Defaulting Lender Amount)
         within three (3) Business Days after such notice to Administrative
         Agent, which Defaulting Lender Amount shall be applied towards
         reimbursement to Administrative Agent or payment to Borrower as
         applicable, and (b) Borrower may enforce any rights it may have under
         this Agreement, at law or in equity, against Defaulting Lender.
         Notwithstanding any contrary provision of this Agreement, if
         Administrative Agent has funded the Defaulting Lender Amount,
         Administrative Agent shall be entitled to reimbursement from the
         Electing Lenders for its portion of the Defaulting Lender Amount.
      2. Removal of Rights; Indemnity. Administrative Agent shall not be
         obligated to transfer to a Defaulting Lender any payments made by or on
         behalf of Borrower to Administrative Agent for the Defaulting Lender's
         benefit; nor shall a Defaulting Lender be entitled to the sharing of
         any payments hereunder or under any Note until all Defaulting Lender
         Amounts are paid in full. Administrative Agent shall hold all such
         payments received or retained by it for the account of such Defaulting
         Lender. Amounts payable to a Defaulting Lender shall be paid by
         Administrative Agent to reimburse Administrative Agent and any Electing
         Lender pro rata for all Defaulting Lender Amounts funded by such
         Persons. Solely for the purposes of voting or consenting to matters
         with respect to the Loan Documents, a Defaulting Lender shall be deemed
         not to be a "Lender" and such Defaulting Lender's Commitment shall be
         deemed to be zero. A Defaulting Lender shall have no right to
         participate in any discussions among and/or decisions by Lenders
         hereunder and/or under the other Loan Documents. This Section shall
         remain effective with respect to a Defaulting Lender until such time as
         the Defaulting Lender shall no longer be in default of any of its
         obligations under this Agreement by curing such default by payment of
         all Defaulting Lender Amounts (a) within the Election Period, or
         (b) after the Election Period with the consent of the non-Defaulting
         Lenders. Such Defaulting Lender nonetheless shall be bound by any
         amendment to, or waiver of, any provision of, or any action taken or
         omitted to be taken by Administrative Agent and/or the non-Defaulting
         Lenders under, any Loan Document which is made subsequent to the
         Defaulting Lender's becoming a Defaulting Lender and prior to such cure
         or waiver. The operation of this Section or the Section above alone
         shall not be construed to increase or otherwise affect the Commitment
         of any non-Defaulting Lender, or to relieve or excuse the performance
         by Borrower of its duties and obligations hereunder or under any of the
         other Loan Documents. Furthermore, nothing contained in this Section
         shall release or in any way limit a Defaulting Lender's obligations as
         a Lender hereunder and/or under any other of the Loan Documents.
         Further, a Defaulting Lender shall indemnify and hold harmless
         Administrative Agent and each of the non-Defaulting Lenders from any
         claim, loss, or costs incurred by Administrative Agent and/or the
         non-Defaulting Lenders as a result of a Defaulting Lender's failure to
         comply with the requirements of this Agreement, including any and all
         additional losses, damages, costs and expenses (including attorneys'
         fees) incurred by Administrative Agent and any non-Defaulting Lender as
         a result of and/or in connection with (i) a non-Defaulting Lender's
         acting as an Electing Lender, (ii) any enforcement action brought by
         Administrative Agent against a Defaulting Lender, and (iii) any action
         brought against Administrative Agent and/or Lenders. The
         indemnification provided above shall survive any termination of this
         Agreement.
      3. Commitment Adjustments. In connection with the adjustment of the
         amounts of the Commitments of the Defaulting Lender and Electing
         Lender(s) upon the expiration of the Election Period described above,
         Borrower, Administrative Agent and Lenders shall execute such
         modifications to the Loan Documents as shall, in the reasonable
         judgment of Administrative Agent, be necessary or desirable in
         connection with the adjustment of the amounts of Commitments in
         accordance with the foregoing provisions of this Section. For the
         purpose of voting or consenting to matters with respect to the Loan
         Documents such modifications shall also reflect the removal of voting
         rights of the Defaulting Lender and increase in voting rights of
         Electing Lenders to the extent an Electing Lender has funded the
         Defaulting Lender Amount. In connection with such adjustments, each
         Defaulting Lender shall execute and deliver an Assignment and
         Assumption covering that Lender's Commitment and otherwise comply with
         Section 11.6. If a Lender refuses to execute and deliver such
         Assignment and Assumption or otherwise comply with Section 11.6, such
         Lender hereby appoints Administrative Agent to do so on such Lender's
         behalf. Administrative Agent shall distribute an amended schedule of
         Lenders, which shall thereafter be incorporated into this Agreement, to
         reflect such adjustments. However, all such Defaulting Lender Amounts
         funded by Administrative Agent or Electing Lenders shall continue to be
         Defaulting Lender Amounts of the Defaulting Lender pursuant to its
         obligations under this Agreement.
      4. No Election. In the event that no Lender elects to commit to fund a
         Defaulting Lender Amount within the applicable Election Period,
         Administrative Agent shall, upon the expiration of such Election
         Period, so notify Borrower and each Lender.

 17. Increases and Decreases in Pro Rata Shares From Existing Agreement. Upon
     Borrower's satisfaction of all of the conditions set forth in Section 5.1
     of this Agreement, each Lender whose Pro Rata Share of the combined
     Commitments of all of the Lenders has increased, as evidenced by the
     difference for each Lender between the Pro Rata Share reflected in the
     Existing Agreement and the Pro Rata Share reflected in this Agreement,
     shall pay to Administrative Agent, for distribution to the Lenders whose
     Pro Rata Shares of the combined Commitments of all of the Lenders has
     decreased pursuant to this Agreement, an amount equal to the product of the
     increase in such Lender's Pro Rata Share (expressed as a decimal)
     multiplied by the aggregate outstanding principal amount of the Loans on
     the date of determination.

TAXES, YIELD PROTECTION AND ILLEGALITY.
 1. Taxes. If any payments to Administrative Agent under this Agreement are made
    from outside the United States, Borrower will not deduct any foreign taxes
    from any payments it makes to Administrative Agent. If any taxes (other than
    taxes on a Lender's net income or gross receipts, or franchise or similar
    taxes payable by a Lender) are at any time imposed on any payments under or
    in respect of this Agreement or any instrument or agreement required
    hereunder, including payments made pursuant to this Section 3.1, Borrower
    shall pay all such taxes and shall also pay to Administrative Agent, for the
    account of the applicable Lender, at the time interest is paid, all
    additional amounts which such Lender specifies as necessary to preserve the
    yield, after payment of such taxes, that such Lender would have received if
    such taxes had not been imposed.
 2. Illegality.
     a. If any Lender determines that (i) the introduction of any Requirements
        of Law, or any change in any Requirements of Law or in the
        interpretation or administration thereof, has made it unlawful, or
        (ii) any central bank or other Governmental Authority has asserted that
        it is unlawful, for such Lender or its applicable Lending Office to make
        LIBOR Loans, then, on notice thereof by such Lender to Borrower and
        Administrative Agent, the obligation of such Lender to make LIBOR Loans
        shall be suspended until such Lender shall have notified Borrower and
        Administrative Agent that the circumstances giving rise to such
        determination no longer exist.
     b. If any Lender determines that it is unlawful to maintain any LIBOR Loan,
        Borrower shall, upon its receipt of notice of such fact and demand from
        such Lender (with a copy to Administrative Agent), prepay in full all
        LIBOR Loans of that Lender then outstanding, together with interest
        accrued thereon and any amounts required to be paid in connection
        therewith pursuant to Section 3.4, either on the last day of the
        Interest Period thereof, if such Lender may lawfully continue to
        maintain such LIBOR Loans to such day, or immediately, if such Lender
        may not lawfully continue to maintain such LIBOR Loans.
     c. Notwithstanding any contrary provision of Section 2.1, if Borrower is
        required to prepay any LIBOR Loan immediately as provided in
        Section 3.2(b), then concurrently with such prepayment Borrower shall
        borrow a Reference Rate Loan from the affected Lender in the amount of
        such repayment.
     d. If the obligation of any Lender to make or maintain LIBOR Loans has been
        terminated, Borrower may elect, by giving notice to such Lender through
        Administrative Agent, that all Loans which would otherwise be made by
        such Lender as LIBOR Loans shall instead be Reference Rate Loans.
     e. Before giving any notice to Administrative Agent or Borrower pursuant to
        this Section 3.2, the affected Lender shall designate a different
        Lending Office with respect to its LIBOR Loans if such designation would
        avoid the need for giving such notice or making such demand and would
        not, in the judgment of such Lender, be illegal or otherwise
        disadvantageous to such Lender.

 3. Increased Costs and Reduction of Return.
     a. If any Lender determines that, due to either (i) the introduction of, or
        any change (other than a change by way of imposition of, or increase in,
        reserve requirements included in the LIBOR Reserve Percentage) in or in
        the interpretation of, any law or regulation or (ii) the compliance by
        such Lender (or its Lending Office) or any entity controlling such
        Lender with any guideline or request from any central bank or other
        Governmental Authority (whether or not having the force of law), there
        shall be any increase in the cost to such Lender of agreeing to make or
        making, funding or maintaining any LIBOR Loans, or issuing or
        participating in Letters of Credit, or a reduction in the amount
        received or receivable by such Lender in connection with any of the
        foregoing, then Borrower shall be liable for, and shall from time to
        time, upon demand therefor by such Lender with a copy to Administrative
        Agent, pay to Administrative Agent for the account of such Lender such
        additional amounts as are sufficient to compensate such Lender for such
        increased costs.
     b. If any Lender determines that (i) the introduction of any Capital
        Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
        (iii) any change in the interpretation or administration of any Capital
        Adequacy Regulation by any central bank or other Governmental Authority
        charged with the interpretation or administration thereof, or
        (iv) compliance by such Lender (or its Lending Office), or any
        corporation controlling such Lender, with any Capital Adequacy
        Regulation affects or would affect the amount of capital that such
        Lender or any corporation controlling such Lender is required or
        expected to maintain, and such Lender (taking into consideration such
        Lender's or such corporation's policies with respect to capital adequacy
        and such Lender's desired return on capital) determines that the amount
        of such capital is increased as a consequence of any of its loans,
        credits or obligations under this Agreement, then, upon sixty (60) days'
        notice from such Lender to Borrower through Administrative Agent,
        Borrower shall immediately pay to Administrative Agent, for the account
        of such Lender, from time to time as specified by such Lender,
        additional amounts sufficient to compensate such Lender for such
        increase.

 4. Funding Losses. Borrower agrees to pay to Administrative Agent, from time to
    time, for the account of the Lenders, any amount that would be necessary to
    reimburse the Lenders for, and to hold the Lenders harmless from, any loss
    or expense which the Lenders may reasonably sustain or incur as a
    consequence of:
     a. the failure of Borrower to make any required payment or prepayment of
        principal of any LIBOR Loan (including payments made after any
        acceleration thereof);
     b. the failure of Borrower to borrow, continue or convert a Loan after
        Borrower has given a Notice of Borrowing or Conversion/Continuation;
     c. the failure of Borrower to make any prepayment after Borrower has given
        a notice in accordance with Section 2.7.1;
     d. the prepayment (including pursuant to Section 2.7.2) of a LIBOR Loan on
        a day which is not the last day of the Interest Period with respect
        thereto;
     e. the conversion pursuant to Section 2.5 of any LIBOR Loan to a Reference
        Rate Loan on a day that is not the last day of the respective Interest
        Period;

    including any such loss or expense arising from the liquidation or
    reemployment of funds obtained to maintain the LIBOR Loans hereunder or from
    fees payable to terminate the deposits from which such funds were obtained.
    Solely for purposes of calculating amounts payable by Borrower to
    Administrative Agent, for the account of Lenders, under this Section 3.4,
    each LIBOR Loan (and each related reserve, special deposit or similar
    requirement) shall be conclusively deemed to have been funded at the rate of
    interest used to determine such LIBOR Loan by a matching deposit or other
    borrowing in the applicable offshore dollar interbank market for a
    comparable amount and for a comparable period, whether or not such LIBOR
    Loan is in fact so funded.

 5. Inability to Determine Rates. If any Lender determines that for any reason
    adequate and reasonable means do not exist for ascertaining the LIBOR Rate
    for any requested Interest Period with respect to a proposed LIBOR Loan or
    that the LIBOR Rate applicable pursuant to Section 2.9.1 for any requested
    Interest Period with respect to a proposed LIBOR Loan does not adequately
    and fairly reflect the cost to such Lender of funding such Loan, such Lender
    will forthwith give notice of such determination to Borrower through
    Administrative Agent. Thereafter, the obligation of such Lender to make or
    maintain LIBOR Loans hereunder shall be suspended until such Lender revokes
    such notice in writing. Upon receipt of such notice, Borrower may revoke any
    Notice of Borrowing or Conversion/Continuation then submitted by it. If
    Borrower does not revoke such notice, the affected Lender shall make,
    convert or continue the Loans, as proposed by Borrower, in the amount
    specified in the applicable notice submitted by Borrower, but such Loans
    shall be made, converted or continued as Reference Rate Loans instead of
    LIBOR Loans.
 6. Certificate of Lender. Any Lender, if claiming reimbursement or compensation
    pursuant to this Article 3, shall deliver to Borrower through Administrative
    Agent a certificate setting forth in reasonable detail the amount payable to
    such Lender hereunder, and such certificate shall be conclusive and binding
    on Borrower in the absence of manifest error.
 7. Survival. The agreements and obligations of Borrower in this Article 3 shall
    survive the payment and performance of all other Obligations for a period of
    four (4) years after the Maturity Date.

UNENCUMBERED ASSET POOL.
 1. Additions of Property to the Unencumbered Asset Pool.
     a. In addition to the real property described in Exhibit A attached hereto,
        Borrower may from time to time request that Administrative Agent add a
        new property (a "Nominated Property") to the Unencumbered Asset Pool. To
        become an Unencumbered Asset Pool Property, a Nominated Property must
        satisfy each of the following conditions:
         1. Borrower or a Permitted Affiliate shall hold fee simple title to
            such Nominated Property (except in the case of Bristol Commons, in
            which case Borrower shall own a 99% interest in such property);
         2. Such Nominated Property is operated as residential apartments, with
            no more than fifteen percent (15%) of gross revenue generated by
            retail tenants;
         3. Such Nominated Property shall have minimum occupancy of eighty
            percent (80%), and if admitted to the Unencumbered Asset Pool, would
            not cause the aggregate occupancy of the Unencumbered Asset Pool
            Properties to be less than ninety percent (90%);
         4. Administrative Agent shall have received a copy of a Phase I
            environmental site assessment for such Nominated Property, in form
            and substance reasonably acceptable to Administrative Agent and
            prepared within one (1) year of its delivery, and such environmental
            site assessment (i) shall not disclose the presence of any material
            toxic or Hazardous Substances on the Nominated Property (other than
            asbestos or asbestos containing materials ("ACM") or Hazardous
            Substances used for cleaning, pool and other chemicals typically
            located on residential properties that are otherwise consistent with
            all applicable laws); and (ii) if such environmental site assessment
            discloses the presence of asbestos or ACM on the Nominated Property,
            all such asbestos or ACM shall be in a condition reasonably
            acceptable to Administrative Agent, shall be subject to an O&M Plan
            reasonably acceptable to Administrative Agent, and Borrower or a
            Permitted Affiliate, as applicable, shall be performing its
            obligations under such O&M Plan in a manner reasonably acceptable to
            Administrative Agent;
         5. Such Nominated Property shall be free of all liens, encumbrances and
            negative pledges, except for the following permitted liens
            ("Permitted Liens"): (i) liens for taxes, assessments or
            governmental charges or levies to the extent that Borrower or a
            Permitted Affiliate is not yet required to pay the amount secured
            thereby; and (ii) liens imposed by law, such as carrier's,
            warehouseman's, mechanic's, materialman's and other similar liens,
            arising in the ordinary course of business in respect of obligations
            that are not overdue or are being actively contested in good faith
            by appropriate proceedings and in compliance with Section 6.14(c)
            hereof, as long as Borrower or a Permitted Affiliate, as applicable,
            has established and maintained adequate reserves for the payment of
            the same and, by reason of nonpayment, no property of Borrower or a
            Permitted Affiliate, as applicable, is in danger of being lost or
            forfeited; and (iii) easements; covenants, conditions and
            restrictions; reciprocal easement and access agreements and similar
            agreements relating to ownership and operation.
    
        Nominated Properties that satisfy all of the foregoing conditions,
        subject to Section 4.2, will automatically become Unencumbered Asset
        Pool Properties so long as Guarantor has a BBB-/Baa3 or better credit
        rating from any Rating Agency at the time such conditions are satisfied.
        If Guarantor's credit rating is less than BBB-/Baa3, Nominated
        Properties will become Unencumbered Asset Pool Properties at the sole
        and absolute discretion of the Required Lenders.
    
     b. Borrower may from time to time elect to remove an Unencumbered Asset
        Pool Property from the Unencumbered Asset Pool. Borrower shall make such
        an election by giving Administrative Agent notice in writing, setting
        forth the identity of the Unencumbered Asset Pool Property and the
        requested date of removal no less than thirty (30) days before the
        requested date of removal. With such notice, Borrower shall also deliver
        a compliance certificate substantially similar to the form of Exhibit E
        (a "Compliance Certificate") signed and certified by an authorized
        financial officer of Borrower (i) setting forth the information and
        computations (in sufficient detail) to determine the Unencumbered Asset
        Pool Value after such removal and to establish that Borrower will be in
        compliance with all financial covenants set forth in this Agreement
        following such removal, (ii) stating specifically that the aggregate
        Outstanding Amount of Loans plus the Outstanding Amount of L/C
        Obligations after such removal will be less than or equal to the
        Availability, and (iii) setting forth whether there exists or to the
        best of Borrower's knowledge as of the date of such removal there will
        exist, any Default or Event of Default and, if any such Default or Event
        of Default exists, specifying the nature thereof and the action Borrower
        is taking and proposes to take with respect thereto. At the time of any
        such removal, Borrower shall pay Administrative Agent all reasonable
        attorneys' fees (including fees for in-house counsel) incurred by
        Administrative Agent in connection with removing the property from the
        Unencumbered Asset Pool and shall make any payments to continue
        compliance with the terms of this Agreement, including those relating to
        the requirement that the aggregate Outstanding Amount of Loans plus the
        Outstanding Amount of L/C Obligations not exceed the Availability,
        necessary as a result of the requested removal. Borrower may not remove
        the Unencumbered Asset Pool Property until it has complied with the
        terms of this Section 4.1(b).
     c. Administrative Agent may, at its option, remove any property from the
        Unencumbered Asset Pool if it determines in its reasonable discretion
        that the property no longer satisfies all of the conditions set forth in
        Section 4.1(a), provided that Administrative Agent first gives Borrower
        written notice that the property no longer meets the conditions for
        being an Unencumbered Asset Pool Property set forth in Section 4.1(a),
        together with the reason or reasons why it does not, and gives Borrower
        thirty (30) days after receipt of such notice to cure the defect. At the
        time of any such removal, Borrower shall pay Administrative Agent all
        reasonable attorneys' fees (including fees for in-house counsel)
        incurred by Administrative Agent in connection with removing the
        property from the Unencumbered Asset Pool, and shall make any payments
        to continue compliance with the terms of this Agreement, including but
        not limited to those relating to the requirement that the that the
        aggregate Outstanding Amount of Loans plus the Outstanding Amount of L/C
        Obligations not exceed the Availability, necessary as a result of such
        removal. If the Unencumbered Asset Pool as a whole fails to meet any of
        the conditions set forth in Section 4.1(a), and any one of two or more
        properties might be removed to maintain compliance of the Unencumbered
        Asset Pool as a whole with the conditions set forth in Section 4.1(a),
        then Borrower shall select the property or properties to be removed,
        provided that if it does not do so within ten (10) days of written
        request to do so from Administrative Agent, then Administrative Agent
        may in its sole discretion select the property or properties to remove
        and so remove them. Notwithstanding the foregoing, the properties
        commonly known as Marina Cove and Marina City Club shall not cease to be
        an Unencumbered Asset Pool Property solely because that property has
        been acquired by ground lease and not by fee simple.

 2. Delivery of Information. In connection with each request to add a Nominated
    Property to the Unencumbered Asset Pool, Borrower will submit to
    Administrative Agent all of the following information and documentation:
     a. A current Phase I environmental site assessment for such Nominated
        Property addressed to Borrower or a Permitted Affiliate, as applicable;
        provided, however, that Borrower shall not be required to resubmit a
        Phase I environmental site assessment to Administrative Agent for any
        Unencumbered Asset Pool Property listed on Exhibit A attached hereto;
     b. A title insurance policy insuring Borrower's or a Permitted Affiliate's
        fee title to such Nominated Property free of any Liens, except for
        Permitted Liens, and a current title report with respect to such
        Nominated Property; provided, however, Borrower shall not be required to
        resubmit a title insurance policy to Administrative Agent for any
        Unencumbered Asset Pool Property listed on Exhibit A attached hereto;
     c. A current rent roll and leasing status report for such Nominated
        Property;
     d. An operating statement for such Nominated Property (which shall include
        a detailed analysis of the net operating income generated from such
        property, including gross rental receipts, detailed operating expenses,
        capital expenditures and other relevant information) for the four (4)
        most recent consecutive calendar quarters for which Borrower has
        operating information (or, if operating information for fewer than four
        (4) consecutive calendar quarters is available to Borrower, an operating
        statement for such Nominated Property for the number of the most recent
        consecutive calendar quarters for which Borrower has operating
        information);
     e. if such Nominated Property is owned by a Permitted Affiliate, a Payment
        Guaranty, executed by such Permitted Affiliate, together with all of the
        items described in Sections 5.1.1(b), (c), (d), (e) and (f) with respect
        to such Permitted Affiliate; and
     f. any other information, documentation or other items relating to the
        Nominated Property that Administrative Agent may require in its sole
        discretion.

Notwithstanding any thing to the contrary contained herein, no property owned by
any subsidiary of Borrower of Guarantor shall be counted as an Unencumbered
Asset Pool Property unless such property is nominated as a Nominated Property
pursuant to Section 4.1 and Section 4.2 and the subsidiary becomes a "Permitted
Affiliate" hereunder by executing the Payment Guaranty and delivering the other
documents described in Section 4.2(e) hereof.

CONDITIONS TO DISBURSEMENTS.
 1. Conditions to Initial Loans. The obligation of the Lenders to make the
    initial Loan after the Closing Date is subject to the satisfaction of all of
    the following conditions precedent:
     1. Deliveries to Administrative Agent. Administrative Agent shall have
        received each of the following items, in form and substance satisfactory
        to Administrative Agent:
        Loan Documents
        . This Agreement, each Note (including the Swing Line Note), the
        Guaranty, each Payment Guaranty issued by each Permitted Affiliate
        listed on
        Schedule 1.4,
        and each other document Administrative Agent may reasonably require,
        executed and acknowledged as appropriate;
        Authorizations
        . Evidence that the execution, delivery and performance by Borrower,
        Guarantor and each Permitted Affiliate, as the case may be, of this
        Agreement and the other Loan Documents have been duly authorized,
        executed and delivered by Responsible Officers of Borrower, Guarantor
        and each Permitted Affiliate, including, without limitation, authorizing
        resolutions and incumbency certificates for such Responsible Officers;
        Governing Documents
        . Copies of Borrower's current partnership agreement and certificate of
        limited partnership and any amendments and modifications thereto, and
        Guarantor's articles of incorporation and any amendments and
        modifications thereto, and each Permitted Affiliate's organizational or
        formation documents;
        Good Standing
        . If required by Administrative Agent, Certificates of Good Standing for
        Borrower, Guarantor and each Permitted Affiliate from their respective
        states of organization and from any other state in which Borrower,
        Guarantor and each Permitted Affiliate is required to qualify to conduct
        its business;
        Legal Opinions
        . A written opinion of Borrower's legal counsel and a written opinion of
        Guarantor's and each Permitted Affiliate's legal counsel, each covering
        such matters as Administrative Agent may reasonably require. The legal
        counsel and the terms of the opinion must be reasonably acceptable to
        Administrative Agent;
        Insurance
        . If required by Administrative Agent, evidence of any insurance
        coverage required by
        Section 6.1.3
        of this Agreement;
        Certificate Regarding No Default or Material Adverse Change
        . A certificate of Borrower's Responsible Officer, dated the Closing
        Date, certifying that (i) the representations and warranties contained
        in Article 7 are true and correct on and as of such date, as though made
        on and as of such date; (ii) the calculation of the Availability as of
        the Closing Date is true and correct on and as of such date; (iii) no
        Default or Event of Defaults exists or would result from the extensions
        of credit advanced on the Closing Date; and (iv) no material adverse
        change in the business, assets, operations, condition (financial or
        otherwise) or prospects of Borrower, Guarantor or any of their
        subsidiaries or Affiliates has occurred since December 31, 2003, and
        Guarantor's senior unsecured debt rating has not changed since June 30,
        2003;
        Other Items
        . Any other items that Administrative Agent reasonably requires.
    
     2. Payment of Fees. Borrower shall have paid to Administrative Agent, for
        its own account or for the account of the Lenders, as applicable, the
        fees set forth in the Fee Letter that are due on or before the Closing
        Date.
     3. Payment of Expenses. Payment of the expenses of preparing this Agreement
        and the other Loan Documents, including reasonable attorneys' fees and
        costs, the review of any Phase I environmental site assessments, and any
        and all other fees due from Borrower to Administrative Agent.

 2. Conditions of Each Borrowing or Issuance of Letter of Credit. The obligation
    of the Lenders to make any Loan (including the initial Loan) or of
    BankAmerica to issue any Letter of Credit is subject to the satisfaction of
    all of the following conditions precedent on the relevant borrowing date:
     a. Administrative Agent shall have received a Notice of Borrowing or
        Conversion/Continuation requesting an extension of credit;
     b. The requested extension of credit shall not cause the aggregate
        outstanding principal amount of the Loans to exceed the Availability at
        such time and, if the request is for a Swing Loan, shall not cause the
        aggregate outstanding principal amount of Swing Loans to exceed the
        Swing Line Availability at such time;
     c. Administrative Agent shall have received a Compliance Certificate from
        Borrower in the form of Exhibit E and described in Section 6.3(h)
        representing, among other things, that the requested extension of credit
        shall not cause the aggregate Outstanding Amount of Loans and
        Outstanding Amount of L/C Obligations to exceed the Availability at such
        time or the Swing Line Availability at such time, as the case may be,
        and that Borrower and Guarantor, and any subsidiaries or affiliates
        whose financial results are consolidated with those of Borrower and
        Guarantor for reporting purposes, are in compliance with all other
        material covenants and financial covenants that each has made in this
        Agreement;
     d. The representations and warranties of Borrower set forth in Article 7 of
        this Agreement shall be true and correct in all material respects on and
        as of the date of such Borrowing with the same force and effect as if
        made on and as of such date;
     e. No Default or Event of Default shall exist or result from such
        Borrowing;
     f. Administrative Agent shall have received from Borrower a pro forma
        calculation of Availability and of each of the financial covenants set
        forth in Sections 6.9, 6.10, 6.11 and 6.12; and
     g. If Borrower has requested issuance of a Letter of Credit, Administrative
        Agent shall have received a Letter of Credit Application signed by the
        account party (and Borrower, if Borrower is not the account party), and
        the Fronting Fee for such Letter of Credit described in Section 2.10.2.

COVENANTS OF BORROWER. Borrower promises to keep each of the following
covenants:
 1.  Specific Affirmative Covenants.
      1. Compliance with Law. Guarantor shall comply with all existing and
         future laws , regulations, orders and requirements of, and all
         agreements with and commitments to, all Governmental Authorities having
         jurisdiction over Guarantor or Guarantor's business. Notwithstanding
         any contrary provision in this Section, Guarantor shall have a right to
         contest all existing and future Requirements of Law before complying
         therewith. Borrower and each Permitted Affiliate, as applicable, shall
         comply with all existing and future laws (including Environmental
         Laws), regulations, orders, building restrictions and requirements of,
         and all agreements with and commitments to, all Governmental
         Authorities having jurisdiction over Borrower or Borrower's business or
         such Permitted Affiliate or such Permitted Affiliate's business, as
         applicable, including those pertaining to the construction, sale,
         leasing or financing of any Unencumbered Asset Pool Property or the
         environmental condition of any Unencumbered Asset Pool Property, and
         with all recorded covenants and restrictions affecting any Unencumbered
         Asset Pool Property (all collectively, the "Requirements").
         Notwithstanding any contrary provision in this Section, (i) Borrower
         and each applicable Permitted Affiliate shall have a right to contest
         all existing and future Requirements of Law (other than those relating
         to Environmental Laws) before complying therewith, and (ii) Borrower
         and each Permitted Affiliate shall have a right to contest all existing
         and future Requirements relating to Environmental Laws for one year,
         before complying therewith, provide that no Unencumbered Asset Pool
         Property is in danger of being lost or forfeited.
      2. Site Visits. Borrower, each Permitted Affiliate and Guarantor shall
         allow Administrative Agent and Lenders access to each Unencumbered
         Asset Pool Property at any reasonable time upon reasonable written
         notice by Administrative Agent to Borrower (a) for the purpose of
         inspecting the Unencumbered Asset Pool Property, and (b) upon
         reasonable belief by Administrative Agent or Lenders of the existence
         of a matter that should be investigated, for the purpose of taking soil
         or groundwater samples and conducting tests, among other things, to
         investigate for the presence of Hazardous Substances. Borrower, each
         Permitted Affiliate and Guarantor shall also allow Administrative Agent
         to examine, copy and audit its and their books and records. Neither
         Administrative Agent nor any Lender is under any duty to visit or
         observe any Unencumbered Asset Pool Property, and Administrative Agent
         is under no duty to examine any books or records. Any site visit,
         observation or examination by Administrative Agent or any Lender shall
         be solely for the purpose of protecting Administrative Agent's and such
         Lender's interests and preserving Administrative Agent's rights under
         the Loan Documents. Neither Administrative Agent nor any Lender owes a
         duty of care to protect Borrower, any Permitted Affiliate, Guarantor or
         any other Person against, or to inform Borrower, Guarantor , any
         Permitted Affiliate, Guarantor, or any other Person of, any adverse
         condition affecting any Unencumbered Asset Pool Property, including any
         defects in the design or construction of any improvements located on an
         Unencumbered Asset Pool Property or the presence of any Hazardous
         Substances on an Unencumbered Asset Pool Property.
      3. Insurance. Borrower and each Permitted Affiliate, as applicable, shall
         maintain the following insurance:
          a. Special Form property damage insurance in non-reporting form on
             each of its Unencumbered Asset Pool Properties, with a policy limit
             in an amount not less than the full insurable value of the
             improvements located on such property on a replacement cost basis,
             including tenant improvements, if any, with a deductible amount, if
             any, reasonably satisfactory to Administrative Agent, which
             insurance shall cover such risks as are ordinarily insured against
             by similar businesses. The policy shall include a business
             interruption (or rent loss, if more appropriate) endorsement in the
             amount of six months' principal and interest payments, taxes and
             insurance premiums, and any other endorsements reasonably required
             by Administrative Agent. Notwithstanding the foregoing, earthquake
             insurance with respect to any Unencumbered Asset Pool Property
             shall not be required unless (i) institutional lenders generally
             require earthquake insurance for similar types of multifamily real
             property in the geographic location where such Unencumbered Asset
             Pool Property is located, and (ii) such insurance is generally
             available at commercially reasonable rates.
          b. Comprehensive General Liability coverage with such limits as
             Administrative Agent may reasonably require. This policy shall name
             Administrative Agent as an additional insured. Coverage shall be
             written on an occurrence basis, not claims made, and shall cover
             liability for personal injury, death, bodily injury and damage to
             property, products and completed operations.
     
         (c) Workers' compensation insurance for all employees of Borrower and
         each subsidiary in such amount as is required by law and including
         employer's liability insurance, if required by Administrative Agent.
     
         All policies of insurance required by Administrative Agent must be
         issued by companies reasonably approved by Administrative Agent and
         otherwise be reasonably acceptable to Administrative Agent as to
         amount, forms, risk coverages and deductibles. In addition, each policy
         (except workers' compensation) must provide Administrative Agent at
         least thirty (30) days' prior notice of cancellation, non-renewal or
         modification. If Borrower or a Permitted Affiliate, as applicable,
         fails to keep any such coverage in effect while any Commitment is
         outstanding, Administrative Agent may procure the coverage at
         Borrower's expense. Borrower shall reimburse Administrative Agent, on
         demand, for all premiums advanced by Administrative Agent or Lenders,
         which advances shall be considered to be additional loans to Borrower
         hereunder at the Default Rate applicable to Reference Rate Loans.
         Neither Administrative Agent nor any Lender shall, because of
         accepting, reasonably disapproving, approving or obtaining insurance,
         incur any liability for (i) the existence, nonexistence, form or legal
         sufficiency thereof, (ii) the solvency of any insurer, or (iii) the
         payment of losses.
     
      4. Preservation of Rights. Borrower or the applicable Permitted Affiliate
         shall obtain and preserve all rights, privileges and franchises
         necessary or desirable for the operation of each Unencumbered Asset
         Pool Property owned by Borrower or such Permitted Affiliate. Borrower,
         Guarantor and each Permitted Affiliate shall also obtain and preserve
         all rights, privileges and franchises necessary or desirable for the
         conduct of Borrower's, Guarantor's and such Permitted Affiliate's
         business. Either Borrower or the applicable Permitted Affiliate shall
         maintain any Unencumbered Asset Pool Property owned by it in good
         condition. Either Borrower or the applicable Permitted Affiliate shall,
         at Borrower's or such Permitted Affiliates sole cost and expense,
         follow all recommendations in any asbestos survey conducted by an
         expert selected by Borrower or such Permitted Affiliate and approved by
         Administrative Agent with respect to any Unencumbered Asset Pool
         Property owned by Borrower or such Permitted Affiliate regarding safety
         conditions for, and maintenance of, any asbestos containing materials,
         including any recommendation to institute an O&M Plan.
      5. Taxes. Borrower, Guarantor and each Permitted Affiliate shall make
         timely payments of all local, state and federal taxes; provided,
         however, that none of Borrower, Guarantor or any Permitted Affiliate
         need pay any such taxes (a) that it is contesting in good faith and by
         appropriate proceedings that were promptly commenced and are being
         diligently pursued, and (b) for which Borrower , Guarantor or such
         Permitted Affiliate, as applicable, has created an appropriate reserve
         or other provision as required by GAAP, and no material property of
         Borrower, Guarantor or such Permitted Affiliate is in imminent danger
         of being lost or forfeited.

 2.  Payment of Expenses.
      a. Borrower shall pay or reimburse Administrative Agent, within fifteen
         (15) days after demand, for (i) the costs of IntraLinks incurred in
         connection with the closing of the transactions contemplated by the
         Loan Documents; and (ii) all reasonable costs and expenses, including
         all legal, audit and review fees and expenses (including the allocated
         cost of such services by Administrative Agent's employees) incurred by
         Administrative Agent in connection with the preparation, administration
         (including the cost of any documentation fees, but excluding other
         costs and expenses of ordinary collection and servicing administration
         while the Loans are not in default), and execution of any Loan Document
         and any amendment, supplement, waiver or modification and any other
         documents prepared in connection herewith or therewith (whether or not
         the particular Loan, transaction or document is consummated). Such
         costs and expenses shall include fees for due diligence and
         environmental services (including only those services performed by
         Administrative Agent or Lender employees and the cost of those services
         that Administrative Agent or any Lender incurs because it believes that
         such services are required), legal fees and expenses of counsel,
         counsel's travel expenses associated with any syndication, lender
         meetings or other conferences and any other reasonable fees and costs
         for services, regardless of whether such services are furnished by
         Administrative Agent's or any Lender's employees or by independent
         contractors.
      b. Borrower shall pay or reimburse Administrative Agent for the benefit of
         each Lender within fifteen (15) days after demand for all costs and
         expenses, including all legal, audit and review fees and expenses
         (including the allocated cost of such services by Administrative
         Agent's employees) incurred by Administrative Agent in connection with
         the enforcement or preservation of any rights or remedies under any
         Loan Document with respect to a Default or an Event of Default
         (including any "workout" or restructuring of the Loans, and any
         bankruptcy, insolvency or other similar proceeding, judicial proceeding
         or arbitration).

     Borrower acknowledges that none of the fees described in Section 2.10
     include amounts payable by Borrower under this Section 6.2. All such sums
     incurred by Administrative Agent or any Lender and not immediately
     reimbursed by Borrower within fifteen (15) days of written notice by
     Administrative Agent shall be considered an additional loan to Borrower
     hereunder at the Default Rate applicable to Reference Rate Loans. The
     agreements in this Section shall survive the termination of the Commitments
     and repayment of all other Obligations.

 3.  Financial and Other Information; Certification. Borrower shall provide to
     Administrative Agent the following financial information and statements for
     Guarantor and its consolidated subsidiaries prepared on a consolidated
     basis:
      a. Within ninety (90) days after each fiscal year end, the annual audited
         consolidated financial statements of Borrower and Guarantor prepared in
         accordance with GAAP, and accompanied by the opinion of KPMG Peat
         Marwick or another nationally recognized Certified Public Accountant
         stating that such consolidated financial statements present fairly the
         financial positions of Guarantor and Borrower for the periods indicated
         in conformity with GAAP applied on a basis consistent with prior years
         and are not subject to any "going concern" or like qualification or
         exception or any qualification or exception as to the scope of such
         audit.
      b. Within forty-five (45) days after the end of each fiscal quarter,
         quarterly unaudited financial statements of Borrower and Guarantor,
         including cash flow statements, certified by a Responsible Officer of
         Borrower, and (to the extent appropriate), be prepared on a
         consolidated basis according to GAAP.
      c. Within one hundred twenty (120) days of Guarantor's fiscal year end,
         Guarantor's annual report, certified by an appropriate Responsible
         Officer as being complete and correct in all material respects.
      d. If requested by Administrative Agent, copies of Borrower's and
         Guarantor's federal income tax return (with all schedule K-1's
         attached), within fifteen (15) days of filing, and, if requested by
         Administrative Agent, copies of any extensions of the filing date,
         certified by an appropriate Responsible Officer as being complete and
         correct in all material respects.
      e. Within forty-five (45) days after the end of each calendar quarter, an
         operating statement and rent roll for each Unencumbered Asset Pool
         Property in form and substance reasonably satisfactory to
         Administrative Agent;
      f. Copies of Guarantor's Form 10-K Annual Report within ninety (90) days
         of its fiscal year end.
      g. Copies of Guarantor's Form 10-Q Quarterly Report within forty-five (45)
         days after the end of each calendar quarter except fiscal year end and
         copies of all statements, reports and notices sent or made available
         generally by Borrower or Guarantor to their respective security holders
         at the time they are so sent or made available, any financial
         statements contained therein to be certified by the chief financial
         officer of Borrower, and (to the extent appropriate) to be prepared on
         a consolidated basis according to GAAP and to include Borrower and
         Guarantor.
      h. At the time of each advance, each extension of credit, and each
         issuance of a Letter of Credit hereunder, a Compliance Certificate of
         Borrower in the form of Exhibit E signed and certified by an authorized
         financial officer of Borrower (i) stating specifically that the
         Outstanding Amount of Loans plus the Outstanding Amount of L/C
         Obligations is less than or equal to the Availability, and (ii) setting
         forth whether there exists as of the date of the certificate, any
         Default or Event of Default under this Agreement and, if any such
         Default or Event of Default exists, specifying the nature thereof and
         the action Borrower is taking and proposes to take with respect
         thereto.
      i. Within sixty (60) days of the end of each calendar quarter and in
         addition within ninety (90) days of the end of each calendar year, a
         Compliance Certificate of Borrower in the form of Exhibit E signed and
         certified by an authorized financial officer of Borrower (i) setting
         forth the information and computations (in sufficient detail) to
         determine the Gross Asset Value, the Total Liabilities, the Unsecured
         Debt, the Unencumbered Asset Pool Value, the EBITDA, the Fixed Charges
         and the Tangible Net Worth and to establish that Borrower is in
         compliance with all financial covenants set forth in this Agreement at
         the end of the period covered by the financial statements then being
         furnished, (ii) stating specifically that the Outstanding Amount of
         Loans plus the Outstanding Amount of L/C Obligations is less than or
         equal to the Availability, and (iii) setting forth whether there
         existed as of the date of the most recent financial statements of
         Guarantor and its consolidated subsidiaries and whether there exists as
         of the date of the certificate, any Default or Event of Default under
         this Agreement and, if any such Default or Event of Default exists,
         specifying the nature thereof and the action Borrower is taking and
         proposes to take with respect thereto.
      j. Within thirty (30) days after the end of fiscal year, Borrower's and
         Guarantor's one-year calendar budget (showing month-by- month
         projections).
      k. Within ninety (90) days after the end of each fiscal year, an annual
         business plan for Borrower and Guarantor in form and content reasonably
         acceptable to Administrative Agent.
      l. Any other financial or other information concerning Borrower's, any
         Permitted Affiliate's or Guarantor's affairs and properties as
         Administrative Agent may reasonably request, to be furnished promptly
         upon such request.

     Documents required to be delivered pursuant to Section 6.3(f) or (g) (to
     the extent any such documents are included in materials otherwise filed
     with the SEC) may be delivered electronically and if so delivered, shall be
     deemed to have been delivered on the date (i) on which Borrower posts such
     documents, or provides a link thereto on Borrower's website on the Internet
     at its website address; or (ii) on which such documents are posted on
     Borrower's behalf on an Internet or intranet website, if any, to which each
     Lender and Administrative Agent have access (whether a commercial,
     third-party website or whether sponsored by Administrative Agent); provided
     that: (A) upon request by Administrative Agent, Borrower shall deliver
     paper copies of such documents to Administrative Agent until a written
     request to cease delivering paper copies is given by Administrative Agent,
     and (B) Borrower shall notify (which may be by facsimile or electronic
     mail) Administrative Agent of the posting of any such documents and provide
     to Administrative Agent by electronic mail electronic versions (i.e., soft
     copies) of such documents. Notwithstanding the foregoing in every instance
     Borrower shall be required to provide paper copies of the certificates
     Sections 6.3(h) and (i), Administrative Agent shall have no obligation to
     request the delivery or to maintain copies of the documents referred to
     above, and each Lender shall be solely responsible for maintaining its
     copies of such documents.

 4.  Notices. Borrower shall promptly notify Administrative Agent in writing of
     any knowledge that any officer of Borrower, any Permitted Affiliate or
     Guarantor has of:
      a. any litigation affecting Borrower, any Permitted Affiliate, Guarantor,
         any Unencumbered Asset Pool Property, and/or any subsidiary or
         affiliate of Borrower or Guarantor that directly owns any Unencumbered
         Asset Pool Property or any development property or whose financial
         results are consolidated with those of Borrower or Guarantor for
         reporting purposes, in each case where the aggregate amount at risk or
         at issue (including litigation costs and attorneys' fees and expenses,
         but excluding claims which, in Administrative Agent's reasonable
         judgment, are expected to be covered by insurance) exceeds: (1) in the
         case of litigation affecting an Unencumbered Asset Pool Property, an
         aggregate amount of $5,000,000, or (2) in the case of litigation
         affecting Borrower, Guarantor, any Permitted Affiliate or any such
         subsidiary or affiliate of Borrower or Guarantor, an aggregate amount
         of $25,000,000;
      b. any notice that any property or Borrower's, any Permitted Affiliate's
         or Guarantor's business fails in any material respect to comply with
         any applicable law (including any Environmental Law), regulation or
         court order, where the failure to comply could have a material adverse
         effect on Borrower, such Permitted Affiliate or Guarantor;
      c. any material adverse change in the physical condition of any
         Unencumbered Asset Pool Property or Borrower's, any Permitted
         Affiliate's or Guarantor's financial condition or operations, or any
         other circumstance that materially adversely affects Borrower's or a
         Permitted Affiliate's intended use of any Unencumbered Asset Pool
         Property or Borrower's ability to repay the Loan;
      d. any Default or Event of Default, and any failure to comply with this
         Agreement or any other Loan Document or any other material agreement to
         which Borrower, Guarantor or any Permitted Affiliate is a party, where
         such noncompliance has a material adverse effect on the ability of
         Borrower, Guarantor or any Permitted Affiliate to perform their
         respective obligations under the terms of the Loan Documents;
      e. any change in Borrower's or Guarantor's or any Permitted Affiliate's
         name, legal structure, jurisdiction of formation, place of business to
         a state other than the State of California, or chief executive office
         to a state other than the State of California if Borrower or Guarantor
         has more than one place of business;
      f. any actual or threatened condemnation of any portion of any
         Unencumbered Asset Pool Property given in writing to Borrower or any
         Permitted Affiliate, as the case may be, by any Governmental Authority,
         or any loss of or substantial damage to any Unencumbered Asset Pool
         Property;
      g. any notice of any cancellation, alteration or non-renewal of any
         insurance coverage maintained with respect to any Unencumbered Asset
         Pool Property;
      h. any written notice received by Borrower from any Governmental Authority
         that any Unencumbered Asset Pool Property, or any use activity,
         operation or maintenance thereof or thereon, is not in compliance with
         any law, including any Environmental Laws, and including notice of
         (i) any and all enforcement, cleanup, removal or other governmental or
         regulatory actions instituted, completed or threatened against Borrower
         or any Permitted Affiliate or any of their respective Unencumbered
         Asset Pool Properties pursuant to any applicable Environmental Laws,
         and (ii) any environmental or similar condition on any real property
         adjoining or in the vicinity of any Unencumbered Asset Pool Property of
         Borrower or any Permitted Affiliate that could reasonably be
         anticipated to cause the applicable Unencumbered Asset Pool Property or
         any part thereof to be subject to any restrictions on the ownership,
         occupancy, transferability or use of such Unencumbered Asset Pool
         Property under any Environmental Laws.

 5.  Negative Covenants.
      1. Limitations on Certain Activities. Without the prior written consent of
         the Required Lenders (or Administrative Agent at the request of the
         Required Lenders), which consent shall not be unreasonably withheld or
         delayed:
          1. Borrower shall not engage in any business activities that would
             result in less than seventy percent (70%) of the Gross Asset Value
             being derived from multifamily residential apartments;
          2. other than in the ordinary course of Borrower's business, Borrower
             shall not lease all or a substantial part of Borrower's business or
             Borrower's assets;
          3. neither Borrower nor Guarantor shall enter into or invest in any
             consolidation, merger, pool, syndicate or other combination unless
             Borrower or Guarantor, as applicable, is the surviving entity and
             control of Borrower does not change.
          4. the legal structure of Borrower shall not change from a limited
             partnership that is an operating partnership whose sole general
             partner is Guarantor, the legal structure of Guarantor shall not
             change from a publicly traded real estate investment trust under
             the provisions of Internal Revenue Code Sections 856 and 857, and
             the legal structure of Borrower and Guarantor shall not change from
             as a so-called up-REIT;
          5. Borrower's, Guarantor's or any Permitted Affiliate's jurisdiction
             of formation, place of business, or chief executive office (if
             Borrower, Guarantor or such Permitted Affiliate has more than one
             place of business) shall not change except upon thirty (30) days'
             prior written notice to Administrative Agent;
          6. Borrower's general partner shall not change from Guarantor; and
          7. Guarantor shall not suffer a change in its executive management
             such that Keith Guericke is no longer Chief Executive Officer,
             George M. Marcus is no longer Chairman of the Board of Directors or
             Michael J. Schall is no longer Chief Financial Officer, unless such
             executive management is replaced by parties reasonably acceptable
             to Administrative Agent within one hundred eighty (180) days.
     
      2. Acquisition Down-REITs. Borrower and Guarantor shall not in any case:
          1. form additional down-REITs for property acquisitions (an
             "Acquisition down-REIT") unless they comply on an on-going basis
             with each of the following conditions:
              i.   such Acquisition down-REIT is a limited partnership or
                   limited liability company, and EMC or any wholly owned
                   subsidiary of Borrower or Guarantor shall be the sole general
                   partner of any such partnership or the sole managing member
                   of such limited liability company;
              ii.  Guarantor and/or Borrower and/or EMC shall have effective
                   management control of each Acquisition down-REIT and each
                   property owned by such Acquisition down- REIT; and
              iii. limited partners or members of such Acquisition down-REIT
                   shall receive only partnership units or membership interests
                   in the Acquisition down-REIT and/or cash for value
                   contributed.
         
          2. liquidate or dissolve Borrower's or Guarantor's business or the
             business of any Permitted Affiliate (with the exception of a
             Permitted Affiliate that owns only one asset, in which case the
             business of such Permitted Affiliate may be liquidated or dissolved
             as long as, prior to or contemporaneously with such liquidation or
             dissolution, (x) all of the Unencumbered Asset Pool Property owned
             by such Permitted Affiliate is removed from the Unencumbered Asset
             Pool by Borrower pursuant to Section 4.1(b), (y) such Unencumbered
             Asset Pool Property is no longer included in the calculation of
             Availability hereunder, (z) after the removal of such Unencumbered
             Asset Pool Property, the aggregate Outstanding Amount of Loans plus
             the Outstanding Amount of L/C Obligations will be less than or
             equal to the Availability and no Event of Default exists); or
          3. dispose of all or substantially all of Borrower's or Guarantor's
             business or of Borrower's or Guarantor's assets or the business or
             assets of any Permitted Affiliate (with the exception of a
             Permitted Affiliate that owns only one asset, in which case the
             business or assets of such Permitted Affiliate may disposed of as
             long as, prior to or contemporaneously with such disposition,
             (x) all of the Unencumbered Asset Pool Property owned by such
             Permitted Affiliate is removed from the Unencumbered Asset Pool by
             Borrower pursuant to Section 4.1(b), (y) such Unencumbered Asset
             Pool Property is no longer included in the calculation of
             Availability hereunder, (z) after the removal of such Unencumbered
             Asset Pool Property, the aggregate Outstanding Amount of Loans plus
             the Outstanding Amount of L/C Obligations will be less than or
             equal to the Availability and no Event of Default exists).

 6.  Type of Business; Development Covenants. Borrower shall own, manage,
     finance, lease and/or operate as an owner of multifamily residential
     properties, and all of Borrower's other business activities and investments
     shall be incidental thereto. Guarantor and its consolidated subsidiaries
     shall not own at any time, on a consolidated basis:
      a. unentitled land whose aggregate value exceeds three percent (3%) of
         Gross Asset Value, or entitled and unentitled land whose aggregate
         value exceeds seven and one-half percent (7.5%) of Gross Asset Value;
         or
      b. any single property under development whose value (at projected total
         cost) exceeds five percent (5%) of Gross Asset Value; or
      c. properties under development whose aggregate value (at projected total
         cost) exceeds twenty-five percent (25%) of Gross Asset Value; or
      d. Joint Venture Investments whose aggregate value exceeds twenty percent
         (20%) of Gross Asset Value; or
      e. Capital Interests in Acquisition down-REITs the aggregate value of
         which Capital Interests exceeds five percent (5%) of Gross Asset Value.

     For the purpose of calculating the development limits contained in
     paragraphs (a), (b) and (c) above, projects that have not yet attained a
     stabilized occupancy (which, for this purpose only, shall be ninety percent
     (90%) occupancy) shall be valued at one hundred percent (100%) of the
     projected total cost of the project (multiplied, if such project is owned
     by a Joint Venture, by Borrower's Capital Interest in such Joint Venture).
     Projects that attain ninety percent (90%) occupancy shall no longer be
     considered for the purpose of calculating the development limits contained
     in paragraphs (a), (b) and (c) above.

 7.  Performance of Acts. Upon request by Administrative Agent, Borrower,
     Guarantor and each Permitted Affiliate shall perform all acts required of
     them which may be reasonably necessary or advisable to carry out the intent
     of the Loan Documents.
 8.  Keeping Guarantor Informed. Borrower shall keep Guarantor and each
     Permitted Affiliate (and any other Person giving a guaranty to
     Administrative Agent and Lenders with regard to the Loans), in its capacity
     as a guarantor, informed of Borrower's financial condition and business
     operations and all other circumstances that may affect Borrower's ability
     to pay or perform its obligations under the Loan Documents. In addition,
     Borrower shall deliver to Guarantor, each Permitted Affiliate and any other
     guarantor all of the financial information required to be furnished to
     Administrative Agent hereunder.
 9.  Maximum Total Liabilities to Gross Asset Value. Total Liabilities at the
     end of each calendar quarter shall not exceed fifty-five percent (55%) of
     Gross Asset Value at such time.
 10. Unsecured Debt to Unencumbered Asset Value. The amount of Unsecured Debt at
     the end of each calendar quarter shall not exceed fifty-five percent (55%)
     of the Unencumbered Asset Pool Value at such time.
 11. Fixed Charge Coverage Ratio. The ratio of EBITDA for each calendar quarter
     divided by the amount of Fixed Charges for such calendar quarter shall not
     be less than 1.60:1.0.
 12. Tangible Net Worth. The Tangible Net Worth of Guarantor and its
     consolidated subsidiaries at the end of each calendar quarter must not be
     less than the sum of (1) $470,000,000 plus (2) eighty percent (80%) of the
     net proceeds of all equity issues or sales (including common stock,
     preferred stock, and operating partnership units) that close after the
     Closing Date.
 13. Maximum Quarterly Dividends. Guarantor shall not declare or pay any
     distributions or dividends except from cash flow available for
     distributions or dividends and earned during the immediately preceding
     fiscal year, and in any event not in excess of ninety-five percent (95%) of
     Funds From Operations on a rolling four (4) calendar quarter basis. The
     total of common and preferred stock dividends in any calendar quarter may
     exceed Funds From Operations for the quarter only to the extent necessary
     for Guarantor to retain its status as a real estate investment trust under
     the provisions of Internal Revenue Code Sections 856 and 857.
     Notwithstanding the foregoing, during the continuance of any Event of
     Default, aggregate distributions shall not exceed the minimum amount that
     Guarantor must distribute to its shareholders in order to qualify as a real
     estate investment trust under the provisions of Internal Revenue Code
     Sections 856 and 857.
 14. Negative Pledge; Limitations on Indebtedness.
      a. Neither Borrower nor any Permitted Affiliate shall create, assume, or
         allow any Lien (including any judicial lien) on any Unencumbered Asset
         Pool Property, and neither Borrower nor Guarantor shall create, assume
         or allow any Lien (including any judicial lien) on Borrower's or
         Guarantor's direct or indirect ownership interests in any Permitted
         Affiliate, except for Permitted Liens.
      b. Neither Borrower nor any Permitted Affiliate shall create, assume or
         allow any negative pledge agreement in favor of any other Person
         affecting or relating to any Unencumbered Asset Pool Property;
         provided, however, that notwithstanding the foregoing, such a provision
         may be contained in an unsecured credit facility that is obtained by
         Borrower or a Permitted Affiliate, provided that such credit facility
         provides no more than $30,000,000 of credit availability, in the
         aggregate, to Borrower, Guarantor and the Permitted Affiliates. In
         addition, neither Borrower, Guarantor nor any Permitted Affiliate shall
         incur any Indebtedness except (i) Secured Debt, (ii) trade debt
         incurred in the ordinary course of business, (iii) Indebtedness arising
         under conditional sale contracts or personal property leases entered
         into in the ordinary course of business, (iv) unsecured Indebtedness in
         an aggregate amount not to exceed $30,000,000 at any time, or
         (v) Indebtedness owing to Borrower, Guarantor, a Permitted Affiliate or
         any of their respective Affiliates that has been subordinated in right
         of payment to the full and prior repayment to Administrative Agent and
         Lenders of the Credit Line pursuant to a subordination agreement in
         form and substance acceptable to Administrative Agent in its reasonable
         discretion.
      c. Borrower and each Permitted Affiliate shall have the right to contest
         in good faith by appropriate legal or administrative proceeding the
         validity of any prohibited Lien affecting its properties so long as
         (i) no Event of Default exists and is continuing, (ii) Borrower or such
         Permitted Affiliate, as applicable, first deposits with Administrative
         Agent a bond or other security satisfactory to Administrative Agent in
         the amount reasonably required by Administrative Agent; (iii) Borrower
         or such Permitted Affiliate, as applicable, immediately commences its
         contest of such Lien and continuously pursues the contest in good faith
         and with due diligence; (iv) foreclosure of the Lien is stayed; and
         (v) Borrower or such Permitted Affiliate, as applicable, pays any
         judgment rendered for the Lien claimant or other third party, unless
         such judgment has been stayed as the result of an appeal, within thirty
         (30) days after the entry of the judgment. Borrower or such Permitted
         Affiliate, as applicable, will discharge or elect to contest and post
         an appropriate bond or other security within thirty (30) days of
         written demand by Administrative Agent.

 15. Change in Ownership of Borrower or Management of the Unencumbered Asset
     Pool Property. Borrower shall not cause, permit or suffer (a) any change of
     the general partner of Borrower, (b) any change in the control of Guarantor
     (whether by tender offer for a majority of the outstanding shares of
     Guarantor, a merger in which Guarantor is not the surviving entity, or
     otherwise), (c) any Permitted Affiliate to be less than wholly-owned
     (directly or indirectly) by Borrower or Guarantor, as long as any
     Unencumbered Asset Pool Property owned by such Permitted Affiliate is
     included in the Unencumbered Asset Pool and the calculation of
     Availability; or (d) any Person other than Guarantor or an Affiliate of
     Guarantor to manage an Unencumbered Asset Pool Property. Notwithstanding
     the foregoing, a Permitted Affiliate or, subject to the prior written
     consent of the Required Lenders (except in the case of R.A. Snyder
     Properties, Inc., and ConAm Management Corporation, for which no prior
     written consent shall be required), which consent shall not be unreasonably
     withheld or delayed, an independent third- party, may manage an
     Unencumbered Asset Pool Property following the addition of such property
     into the Unencumbered Asset Pool pursuant to Section 4.
 16. Books and Records. Each of Guarantor, Borrower and each Permitted Affiliate
     and each of their respective subsidiaries shall maintain adequate books and
     records (provided that, with respect to the Permitted Affiliates and
     subsidiaries, such books and records shall mean its income and expense
     statements).
 17. Audits. Borrower, Guarantor and each Permitted Affiliate shall allow
     Administrative Agent and its agents to inspect its properties and examine,
     audit and make copies of its books and records at any reasonable time upon
     reasonable notice to Borrower. If any of the properties, books or records
     of Borrower, Guarantor or any Permitted Affiliate are in the possession of
     a third party, Borrower, Guarantor or such Permitted Affiliate, as
     applicable, shall authorize that third party to permit Administrative Agent
     or its agents to have access to perform inspections or audits and to
     respond to Administrative Agent's requests for information concerning such
     properties, books and records.
 18. Cooperation. Borrower, Guarantor and each Permitted Affiliate shall take
     any action reasonably requested by Administrative Agent to carry out the
     intent of this Agreement.
 19. ERISA Plans. Borrower shall give prompt written notice to Administrative
     Agent of the occurrence of any ERISA Event.
 20. Use of Proceeds. Borrower shall use the proceeds of the Loan only for
     (a) financing for acquisition of real and personal property, (b) letters of
     credit, (c) working capital in Borrower's business, and (d) other purposes
     permitted by Borrower's organizational documents as they appear as of the
     Closing Date, but not for the repurchase of the common stock of Guarantor.
 21. Use of Proceeds - Ineligible Securities. Borrower shall not use any
     proceeds of the Loans, directly or indirectly, to purchase or carry, or
     reduce or retire any loan incurred to purchase or carry, any "Margin Stock"
     (within the meaning of Regulation U of the Board of Governors of the
     Federal Reserve System) or to extend credit to others for the purpose of
     purchasing or carrying any Margin Stock.
 22. Existing Convertible "Flipper" Loans. Within twenty-five (25) days prior to
     Borrower's conversion (each, a "Conversion") of any portion of the existing
     $122,378,000 of "flipper" loans from a secured to an unsecured status,
     Borrower shall provide Lender with an executed certificate of compliance
     (each, a "Certificate of Compliance") notifying Lender of such Conversion
     and containing a covenant that after the occurrence of any Conversion
     Borrower shall continue to be in compliance with all covenants required
     under the terms of this Agreement.

REPRESENTATIONS AND WARRANTIES. When Borrower and Guarantor sign this Agreement,
and until Administrative Agent and Lenders are repaid in full, Borrower and
Guarantor make the following representations and warranties. Each request for an
extension of credit constitutes a renewed representation and warranty.
 1.  Organization of Borrower, Guarantor and each Permitted Affiliate. Borrower
     is a limited partnership duly formed, validly existing and in good standing
     under the laws of California. Guarantor and each Permitted Affiliate is an
     entity duly organized, validly existing and in good standing under the laws
     of its state of formation or organization.
 2.  Authorization. The execution and compliance with this Agreement and each
     Loan Document to which Borrower, Guarantor and each Permitted Affiliate is
     a party are within such Person's powers, have been duly authorized, and do
     not conflict with any of such Person's organizational or formation papers.
 3.  Enforceable Agreement. This Agreement is a legal, valid and binding
     agreement of Borrower, enforceable against Borrower in accordance with its
     terms, and it and any Loan Document to which it, Guarantor or any Permitted
     Affiliate is a party, when executed and delivered, will be similarly legal,
     valid, binding and enforceable, except as the same may be limited by
     insolvency, bankruptcy, reorganization, or other laws relating to or
     affecting the enforcement of creditors' rights or by general equitable
     principles.
 4.  Good Standing. In each state in which Borrower, Guarantor and each
     Permitted Affiliate does business, it is properly licensed, in good
     standing, and, where required, in compliance with fictitious name statutes.
 5.  No Conflicts. Neither Borrower, Guarantor, any Permitted Affiliate, nor the
     Unencumbered Asset Pool Property, are in violation of, nor do the terms of
     this Agreement or any other Loan Document conflict with, any law (including
     any Environmental Laws), regulation or ordinance, any order of any court or
     governmental entity, any organizational documents of Borrower or Guarantor,
     or any covenant or agreement affecting Borrower, Guarantor or any Permitted
     Affiliate or the Unencumbered Asset Pool Property, which has a material
     adverse effect on Borrower, Guarantor or any Permitted Affiliate or the
     Unencumbered Asset Pool Property.
 6.  Financial Information. All financial information which has been and will be
     delivered to Administrative Agent, including all information relating to
     the financial condition of Borrower, Guarantor, any Permitted Affiliate and
     the Unencumbered Asset Pool Property, did as of its date fairly and
     accurately represent the financial condition being reported on. All such
     information was and will be prepared in accordance with GAAP, unless
     otherwise noted. Since December 31, 2003, there has been no material
     adverse change in the financial condition of Borrower, Guarantor, any
     Permitted Affiliate or the Unencumbered Asset Pool Property.
 7.  Borrower Not a "Foreign Person". Borrower is not a "foreign person" within
     the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as
     amended from time to time.
 8.  Lawsuits. There are no lawsuits, actions, tax claims, investigations,
     proceedings, or other disputes, pending or threatened, in any court or
     before any arbitrator or Governmental Authority that purport to affect
     Borrower, Guarantor, any subsidiaries or affiliates of Borrower or
     Guarantor, any Unencumbered Asset Pool Property, or any transaction
     contemplated by this Agreement or any other Loan Document that will have a
     material adverse effect on Borrower, Guarantor, any Unencumbered Asset Pool
     Property, or any subsidiaries or affiliates of Borrower or Guarantor, or
     any transaction contemplated by this Agreement or any other Loan Document,
     or on the ability of Borrower, Guarantor or any of their subsidiaries or
     affiliates, to perform their respective obligations under the Loan
     Documents.
 9.  Permits, Franchises. Borrower, Guarantor and each Permitted Affiliate
     possesses all permits, memberships, franchises, contracts and licenses
     required and all trademark rights, trade name rights, patent rights and
     fictitious name rights necessary to enable it to conduct the business in
     which it is now engaged.
 10. Other Obligations. None of Borrower, Guarantor or any Permitted Affiliate
     is in material default (taking into account all applicable cure periods, if
     any) on any material obligation for borrowed money, any purchase money
     obligation or any other material lease, commitment, contract, instrument or
     obligation.
 11. Income Tax Returns. Except as otherwise disclosed to Administrative Agent
     in a writing referring to this Section 7.11, Borrower has no knowledge of
     any pending assessments or adjustments of the income tax of Borrower,
     Guarantor or any Permitted Affiliate in an amount in excess $500,000 for
     any year, individually or in the aggregate.
 12. No Event of Default. There is no event which is, or with notice or lapse of
     time or both would be, an Event of Default under this Agreement.
 13. ERISA Plans.
      a. Borrower has fulfilled its obligations, if any, under the minimum
         funding standards of ERISA and the Code with respect to each Plan and
         is in compliance in all material respects with the presently applicable
         provisions of ERISA and the Code, and has not incurred any liability
         with respect to any Plan under Title IV of ERISA.
      b. No Reportable Event has occurred.
      c. No action by Borrower to terminate or withdraw from any Plan has been
         taken and no notice of intent to terminate a Plan has been filed under
         Section 4041 of ERISA.
      d. No proceeding has been commenced with respect to a Plan under
         Section 4042 of ERISA, and no event has occurred or condition exists
         which might constitute grounds for the commencement of such a
         proceeding.

 14. Location of Borrower. Borrower's place of business (or, if Borrower has
     more than one place of business, its chief executive office) is located at
     the address listed under Borrower's signature on this Agreement or at such
     other place as to which Borrower has notified Administrative Agent in
     writing.
 15. No Required Third Party/Governmental Approvals. No approval, consent,
     exemption, authorization, or other action by, or notice to, or filing with
     any third party or any Governmental Authority, is necessary or required in
     connection with the execution, delivery or performance of this Agreement or
     any other Loan Document to which Borrower, Guarantor or any Permitted
     Affiliate is a party, or the enforcement of any such agreements against
     Borrower, Guarantor or any Permitted Affiliate.
 16. Regulated Entities. Neither Borrower nor any Person controlling Borrower is
     (a) an "Investment Company" within the meaning of the Investment Company
     Act of 1940; or (b) subject to regulation under the Public Utility Holding
     Company Act of 1935, the Federal Power Act, the Interstate Commerce Act,
     any state public utilities code, or any other federal or state statute or
     regulation limiting its ability to incur Indebtedness.

DEFAULT AND REMEDIES.
 1. Events of Default. Borrower will be in default under this Agreement upon the
    occurrence of any one or more of the following events ("Event of Default"):
     a. Borrower fails to make any payment due hereunder, or fails to make any
        payment demanded by Administrative Agent under any Loan Document, on the
        earlier of (i) the Maturity Date or (ii) within fifteen (15) days after
        (x) the date when due or (y) if the payment is unscheduled, the date
        when payment is demanded by Administrative Agent; or
     b. Borrower fails to perform or observe any term, covenant or agreement
        contained in (i) any of Sections 6.13 or 6.21; or (ii) any of Sections
        6.1.3, 6.3, 6.5, 6.14, 6.15 or 6.17 and does not cure that failure
        within fifteen (15) days after written notice from Administrative Agent;
        or (iii) Section 6.4 and does not cure that failure within fifteen (15)
        days after Borrower's Knowledge of such failure; or (iv) Section 6.15
        and does not cure such failure within fifteen (15) days after the
        occurrence of such failure; or (v) any of Sections 6.9, 6.10, 6.11 or
        6.12 and does not cure that failure within forty-five (45) days after
        the end of the fiscal quarter in which such Default arose;
     c. Borrower fails to comply with any covenant contained in this Agreement
        other than those referred to in clauses (a) and (b), and does not either
        cure that failure within thirty (30) days after written notice from
        Administrative Agent, or, if the default cannot be cured in thirty (30)
        days, Borrower fails to promptly commence cure (in any event, within ten
        (10) days after receipt of such notice), and thereafter diligently
        prosecute such cure to completion, and complete such cure within ninety
        (90) days after receipt of such notice; or
     d. (i) Borrower, any Permitted Affiliate or Guarantor institutes or
        consents to the institution of any Insolvency Proceeding, makes an
        assignment for the benefit of creditors or applies for or consents to
        the appointment of any receiver, trustee, custodian, conservator,
        liquidator, rehabilitator or similar officer for it or for all or any
        material part of its property; (ii) any receiver, trustee, custodian,
        conservator, liquidator, rehabilitator or similar officer is appointed
        without the application or consent of Borrower, any Permitted Affiliate
        or Guarantor and the appointment continues undischarged or unstayed for
        60 calendar days; (iii) any Insolvency Proceeding relating to Borrower,
        any Permitted Affiliate or Guarantor or to all or any material part of
        its property is instituted without the consent of such Person and
        continues undismissed or unstayed for 60 calendar days, or an order for
        relief is entered in any such proceeding; (iv) Borrower, any Permitted
        Affiliate or Guarantor becomes unable or admits in writing its inability
        or fails generally to pay its debts as they become due, or (b) any writ
        or warrant of attachment or execution or similar process is issued or
        levied against all or any material part of the property of Borrower, any
        Permitted Affiliate or Guarantor and is not released, vacated or fully
        bonded within 30 days after its issue or levy; or
     e. Borrower, any Permitted Affiliate or Guarantor dissolves or liquidates;
        or
     f. Any representation or warranty made or given in any of the Loan
        Documents proves to be false or misleading in any material respect; or
     g. Guarantor or any Permitted Affiliate breaches or fails to comply with
        any covenant contained in this Agreement or any other Loan Document
        applicable to it, other than those defaults included within clause (b)
        above, and does not cure that failure within thirty (30) days after
        written notice from Administrative Agent, or, if the default cannot be
        cured in thirty (30) days, Guarantor or such Permitted Affiliate fails
        to promptly commence cure (in any event, within ten (10) days after
        receipt of such notice), and thereafter diligently prosecute such cure
        to completion, and complete such cure within ninety (90) days after
        receipt of such notice; or
     h. A defined event of default occurs under any of the Loan Documents; or
     i. A final non-appealable judgment or order is entered against Borrower,
        any Permitted Affiliate or Guarantor that materially adversely affects
        (i) Borrower's or such Permitted Affiliate's intended use of one or more
        of the Unencumbered Asset Pool Properties (subject to Borrower's right
        to remove any Unencumbered Asset Pool Property from the Unencumbered
        Asset Pool pursuant to Section 4.1(b)) or (ii) Borrower's, any Permitted
        Affiliate's or Guarantor's ability to repay the Loan; or
     j. Borrower, Guarantor or any Permitted Affiliate fails, after the
        expiration of applicable cure periods, if any, to perform any obligation
        under any other agreement Borrower has with Administrative Agent or any
        Lender or any Affiliate of Administrative Agent or any Lender; or
     k. Borrower, Guarantor or a Permitted Affiliate defaults (taking into
        account applicable cure periods, if any) in connection with any credit
        such Person has with any holder of Indebtedness of such Person, if
        (1) the default consists of the failure to make a payment in excess of
        $5,000,000 when due, or (2) one or more obligations that are recourse to
        Borrower, Guarantor or a Permitted Affiliate whose outstanding principal
        amount exceeds $15,000,000 in the aggregate have been accelerated; or
     l. There is a material adverse change in Borrower's or Guarantor's
        financial condition, or an event or condition that materially impairs
        Borrower's or a Permitted Affiliate's intended use of one or more of the
        Unencumbered Asset Pool Properties (subject to Borrower's right to
        remove any Unencumbered Asset Pool Property from the Unencumbered Asset
        Pool pursuant to Section 4.1(b)) which materially impairs Borrower's or
        Guarantor's ability to repay the Loan; or
     m. Guarantor shall no longer qualify as a real estate investment trust
        under the provisions of Code Sections 856 and 857; or
     n. (i) An ERISA Event occurs with respect to a Pension Plan or
        Multiemployer Plan which has resulted or could reasonably be expected to
        result in liability of Borrower under Title IV of ERISA to the Pension
        Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
        $15,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay when
        due, after the expiration of any applicable grace period, any
        installment payment with respect to its withdrawal liability under
        Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
        in excess of $15,000,000; or
     o. Any Loan Document, at any time after its execution and delivery and for
        any reason other than as expressly permitted hereunder or satisfaction
        in full of all the Obligations, ceases to be in full force and effect
        (unless such Loan Document is replaced in a manner reasonably
        satisfactory to Administrative Agent); or any of Borrower, Guarantor or
        a Permitted Affiliate or a subsidiary of any of them contests in any
        manner the validity or enforceability of the remedies of Administrative
        Agent, the L/C Issuer or any Lender under any Loan Document; or a party
        to a Loan Document (other than any Lender or Administrative Agent)
        denies that it has any further liability or obligation under any Loan
        Document, or purports to revoke, terminate or rescind any Loan Document.

    Notwithstanding the foregoing, any event or circumstance described in the
    foregoing clauses (a)-(o) with respect to any Permitted Affiliate shall not
    constitute an Event of Default hereunder as long as, no later than 30 days
    after Borrower's Knowledge of such event or circumstance, (i) all of the
    Unencumbered Asset Pool Property owned by such Permitted Affiliate is
    removed from the Unencumbered Asset Pool by Borrower pursuant to Section
    4.1(b), (ii) such Unencumbered Asset Pool Property is no longer included in
    the calculation of Availability hereunder, (iii) after the removal of such
    Unencumbered Asset Pool Property, the aggregate Outstanding Amount of Loans
    plus the Outstanding Amount of L/C Obligations will be less than or equal to
    the Availability and no Event of Default exists.

 2. Remedies. If any Event of Default occurs, Administrative Agent shall, at the
    request of, or may, with the consent of, the Required Lenders:
     1. Termination of Commitment to Lend. Declare the Commitment of each Lender
        to make Loans (including Swing Loans) or the commitment of the L/C
        Issuer to issue Letters of Credit to be terminated, whereupon such
        commitment shall forthwith be terminated; provided, however, that
        Administrative Agent and the Lenders shall continue to honor any
        outstanding Letter of Credit; and
     2. Acceleration of Loans. Declare the unpaid principal amount of all
        outstanding Loans, all interest accrued and unpaid thereon, and all
        other amounts owing or payable hereunder or under any other Loan
        Document to be immediately due and payable, without presentment, demand,
        protest or other notice of any kind, all of which are hereby expressly
        waived by Borrower; and
     3. Security for Letters of Credit. Require that Borrower deposit with
        Administrative Agent, for the benefit of the Lenders, on demand and as
        cash security for Borrower's obligations under the Loan Documents, Cash
        Collateral in an amount equal to the aggregate undrawn amount of all
        then outstanding Letters of Credit (and Borrower hereby grants to
        Administrative Agent, as administrative agent for the Lenders, a
        security interest in any such amount deposited with Administrative Agent
        (and any amount deposited with Administrative Agent pursuant to
        Section 2.7.2(a)), all earnings thereon and all proceeds thereof, and as
        to such amounts Administrative Agent shall have the rights and remedies
        of a secured party under the California Uniform Commercial Code);
        provided that upon the occurrence of any event specified in
        Section 8.1(d) above with respect to Borrower or Guarantor, such amounts
        shall automatically become due and payable without further act of
        Administrative Agent or the Lenders; and
     4. Exercise of Rights and Remedies. Exercise all rights and remedies
        available to it under the Loan Documents or applicable law; provided,
        however, that upon the occurrence of any event specified in
        Section 8.1(d) above the obligation of each Lender to make Loans and the
        obligation of the L/C Issuer to issue Letters of Credit shall
        automatically terminate, and the unpaid principal amount of all
        outstanding Loans and all interest and other amounts as aforesaid shall
        automatically become due and payable without further act of
        Administrative Agent or any Lender.

 3. Rights Not Exclusive. The rights provided for in this Agreement and the
    other Loan Documents are cumulative and are not exclusive of any other
    rights, powers, privileges or remedies provided by law or in equity, or
    under any other instrument, document or agreement now existing or hereafter
    arising.
 4. Application of Funds. After the exercise of remedies provided for in Section
    8.2 (or after the Loans have automatically become immediately due and
    payable and the undrawn amount of outstanding Letters of Credit have
    automatically been required to be Cash Collateralized as set forth in the
    proviso to Section 8.2.3), any amounts received on account of the
    Obligations shall be applied by Administrative Agent in the following order:

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including legal fees and expenses and amounts
payable under Sections 2.10, 6.2, 11.3 and 11.4) payable to Administrative Agent
in its capacity as such;



Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
(including amounts payable under Sections 2.10, 3.1, 3.3, 3.4, 6.2, 11.3 and
11.4), ratably among them in proportion to the amounts described in this clause
Second are payable to them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, L/C Borrowings and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;



Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;



Fifth

, to Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the aggregate undrawn amount of Letters of Credit; and



Last

, the balance, if any, after all of the Obligations have been indefeasibly paid
in full, to Borrower or as otherwise required by law.



Subject to Section 2.4.5, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

LAW AND DISPUTE RESOLUTION.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT
REGARD TO CONFLICTS OF LAW RULES); PROVIDED THAT THE PARTIES HERETO AND TO THE
LOAN DOCUMENTS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
SAN FRANCISCO, OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE Agent
AND EACH BANK CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWER, ADMINISTRATIVE AGENT AND
EACH BANK IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

(c) BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH CLAIM OR CONTROVERSY AND ANY ACTION ON SUCH CLAIM OR
CONTROVERSY THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS, AND BORROWER, ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER,
ADMINISTRATIVE AGENT AND THE LENDERS ARE EACH HEREBY AUTHORIZED TO FILE A COPY
OF THIS SECTION 9 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. EACH PARTY TO THIS AGREEMENT FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

ADMINISTRATIVE AGENT.
 1.  Appointment and Authorization of Administrative Agent.

     (a) Each Lender hereby irrevocably appoints, designates and authorizes
     Administrative Agent to take such action on its behalf under the provisions
     of this Agreement and each other Loan Document, and to exercise such powers
     and perform such duties, as are expressly delegated to it by the terms of
     this Agreement and any other Loan Document, together with such powers as
     are reasonably incidental thereto.

     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
     Letters of Credit issued by it and the documents associated therewith, and
     the L/C Issuer shall have all of the benefits and immunities (i) provided
     to Administrative Agent in this Article 10 with respect to any acts taken
     or omissions suffered by the L/C Issuer in connection with Letters of
     Credit issued by it or proposed to be issued by it and the applications and
     agreements for letters of credit pertaining to such Letters of Credit as
     fully as if the term "Administrative Agent" as used in this Article 10 and
     in the definition of "Agent-Related Person" included the L/C Issuer with
     respect to such acts or omissions, and (ii) as additionally provided herein
     with respect to the L/C Issuer.

 2.  Administrative Agent's Powers. Subject to the limitations set forth in the
     Loan Documents, Administrative Agent's powers include but are not limited
     to the power: (a) to administer, manage and service the Loans; (b) to
     enforce the Loan Documents; (c) to make all decisions under the Loan
     Documents in connection with the day-to-day administration of the Loans,
     any inspections required by the Loan Documents, and other routine
     administration and servicing matters; (d) to collect and receive from
     Borrower or any third persons all payments of amounts due under the terms
     of the Loan Documents and to distribute the amounts thereof to the Lenders;
     (e) to collect and distribute or disburse all other amounts due under the
     Loan Documents; (f) to grant or withhold consents, approvals or waivers,
     and make any other determinations in connection with the Loan Documents;
     and (g) to exercise all such powers as are incidental to any of the
     foregoing matters. Administrative Agent shall furnish to the Lenders copies
     of material documents, including confidential ones, received from Borrower
     regarding the Loans, the Loan Documents and the transactions contemplated
     thereby. Administrative Agent shall have no responsibility with respect to
     the authenticity, validity, accuracy or completeness of the information
     provided. Administrative Agent will exercise its powers under this
     Agreement in the ordinary course of business and in accordance with
     Administrative Agent's usual practices, as may be modified from time to
     time as Administrative Agent deems appropriate under the circumstances.
     Except as expressly set forth in this Agreement or the other Loan
     Documents, Administrative Agent shall be entitled to use its discretion in
     taking or refraining from taking any actions in connection with the Loans
     and the Loan Documents. Agent may, in its sole discretion, request the
     Lenders' consent to an action for which their consent is not required under
     this Agreement or the other Loan Documents, but any such request shall not
     create any express or implied requirement that the Lenders' consent to any
     action be obtained except as expressly provided in this Agreement or the
     other Loan Documents. Administrative Agent may exercise any of its powers
     under this Agreement or any other Loan Document by or through agents or
     employees, and shall be entitled to advice of counsel concerning all
     matters pertaining to such actions. Administrative Agent shall not be
     responsible for the negligence or misconduct of any agent or counsel that
     Administrative Agent selects with reasonable care.
 3.  Limitation on Administrative Agent's Duties. Notwithstanding any contrary
     provision of any Loan Document, Administrative Agent shall not have any
     duties or responsibilities except those expressly set forth in the Loan
     Documents, nor shall Administrative Agent have any fiduciary relationship
     with any Lender, and no implied covenants, responsibilities, duties,
     obligations or liabilities shall be read into this Agreement or any other
     Loan Document against Administrative Agent. Without limiting the generality
     of the foregoing sentence, the use of the term "Agent" herein and in the
     other Loan Documents with reference to Administrative Agent is not intended
     to connote any fiduciary or other implied (or express) obligations arising
     under agency doctrine of any applicable Law. Instead, such term is used
     merely as a matter of market custom, and is intended to create or reflect
     only an administrative relationship between independent contracting
     parties.
 4.  Liability of Administrative Agent. None of Agent-Related Persons shall
     (i) be liable for any action taken or omitted to be taken by any of them in
     connection with this Agreement or any other Loan Document or the
     transactions contemplated hereby (except for such Person's own gross
     negligence or willful misconduct), or (ii) be responsible to any of the
     Lenders for any statement, representation or warranty made by Borrower,
     Guarantor, any Permitted Affiliate or any affiliate of Borrower or
     Guarantor contained in any Loan Document or in any certificate, report,
     statement or other document provided in connection with this Agreement or
     any Loan Document, or the validity, effectiveness, genuineness,
     enforceability or sufficiency of this Agreement or any other Loan Document,
     or for any failure of Borrower, Guarantor or any Permitted Affiliate to
     perform its obligations under any Loan Document. Except as expressly
     provided in this Agreement, no Agent-Related Person shall be under any
     obligation to any Lender to ascertain or to inquire as to the observance or
     performance of any of the agreements contained in, or conditions of, this
     Agreement or any other Loan Document, or to inspect the properties, books
     or records of Borrower, Guarantor or any Permitted Affiliate or any of
     their subsidiaries or affiliates.
 5.  Co-Agents. None of the Lenders identified on the face page or the signature
     pages of this Agreement as a "Co-Agent" shall have any right, power,
     obligation, liability, responsibility or duty under this Agreement or the
     other Loan Documents other than those applicable to all Lenders as such.
 6.  Credit Decision. Each Lender acknowledges that none of Agent-Related
     Persons has made any representation or warranty to it, and that no act by
     Administrative Agent hereinafter taken, including any review of the affairs
     of Borrower, Guarantor or any Permitted Affiliate, shall be deemed a
     representation or warranty by any Agent-Related Person to any Lender. Each
     Lender represents to Administrative Agent that, independently and without
     reliance upon any Agent-Related Person, and based on such documents and
     information as it has deemed appropriate, such Lender has made, and will
     continue to make, its own appraisal of and investigation into the business,
     prospects, operations, property, financial and other condition and
     creditworthiness of Borrower, Guarantor and each Permitted Affiliate, the
     value of and title to any and all Unencumbered Asset Pool Properties, and
     all applicable financial and regulatory laws relating to the transactions
     contemplated hereby, and made and will continue to make its own decision to
     enter into this Agreement and to extend credit to Borrower, and that it
     will continue to make its own credit analysis and decisions in taking or
     not taking action under this Agreement and the other Loan Documents, and to
     make such investigations as it deems necessary to inform itself as to the
     business, prospects, operations, property, financial and other condition
     and creditworthiness of Borrower, Guarantor and each Permitted Affiliate.
     Except for notices, reports and other documents that Administrative Agent
     is expressly required to furnish to Lenders, Administrative Agent shall not
     have any duty or responsibility to provide any Lender with any credit or
     other information concerning Borrower, Guarantor, any Permitted Affiliate
     or any Unencumbered Asset Pool Property that may come into the possession
     of any Agent-Related Person.
 7.  Indemnification; Cost and Expenses.

     (a) Lenders, according to their respective Pro Rata Shares, shall indemnify
     any Agent-Related Person upon demand from and against any and all
     Indemnified Liabilities to the extent not reimbursed by or on behalf of
     Borrower and without limiting the obligation of Borrower to do so. However,
     no Lender shall be liable for the payment of Indemnified Liabilities to any
     Agent-Related Person to the extent that such Indemnified Liabilities result
     from such Agent-Related Person's gross negligence or willful misconduct,
     provided, however, that no action taken in accordance with the directions
     of the Required Lenders shall be deemed to constitute gross negligence or
     willful misconduct for purposes of this Section.

     (b) Each Lender shall reimburse Administrative Agent upon demand for its
     Pro Rata Share of any costs or expenses (including legal fees) incurred by
     Administrative Agent in connection with the preparation, administration,
     modification or enforcement of, or legal advice in connection with, this
     Agreement or any other Loan Document to the extent that Administrative
     Agent is not reimbursed for such expenses by or on behalf of Borrower.

     (c) Each Lender is severally but not jointly liable to Borrower according
     to its Pro Rata Share under the Loan Documents. Each Lender agrees to
     indemnify the other Lenders and Administrative Agent with respect to
     claims, liabilities, damages or losses arising out of the failure of said
     indemnifying Lender to meet its obligations under the Loan Documents.

     (d) The undertakings in this Section 10.7 shall survive the termination of
     this Agreement and the other Loan Documents, the payment of all obligations
     hereunder and the resignation or replacement of Administrative Agent.

 8.  Administrative Agent in its Individual Capacity. Each Lender acknowledges
     that Administrative Agent and its Affiliates now or in the future may have
     borrowing or other financial relationships, including being an agent on
     other loans, with Borrower, Guarantor, any Permitted Affiliate and their
     respective affiliates, as though BankAmerica were not Administrative Agent
     hereunder and without notice to or any consent of Lenders. Each Lender
     hereby expressly waives any objection to such actual or potential conflict
     of interest (subject however to Lenders' right to replace Administrative
     Agent as provided herein). Each Lender acknowledges that in the course of
     such activities BankAmerica or its Affiliates may receive information
     regarding Borrower, Guarantor, a Permitted Affiliate or their respective
     affiliates and acknowledge that Administrative Agent shall be under no
     obligation to provide such information to them, whether or not
     confidential. With respect to the Loans, BankAmerica shall have the same
     rights and powers under this Agreement and the other Loan Documents as any
     other Lender, may exercise the same as though it were not Administrative
     Agent, and the terms "Lender" and "Lenders" include BankAmerica in its
     individual capacity. BankAmerica shall continue to be a Lender under this
     Agreement so long as it acts as Administrative Agent.
 9.  Notice of Default. Except for defaults in the payment of principal,
     interest and fees payable to Administrative Agent for the account of
     Lenders, Administrative Agent shall not be deemed to have knowledge or
     notice of the occurrence of any Default or Event of Default, unless
     Administrative Agent shall have received written notice from Borrower or a
     Lender referring to this Agreement, describing such Default or Event of
     Default and stating that such notice is a "notice of default".
     Administrative Agent will promptly notify Lenders of its receipt of any
     such notice. Administrative Agent shall take such action with respect to
     such Event of Default as may be directed by the Required Lenders in
     accordance with Article 8; provided, however, that unless and until
     Administrative Agent has received any such direction, Administrative Agent
     may (but shall not be obligated to) take such action, or refrain from
     taking such action, with respect to such Default as it shall deem advisable
     or in the best interest of the Lenders.
 10. Successor Administrative Agent. Administrative Agent may, and at the
     request of the Required Lenders shall, resign as Administrative Agent upon
     thirty (30) days' notice to Lenders; provided that any such resignation by
     BankAmerica shall also constitute its resignation as L/C Issuer hereunder
     and as Swing Line Lender. If Administrative Agent resigns under this
     Agreement, the Required Lenders shall appoint from among the Lenders a
     successor administrative agent, letter of credit issuer and swing line
     lender; provided, however, as long as no Event of Default hereunder has
     occurred and is continuing, Borrower shall have the right to consent to
     such successor, such consent not to be unreasonably withheld or delayed. If
     no such successor is appointed prior to the effective date of the
     resignation of Administrative Agent, Administrative Agent shall use
     commercially reasonable efforts to appoint, after consulting with the
     Lenders, a successor administrative agent, letter of credit issuer and
     swing line lender that would qualify as an Eligible Assignee; provided,
     however, as long as no Event of Default hereunder has occurred and is
     continuing, Borrower shall have the right to consent to such successor,
     such consent not to be unreasonably withheld or delayed. Upon its
     acceptance of the appointment as successor administrative agent, letter of
     credit issuer and swing line lender, such successor shall succeed to all of
     the rights, powers and duties of the retiring Administrative Agent, L/C
     Issuer and Swing Line Lender, the respective terms "Administrative Agent,"
     "L/C Issuer" and "Swing Line Lender" shall mean such successor, and the
     appointment, powers and duties of such retiring Administrative Agent shall
     terminate and the retiring L/C Issuer's and Swing Line Lender's rights,
     powers and duties as such shall be terminated, without any other or further
     act or deed on the part of such retiring L/C Issuer or Swing Line Lender or
     any other Lender, other than the obligation of the successor L/C Issuer to
     issue letters of credit in substitution for the Letters of Credit, if any,
     outstanding at the time of such succession or to make other arrangements
     satisfactory to the retiring L/C Issuer to effectively assume the
     obligations of the retiring L/C Issuer with respect to such Letters of
     Credit. After any retiring Administrative Agent's resignation hereunder as
     administrative agent, the provisions of this Agreement regarding payment of
     costs and expenses and indemnification of Administrative Agent shall inure
     to its benefit as to any actions that such retiring Administrative Agent
     took or omitted to take while it was Administrative Agent under this
     Agreement. If no successor administrative agent has accepted appointment as
     Administrative Agent, Swing Line Lender and L/C Issuer by the date that is
     thirty (30) days following a retiring Administrative Agent's notice of
     resignation, the retiring Administrative Agent's resignation shall
     nevertheless thereupon become effective, and the Lenders shall perform all
     of the duties of Administrative Agent, Swing Line Lender and L/C Issuer
     hereunder until such time, if any, as the Required Lenders appoint a
     successor administrative agent, swing line lender and letter of credit
     issuer in the manner set forth above. Upon replacement of Administrative
     Agent as provided in this Agreement, the former Administrative Agent shall
     promptly deliver to the new Administrative Agent an assignment of all
     beneficial interest in any collateral security for the Loans, if any (if
     before acquisition of title to any such collateral security), or a
     quitclaim deed to and assignment of any such property, if any (if after
     acquisition of any such collateral security) and copies of any books,
     records and documents related to the Loans to which the Lenders are
     entitled and which is then in the former Administrative Agent's possession.
 11. Delegation of Duties. Administrative Agent may execute any of its duties
     under this Agreement or any other Loan Document by or through agents,
     employees or attorneys-in-fact and shall be entitled to advice of counsel
     and other consultants or experts concerning all matters pertaining to such
     duties. Administrative Agent shall not be responsible for the negligence or
     misconduct of any agent or attorney-in-fact that it selects in the absence
     of gross negligence or willful misconduct.
 12. Reliance by Administrative Agent.

     (a) Administrative Agent shall be entitled to rely, and shall be fully
     protected in relying, upon any writing, communication, signature,
     resolution, representation, notice, consent, certificate, affidavit,
     letter, telegram, facsimile, telex or telephone message, electronic mail
     message, statement or other document or conversation believed by it to be
     genuine and correct and to have been signed, sent or made by the proper
     Person or Persons, and upon advice and statements of legal counsel
     (including counsel to Borrower, Guarantor or a Permitted Affiliate),
     independent accountants and other experts selected by Administrative Agent.
     Administrative Agent shall be fully justified in failing or refusing to
     take any action under any Loan Document unless it shall first receive such
     advice or concurrence of the Required Lenders as it deems appropriate and,
     if it so requests, it shall first be indemnified to its satisfaction by the
     Lenders against any and all liability and expense which may be incurred by
     it by reason of taking or continuing to take any such action.
     Administrative Agent shall in all cases be fully protected in acting, or in
     refraining from acting, under this Agreement or any other Loan Document in
     accordance with a request or consent of the Required Lenders (or such
     greater number of Lenders as may be expressly required hereby in any
     instance) and such request and any action taken or failure to act pursuant
     thereto shall be binding upon all the Lenders.

     (b) For purposes of determining compliance with the conditions specified in
     Section 5.1, each Lender that has signed this Agreement shall be deemed to
     have consented to, approved or accepted or to be satisfied with, each
     document or other matter required thereunder to be consented to or approved
     by or acceptable or satisfactory to a Lender unless Administrative Agent
     shall have received notice from such Lender prior to the proposed Closing
     Date specifying its objection thereto.

 13. Withholding Tax. All taxes due and payable on any payments to be made to a
     Lender under this Agreement shall be such Lender's sole responsibility,
     except to the extent such taxes are actually reimbursed by Borrower under
     the Loan Documents. All payments to be made to each Lender under this
     Agreement shall be made after deduction for any taxes, charges, levies or
     withholdings which are imposed by the country of incorporation of such
     Lender, the United States of America or any other applicable taxing
     authority. Each Lender agrees to provide to Administrative Agent completed
     and signed copies of any forms that may be required by the United States
     Internal Revenue Service (and any applicable state authority) in order to
     certify such Lender's exemption from or reduction of United States (or
     applicable state) withholding taxes with respect to payments to be made to
     such Lender under the Loan Documents.

     Each Lender agrees to promptly notify Administrative Agent of any change
     that would modify or render invalid any claimed exemption or reduction, or
     of any sale, assignment, participation or other transfer by such Lender of
     all or part of its Commitment or its Loans. If any Governmental Authority
     asserts a claim that Administrative Agent did not properly withhold tax
     from amounts paid to or for the account of any Lender, such Lender shall
     indemnify Administrative Agent fully for all amounts paid by Administrative
     Agent as tax or otherwise, including penalties and interest, and including
     any taxes imposed by any jurisdiction on the amounts payable to
     Administrative Agent under this Section, together with all costs and
     expenses (including legal expenses). The obligation of each Lender under
     this Section 10.13 shall survive the payment of all Obligations and the
     resignation or replacement of Administrative Agent.

 14. Administrative Agent May File Proofs of Claim. In case of the pendency of
     any receivership, insolvency, liquidation, bankruptcy, reorganization,
     arrangement, adjustment, composition or other judicial proceeding relative
     to Borrower, Guarantor or a Permitted Affiliate, Administrative Agent
     (irrespective of whether the principal of any Loan or L/C Obligation shall
     then be due and payable as herein expressed or by declaration or otherwise
     and irrespective of whether Administrative Agent shall have made any demand
     on Borrower, Guarantor or any Permitted Affiliate) shall be entitled and
     empowered, by intervention in such proceeding or otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
     interest owing and unpaid in respect of the Loans, L/C Obligations and all
     other Obligations that are owing and unpaid and to file such other
     documents as may be necessary or advisable in order to have the claims of
     the Lenders and Administrative Agent (including any claim for the
     reasonable compensation, expenses, disbursements and advances of the
     Lenders and Administrative Agent and their respective agents and counsel
     and all other amounts due the Lenders and Administrative Agent under
     Sections 2.10 and 6.2) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
     deliverable on any such claims and to distribute the same;

     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
     other similar official in any such judicial proceeding is hereby authorized
     by each Lender to make such payments to Administrative Agent and, in the
     event that Administrative Agent shall consent to the making of such
     payments directly to the Lenders, to pay to Administrative Agent any amount
     due for the reasonable compensation, expenses, disbursements and advances
     of Administrative Agent and its agents and counsel, and any other amounts
     due Administrative Agent under Sections 2.10 and 6.2.

     Nothing contained herein shall be deemed to authorize Administrative Agent
     to authorize or consent to or accept or adopt on behalf of any Lender any
     plan of reorganization, arrangement, adjustment or composition affecting
     the Obligations or the rights of any Lender or to authorize Administrative
     Agent to vote in respect of the claim of any Lender in any such proceeding.

 15. Release of Permitted Affiliate from Payment Guaranty. The Lenders
     irrevocably authorize Administrative Agent, at its option and in its
     discretion and without the consent of any Lender, to release any Permitted
     Affiliate from its obligations under its Payment Guaranty if such Person
     ceases to be an owner of an Unencumbered Asset Pool Property as a result of
     a transaction permitted hereunder. Upon request by Administrative Agent at
     any time, the Required Lenders will confirm in writing Administrative
     Agent's authority to release any Permitted Affiliate from its obligations
     under its Payment Guaranty pursuant to this Section 10.15.

MISCELLANEOUS PROVISIONS.
 1.  Amendments and Waivers. No amendment or waiver of any provision of this
     Agreement or any other Loan Document, and no consent with respect to any
     departure by Borrower, Guarantor or any Permitted Affiliate therefrom,
     shall be effective unless the same shall be in writing and signed by the
     Required Lenders (or by Administrative Agent at the written request of the
     Required Lenders) and, in the case of an amendment, by Borrower or
     Guarantor or, if required, a Permitted Affiliate, and acknowledged by
     Administrative Agent, and then any such waiver or consent shall be
     effective only in the specific instance and for the specific purpose for
     which given; provided, however, that no such waiver, amendment or consent
     shall:
      a. increase the aggregate Commitment or increase the Commitment of any
         Lender without the written consent of such Lender;
      b. postpone or delay any date fixed by this Agreement or any other Loan
         Document for any payment of principal, interest, fees or other amounts
         due to the Lenders, or any of them, hereunder or under any other Loan
         Document without the written consent of each Lender directly affected
         thereby;
      c. reduce the rate of interest or any fees or other amounts payable in
         connection with the Loans or L/C Borrowings except as expressly
         provided in this Agreement without the written consent of each Lender
         directly affected thereby; provided, however, that only the consent of
         the Required Lenders shall be necessary (i) to amend the definition of
         "Default Rate" or to waive any obligation of Borrower to pay interest
         or Letter of Credit Fees at the Default Rate, or (ii) to amend any
         financial covenant hereunder (or any defined term used therein) even if
         the effect of such amendment would be to reduce the rate of interest on
         any Loan or L/C Borrowing or to reduce any fee payable hereunder;
      d. change the voting percentage of the Commitments or of the aggregate
         unpaid principal amount of the Loans that is required for the Lenders,
         or any of them, to take any action hereunder (e.g., the provisions of
         this Section 11.1 or the definition of the term "Required Lenders"),
         without the written consent of each Lender;
      e. amend this or any provision requiring consent of all Lenders for action
         by the Lenders or Administrative Agent, without the written consent of
         each Lender;
      f. amend Section 11.7 without the written consent of each Lender; or
      g. discharge Borrower, Guarantor or any Permitted Affiliate, or release
         all or substantially all of the collateral securing the Obligations, if
         any, without the written consent of each Lender, except as otherwise
         may be provided in the Loan Documents (including Section 10.15 hereof,
         which permits the release of a Permitted Affiliate without the consent
         of the Lenders under the terms and conditions set forth therein), or
         except where only the consent of the Required Lenders is expressly
         required by any Loan Document;

     and, provided further, that (i) no amendment, waiver or consent shall,
     unless in writing and signed by the L/C Issuer in addition to the Lenders
     required above, affect the rights or duties of the L/C Issuer under this
     Agreement or any Letter of Credit Application relating to any Letter of
     Credit issued or to be issued by it; (ii) no amendment, waiver or consent
     shall, unless in writing and signed by the Swing Line Lender in addition to
     the Lenders required above, affect the rights or duties of the Swing Line
     Lender under this Agreement; (iii) no amendment, waiver or consent shall,
     unless in writing and signed by Administrative Agent in addition to the
     Lenders required above, affect the rights or duties of Administrative Agent
     under this Agreement or any other Loan Document; and (iv) the Fee Letter
     may be amended, or rights or privileges thereunder waived, in a writing
     executed only by the parties thereto. Notwithstanding anything to the
     contrary herein, no Defaulting Lender shall have any right to approve or
     disapprove any amendment, waiver or consent hereunder, except that the
     Commitment of such Lender may not be increased or extended without the
     consent of such Lender.

 2.  Notices.

     (a) General. Unless otherwise expressly provided herein, all notices and
     other communications provided for hereunder shall be in writing (including
     by facsimile transmission). All such written notices shall be mailed
     certified or registered mail, faxed or delivered to the applicable address,
     facsimile number or (subject to clause (c) below) electronic mail address,
     and all notices and other communications expressly permitted hereunder to
     be given by telephone shall be made to the applicable telephone number, as
     follows:

     (i) if to Borrower, Administrative Agent, the L/C Issuer or the Swing Line
     Lender, to the address, facsimile number, electronic mail address or
     telephone number specified for such Person on Schedule 1.2 or to such other
     address, facsimile number, electronic mail address or telephone number as
     shall be designated by such party in a notice to the other parties; and

     (ii) if to any other Lender, to the address, facsimile number, electronic
     mail address or telephone number specified in its Administrative
     Questionnaire or to such other address, facsimile number, electronic mail
     address or telephone number as shall be designated by such party in a
     notice to Borrower, Administrative Agent, the L/C Issuer and the Swing Line
     Lender.

     Notices sent by hand or overnight courier service, or mailed by certified
     or registered mail, shall be deemed to have been given when received;
     notices sent by facsimile shall be deemed to have been given when sent
     (except that, if not given during normal business hours for the recipient,
     shall be deemed to have been given at the opening of business on the next
     business day for the recipient). Notices delivered through electronic
     communications to the extent provided in clause (b) below, shall be
     effective as provided in such clause (b).

     (b) Electronic Communications. Notices and other communications to the
     Lenders hereunder may be delivered or furnished by electronic communication
     (including e-mail and Internet or intranet websites) pursuant to procedures
     approved by Administrative Agent, provided that the foregoing shall not
     apply to notices to any Lender pursuant to Article 2 if such Lender has
     notified Administrative Agent that it is incapable of receiving notices
     under such Article by electronic communication. Administrative Agent or
     Borrower may, in its discretion, agree to accept notices and other
     communications to it hereunder by electronic communications pursuant to
     procedures approved by it, provided that approval of such procedures may be
     limited to particular notices or communications.

     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
     be transmitted and/or signed by facsimile. The effectiveness of any such
     documents and signatures shall, subject to applicable law, have the same
     force and effect as manually-signed originals and shall be binding on the
     party signing the same. Administrative Agent may also require that any such
     documents and signatures be confirmed by a manually-signed original
     thereof; provided, however, that the failure to request or deliver the same
     shall not limit the effectiveness of any facsimile document or signature.

     (d) Reliance by Administrative Agent and Lenders. Administrative Agent and
     the Lenders shall be entitled to rely and act upon any notices (including
     telephonic confirmations of facsimile Notices of Borrowing under
     Section 2.4 hereof) purportedly given by or on behalf of Borrower by a
     Person identifying himself or herself as a Responsible Officer, even if (i)
     such notices were not made in a manner specified herein, were incomplete or
     were not preceded or followed by any other form of notice specified herein,
     or (ii) the terms thereof, as understood by the recipient, varied from any
     confirmation thereof. Borrower shall indemnify each Agent-Related Person
     and each Lender from all losses, costs, expenses and liabilities resulting
     from the reliance by such Person on each notice purportedly given by or on
     behalf of Borrower by a Person identifying himself or herself as a
     Responsible Officer. All telephonic notices to and other communications
     with Administrative Agent may be recorded by Administrative Agent, and each
     of the parties hereto hereby consents to such recording.

 3.  Attorneys' Fees. If any lawsuit, reference or arbitration is commenced
     which arises out of, or which relates to this Agreement, the other Loan
     Documents or the Obligations, including any alleged tort action, regardless
     of which party commences the action, the prevailing party shall be entitled
     to recover from each other party such sums as the court, referee or
     arbitrator may adjudge to be reasonable attorneys' fees in the action or
     proceeding, in addition to costs and expenses otherwise allowed by law. Any
     such attorneys' fees incurred by either party in enforcing a judgment in
     its favor under this Agreement shall be recoverable separately from and in
     addition to any other amount included in such judgment, and such attorneys'
     fees obligation is intended to be severable from the other provisions of
     this Agreement and to survive and not be merged into any such judgment. In
     all other situations, including any bankruptcy or other voluntary or
     involuntary proceeding, in or out of court, for the adjustment of
     debtor-creditor relationships, Borrower agrees to pay all of Administrative
     Agent's costs and expenses, including attorneys' fees, which may be
     incurred in any effort to collect or enforce the Obligations, or any part
     of them, or any term of any Loan Document. Attorneys' fees shall include
     the allocated costs for services of in- house counsel.
 4.  Indemnity. Borrower shall indemnify, defend and hold all Agent-Related
     Persons, each Lender and each of their respective Affiliates, officers,
     directors, employees, counsel, agents and attorneys-in- fact (each, an
     "Indemnified Person") harmless from and against any and all liabilities,
     obligations, losses, damages, actions, judgments, costs, penalties, claims,
     demands, judgments, suits, disbursements and expenses (including legal
     fees) ("Claims") which may be incurred by or asserted against any such
     Indemnified Person arising out of or relating to the Loans or the Loan
     Documents or any document or transaction or action taken or not by any such
     Person in connection with any of the foregoing, including any
     investigation, arbitration, litigation, Insolvency Proceeding or other
     proceeding whether or not any Indemnified Person is a party thereto and any
     claim, litigation, investigation or proceeding relating to any of the
     foregoing, whether based on contract, tort or any other theory (including
     any investigation of, preparation for, or defense of any pending or
     threatened claim, investigation, litigation or proceeding) (all the
     foregoing, collectively, the "Indemnified Liabilities"); provided, that
     Borrower shall have no obligation hereunder to any Indemnified Person with
     respect to Claims that are determined by a court of competent jurisdiction
     by final and nonappealable judgment to have resulted that result from the
     gross negligence or willful misconduct of such Indemnified Person. No
     Indemnified Person shall be liable for any damages arising from the use by
     others of any information or other materials obtained through IntraLinks or
     other similar information transmission systems in connection with this
     Agreement, other than such damages caused directly by the gross negligence
     or willful misconduct of such Indemnified Person, as determined by a court
     of competent jurisdiction by final and nonappealable judgment, nor shall
     any Indemnified Person have any liability for any indirect or consequential
     damages relating to this Agreement or any other Loan Document or arising
     out of its activities in connection herewith or therewith (whether before
     or after the Closing Date). All amounts due under this Section 11.4 shall
     be payable within ten Business Days after demand therefor. The agreements
     in this Section shall survive the resignation of Administrative Agent, the
     replacement of any Lender, the termination of the Commitments and the
     repayment, satisfaction or discharge of all the other Obligations.
 5.  Assignments and Participations.

     (a) Any Lender may at any time assign to one or more Eligible Assignees all
     or a portion of its rights and obligations under this Agreement (including
     all or a portion of its Commitment and the Loans (including for purposes of
     this clause (a), participations in L/C Obligations and in Swing Loans) at
     the time owing to it; provided that (i) except in the case of an assignment
     of the entire remaining amount of the assigning Lender's Commitment and the
     Loans at the time owing to it or in the case of an assignment to a Lender
     or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
     the aggregate amount of the Commitment (which for this purpose includes
     Loans outstanding thereunder) subject to each such assignment, determined
     as of the date the Assignment and Assumption with respect to such
     assignment is delivered to Administrative Agent or, if "Trade Date" is
     specified in the Assignment and Assumption, as of the Trade Date, shall not
     be less than $5,000,000 unless each of Administrative Agent and, so long as
     no Event of Default has occurred and is continuing, Borrower otherwise
     consents (each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
     proportionate part of all the assigning Lender's rights and obligations
     under this Agreement with respect to the Loans or the Commitment assigned,
     except that this clause (ii) shall not apply to rights in respect of Swing
     Loans; (iii) any assignment of a Commitment must be approved by
     Administrative Agent, the L/C Issuer and the Swing Line Lender (which
     consent will not be unreasonably withheld or delayed) unless the Person
     that is the proposed assignee is itself a Lender (whether or not the
     proposed assignee would otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to
     Administrative Agent an Assignment and Assumption, together with a
     processing and recordation fee of $3,500. Subject to acceptance and
     recording thereof by Administrative Agent pursuant to clause (b) of this
     Section, from and after the effective date specified in each Assignment and
     Assumption, the Eligible Assignee thereunder shall be a party to this
     Agreement and, to the extent of the interest assigned by such Assignment
     and Assumption, have the rights and obligations of a Lender under this
     Agreement, and the assigning Lender thereunder shall, to the extent of the
     interest assigned by such Assignment and Assumption, be released from its
     obligations under this Agreement (and, in the case of an Assignment and
     Assumption covering all of the assigning Lender's rights and obligations
     under this Agreement, such Lender shall cease to be a party hereto but
     shall continue to be entitled to the benefits of Sections 3.1, 3.3, 3.4,
     11.3 and 11.4 with respect to facts and circumstances occurring prior to
     the effective date of such assignment). Upon request, Borrower (at its
     expense) shall execute and deliver a Note to the assignee Lender and, in
     such event, the assigning Lender shall return the original Note for
     cancellation and, if the assignment is for a portion of the assigning
     Lender's Commitment, replacement by a new Note issued by Borrower and
     evidencing the assigning Lender's reduced Commitment. Any assignment or
     transfer by a Lender of rights or obligations under this Agreement that
     does not comply with this Section shall be treated for purposes of this
     Agreement as a sale by such Lender of a participation in such rights and
     obligations in accordance with clause (c) of this Section. Notwithstanding
     the foregoing, assignment of the obligations of the L/C Issuer after the
     resignation of BankAmerica as L/C Issuer, or any other successor thereafter
     acting as L/C Issuer, shall be governed by Section 11.5(e) hereof.

     (b) Administrative Agent, acting solely for this purpose as an agent of
     Borrower, shall maintain at Administrative Agent's Office a copy of each
     Assignment and Assumption delivered to it and a register for the
     recordation of the names and addresses of the Lenders, and the Commitments
     of, and principal amounts of the Loans and L/C Obligations owing to, each
     Lender pursuant to the terms hereof from time to time (the "Register"). The
     entries in the Register shall be conclusive, and Borrower, Administrative
     Agent and the Lenders may treat each Person whose name is recorded in the
     Register pursuant to the terms hereof as a Lender hereunder for all
     purposes of this Agreement, notwithstanding notice to the contrary. The
     Register shall be available for inspection by Borrower at any reasonable
     time and from time to time upon reasonable prior notice. In addition, at
     any time that a request for a consent for a material or other substantive
     change to the Loan Documents is pending, any Lender wishing to consult with
     other Lenders in connection therewith may request and receive from
     Administrative Agent a copy of the Register.

     (c) Any Lender may at any time, without the consent of, or notice to,
     Borrower or Administrative Agent, sell participations to any Person (other
     than a natural person or Borrower or any of Borrower's Affiliates or
     subsidiaries) (each, a "Participant") in all or a portion of such Lender's
     rights and/or obligations under this Agreement (including all or a portion
     of its Commitment and/or the Loans (including such Lender's participations
     in L/C Obligations and/or Swing Loans) owing to it); provided that (i) such
     Lender's obligations under this Agreement shall remain unchanged, (ii) such
     Lender shall remain solely responsible to the other parties hereto for the
     performance of such obligations and (iii) Borrower, Guarantor, each
     Permitted Affiliate, Administrative Agent and the other Lenders shall
     continue to deal solely and directly with such Lender in connection with
     such Lender's rights and obligations under this Agreement. Any agreement or
     instrument pursuant to which a Lender sells such a participation shall
     provide that such Lender shall retain the sole right to enforce this
     Agreement and to approve any amendment, modification or waiver of any
     provision of this Agreement; provided that such agreement or instrument may
     provide that such Lender will not, without the consent of the Participant,
     agree to any amendment, waiver or other modification described in clauses
     (a) -(f) of Section 11.1 that directly affects such Participant. Subject to
     clause (d) of this Section, Borrower agrees that each Participant shall be
     entitled to the benefits of Sections 3.1, 3.3, 3.4, 11.3 and 11.4 to the
     same extent as if it were a Lender and had acquired its interest by
     assignment pursuant to clause (a) of this Section.

     (d) A Participant shall not be entitled to receive any greater payment
     under Section 3.1 or 3.3 than the applicable Lender would have been
     entitled to receive with respect to the participation sold to such
     Participant.

     (e) Notwithstanding anything to the contrary contained herein, if at any
     time BankAmerica assigns all of its Commitment and Loans pursuant to clause
     (a) above, BankAmerica may, (i) upon 30 days' notice to Borrower and the
     Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice to Borrower,
     resign as Swing Line Lender. In the event of any such resignation as L/C
     Issuer or Swing Line Lender, Borrower shall be entitled to appoint from
     among the Lenders a successor L/C Issuer or Swing Line Lender hereunder
     and, if such designated appointee agrees to act as successor L/C Issuer or
     Swing Line Lender hereunder, Lenders hereby agree to accept such
     appointment; provided, however, that no failure by Borrower to appoint any
     such successor shall affect the resignation of BankAmerica as L/C Issuer or
     Swing Line Lender, as the case may be. In addition, if BankAmerica fails to
     issue a Letter of Credit under Section 2.1.2(b) hereof because the issuance
     of such Letter of Credit would violate any of its policies, BankAmerica
     will, upon the request of Borrower, resign as L/C Issuer hereunder and
     Borrower shall be entitled to appoint from among the Lenders a successor
     L/C Issuer hereunder and, if such designated appointee agrees to act as
     successor L/C Issuer hereunder, Lenders hereby agree to accept such
     appointment; provided, however, that no failure by Borrower to appoint any
     such successor shall affect the resignation of BankAmerica as L/C Issuer.
     If BankAmerica resigns as L/C Issuer, it shall retain all the rights and
     obligations of the L/C Issuer hereunder with respect to all Letters of
     Credit outstanding as of the effective date of its resignation as L/C
     Issuer and all L/C Obligations with respect thereto (including the right to
     require the Lenders to make Reference Rate Loans or fund risk
     participations in Unreimbursed Amounts pursuant to Section 2.4.1. If
     BankAmerica resigns as Swing Line Lender, it shall retain all the rights of
     the Swing Line Lender provided for hereunder with respect to Swing Loans
     made by it and outstanding as of the effective date of such resignation,
     including the right to require the Lenders to make Reference Rate Loans or
     fund risk participations in outstanding Swing Loans pursuant to Section
     2.2.5). Upon the appointment of any successor L/C Issuer or successor Swing
     Line Lender hereunder, the procedure for such successor to resign as L/C
     Issuer or Swing Line Lender hereunder shall be the same procedure as is set
     forth for BankAmerica under this Section 11.5(e).

      1. Pledge to Federal Reserve Lender. Notwithstanding any other provision,
         a Lender may pledge its interest in the Loans in favor of any Federal
         Reserve Lender in accordance with Federal law.
      2. Notice of Final Assignment by Administrative Agent. If Administrative
         Agent assigns or sells all of its remaining interest in the Loans,
         Administrative Agent shall give each other Lender written notice of
         such assignment or sale at the time of the closing of such assignment
         or sale.
      3. Syndication by the Arranger; Dissemination of Information. Subject to
         the provisions and limitations of this Section 11.5, the Arranger may
         at any time syndicate the Loans or sell to one or more Persons
         participating interests in the Loans and/or any interest of any Lender
         under any of the Loan Documents, and may provide financial information
         about Borrower, Guarantor, each Permitted Affiliate and each subsidiary
         or Affiliate of Borrower or Guarantor to actual or potential
         participants or assignees, without notice to or the consent of Borrower
         or Guarantor or such Permitted Affiliate, subsidiary or Affiliate.
         These rights may include the following without limitation: subsequent
         to the Closing Date, the Arranger may arrange a syndicate of financial
         institutions (including Administrative Agent and the Lenders) which
         institutions shall be acceptable to Borrower (such acceptance not to be
         unreasonably withheld or delayed). Each Lender will be authorized to
         disseminate any information it obtains pertaining to this Agreement or
         the Loans, including any credit or other information relating to
         Borrower, Guarantor or any subsidiary or Affiliate of Borrower or
         Guarantor, to any assignee or participant or prospective assignee or
         prospective participant, to any of Lenders' Affiliates, any regulatory
         body having jurisdiction over any Lender and to any other Persons as
         may be necessary or appropriate in any Lender's reasonable judgment.
         Borrower agrees to actively assist the Arranger in syndication of the
         Loans. To assist the Arranger in its syndication efforts, Borrower
         shall, at the request of the Arranger: (1) provide and cause its
         advisors to provide the Arranger and any Lender that becomes a party to
         this Agreement as a successor in interest to a Lender, upon request,
         with all information reasonably deemed necessary by the Arranger to
         syndicate the Loans; (2) assist the Arranger upon its reasonable
         request in the preparation of an offering memorandum to be used in
         connection with the syndication of the Loans and; (3) otherwise assist
         the Arranger in its syndication efforts, including making available
         from time to time officers and advisors of Borrower and its Affiliates
         and subsidiaries to attend and make presentations regarding the
         business and prospects of Borrower, Guarantor and their respective
         subsidiaries and Affiliates, as appropriate, at a meeting or meetings
         of prospective lenders.

 6.  Confidentiality. Notwithstanding any contrary provision of this Agreement,
     each Lender agrees to exercise due care to maintain the confidentiality of
     information provided by Borrower and identified by it as "confidential" in
     connection with the Loans except (a) to the extent such information was or
     becomes generally available to the public (other than by disclosure by the
     Lender in violation of this provision), or becomes available on a
     non-confidential basis from a source other than Borrower (if such source is
     not bound by a confidentiality agreement with Borrower known to the
     Lender); and (b) any Lender may disclose such information at the request of
     or pursuant to any requirement of any Governmental Authority to which the
     Lender is subject or in connection with an examination of such Lender by
     any such authority (including any self-regulatory authority, such as the
     National Association of Insurance Commissioners); or pursuant to subpoena
     or other court process or when otherwise required by law or regulation; or
     to the extent reasonably required in connection with any litigation,
     arbitration or other proceeding to which Administrative Agent, any Lender
     or their respective Affiliates may be party; or to the extent reasonably
     required in connection with the exercise of any remedy under any Loan
     Document or the enforcement of rights thereunder; or to such Lender's
     auditors, counsel and other professional advisors; or to any Participant or
     Assignee, actual or potential, provided that such Person agrees in writing
     to keep such information confidential to the same extent required of the
     Lenders hereunder; to such Lender's Affiliates and to its and its
     Affiliates' respective partners, directors, officers, employees, agents,
     advisors and representatives (it being understood that the Persons to whom
     such disclosure is made will be informed of the confidential nature of such
     information and instructed to keep such information confidential); or to
     any other party hereto.
 7.  Heirs, Successors and Assigns. The terms of this Agreement shall bind and
     benefit the heirs, legal representatives, successors and assigns of the
     parties; provided, however, that Borrower may not assign this Agreement
     without the prior written consent of Administrative Agent, given only with
     the consent of all of the Lenders in each instance. Each Lender shall have
     the right to transfer its Commitment and its outstanding Loans to any other
     Person on the terms and subject to the conditions set forth in
     Section 11.5. Without the consent of or notice to Borrower, Administrative
     Agent and Lenders may disclose to any prospective purchaser of any
     securities issued by Administrative Agent or Lenders, and to any
     prospective or actual purchaser of any interest in any Loan or any other
     loans made by Lenders to Borrower (in the case of a prospective purchase of
     an interest in the Loans or any other loan, upon Lender's receiving its
     standard confidentiality letter from the prospective purchaser of the
     interest in the Loan or any other loan), any financial or other information
     relating to Borrower, Guarantor, the Loans or the Unencumbered Asset Pool
     Property.
 8.  No Third Parties Benefited. This Agreement is made and entered into for the
     sole protection and benefit of the parties signing this Agreement and their
     successors and assigns. No trust is created by this Agreement and no other
     persons or entities shall have any right of action under this Agreement or
     any right to the Loan funds.
 9.  Payments Set Aside. To the extent that any payments or transfers of any
     assets to Administrative Agent in respect of the credit facility extended
     by this Agreement or any part thereof are subsequently invalidated,
     declared to be fraudulent or preferential, set aside or required to be
     repaid to a trustee, receiver or any other party in connection with any
     insolvency proceeding, or otherwise, then: (i) any and all obligations owed
     to Administrative Agent and any and all remedies available to
     Administrative Agent under the terms of the Loan Documents or in law or
     equity against Borrower shall be automatically revived and reinstated to
     the extent (and only to the extent) of any recovery permitted under
     clause (ii) below; and (ii) Administrative Agent shall be entitled to
     recover (and shall be entitled to file a proof of claim to obtain such
     recovery in any applicable bankruptcy, insolvency, receivership or
     fraudulent conveyance or fraudulent transfer proceeding) either: (x) the
     amount of the payments or the value of the transfer or (y) if the transfer
     has been undone and the assets returned in whole or in part, the value of
     the consideration paid to or received by Borrower for the initial asset
     transfer, plus in each case any deferred interest from the date of the
     disgorgement to the date of distribution to Administrative Agent in any
     bankruptcy, insolvency, receivership or fraudulent conveyance or fraudulent
     transfer proceeding, and any costs and expenses due and owing, including,
     without limitation, any reasonable attorneys' fees incurred by
     Administrative Agent in connection with the exercise of its rights under
     this Section 11.9. Each Lender severally agrees to pay to Administrative
     Agent upon demand its applicable share of any amount so recovered from or
     repaid by Administrative Agent, plus interest thereon from the date of such
     demand to the date such payment is made at a rate per annum equal to the
     Federal Funds Rate from time to time in effect.
 10. Interpretation. The language of this Agreement shall be construed as a
     whole according to its fair meaning, and not strictly for or against any
     party.
 11. Miscellaneous. The invalidity or unenforceability of any one or more
     provisions of this Agreement shall in no way affect any other provision. If
     Borrower consists of more than one Person, each shall be jointly and
     severally liable for the faithful performance of this Agreement and the
     other Loan Documents. Time is of the essence in the performance of this
     Agreement and the other Loan Documents.
 12. Counterparts. This Agreement may be executed in one or more counterparts,
     each of which shall, for all purposes, be deemed an original and all of
     which counterparts, taken together, shall constitute one and the same
     instrument.
 13. Integration and Relation to Loan Commitment. The Loan Documents fully state
     all of the terms and conditions of the parties' agreement regarding the
     matters mentioned in or incidental to this Agreement. The Loan Documents
     supersede all oral negotiations and prior writings concerning the subject
     matter of the Loan Documents, including any loan commitment issued to
     Borrower. Each Loan Document was drafted with the joint participation of
     the respective parties thereto and shall be construed neither against nor
     in favor of any party, but rather in accordance with the fair meaning
     thereof.
 14. Actions. Administrative Agent shall have the right, but not the obligation,
     to commence, appear in, and defend any action or proceeding which might
     affect its rights, duties or liabilities relating to the Loan, the
     Unencumbered Asset Pool Property, or any of the Loan Documents. Borrower
     shall pay promptly on demand all of Administrative Agent's reasonable
     out-of-pocket costs, expenses, and legal fees and expenses of
     Administrative Agent's counsel incurred in those actions or proceedings.
 15. Relationships with Other Customers. From time to time, Administrative Agent
     or any Lender may have business relationships with Borrower's customers,
     suppliers, contractors, tenants, partners, shareholders, officers or
     directors, with businesses offering products or services similar to those
     of Borrower, or with persons seeking to invest in, borrow from or lend to
     Borrower. Borrower agrees that in no event shall Administrative Agent or
     any Lender be obligated to disclose to Borrower any information concerning
     any other customer thereof. Borrower further agrees that any Lender may
     extend credit to those parties and may take any action it may deem
     necessary to collect any such credit, regardless of any effect the
     extension or collection of such credit may have on Borrower's financial
     condition or operations.
 16. No Waiver; Cumulative Remedies. No failure by any party hereto to exercise,
     and no delay by any such Person in exercising, any right, remedy, power or
     privilege hereunder shall operate as a waiver thereof; nor shall any single
     or partial exercise of any right, remedy, power or privilege hereunder
     preclude any other or further exercise thereof or the exercise of any other
     right, remedy, power or privilege. The rights, remedies, powers and
     privileges herein provided are cumulative and not exclusive of any rights,
     remedies, powers and privileges provided by law.
 17. Survival of Representations and Warranties. All representations and
     warranties made hereunder and in any other Loan Document or other document
     delivered pursuant hereto or thereto or in connection herewith or therewith
     shall survive the execution and delivery hereof and thereof. Such
     representations and warranties have been or will be relied upon by
     Administrative Agent and each Lender, regardless of any investigation made
     by Administrative Agent or any Lender or on their behalf and
     notwithstanding that Administrative Agent or any Lender may have had notice
     or knowledge of any Default at the time of any credit extension, and shall
     continue in full force and effect as long as any Loan or any other
     Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
     Credit shall remain outstanding.
 18. Severability. If any provision of this Agreement or the other Loan
     Documents is held to be illegal, invalid or unenforceable, (a) the
     legality, validity and enforceability of the remaining provisions of this
     Agreement and the other Loan Documents shall not be affected or impaired
     thereby and (b) the parties shall endeavor in good faith negotiations to
     replace the illegal, invalid or unenforceable provisions with valid
     provisions the economic effect of which comes as close as possible to that
     of the illegal, invalid or unenforceable provisions. The invalidity of a
     provision in a particular jurisdiction shall not invalidate or render
     unenforceable such provision in any other jurisdiction.
 19. USA PATRIOT Act Notice. Each Lender and Administrative Agent (for itself
     and not on behalf of any Lender) hereby notifies Borrower that pursuant to
     the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
     (signed into law October 26, 2001)) (the "Act"), it is required to obtain,
     verify and record information that identifies Borrower, which information
     includes the name and address of Borrower and other information that will
     allow such Lender or Administrative Agent, as applicable, to identify
     Borrower in accordance with the Act.
 20. Time of the Essence. Time is of the essence of the Loan Documents.
 21. Amendment and Restatement. This Agreement amends and restates the Existing
     Agreement in full.

[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, Borrower and the other parties hereto have executed this
Agreement as of the date first above written.

ESSEX PORTFOLIO, L.P.,

a California limited partnership

By: ESSEX PROPERTY TRUST, INC.,

a Maryland corporation, its General Partner

By:

Name:

Title:

925 East Meadow Drive

Palo Alto, CA 94303

Attn: Toby Lieberman (facsimile: (650) 565-9855)

Michael J. Schall (facsimile: (650) 858-0139)

Jordan E. Ritter (facsimile: (650) 858-1372)

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as a Lender

By:

Name:

Title:

600 Montgomery Street, 22nd Floor

San Francisco, CA 94111

Attn.: Frank Stumpf (facsimile: (415) 913-3445)

UNION BANK OF CALIFORNIA, N.A.,

as Co-Syndication Agent and as a Lender

By:

Name:

Title:

 

BANK ONE, NA,

as Co-Syndication Agent and as a Lender

By:

Name:

Title:

 

KEYBANK NATIONAL ASSOCIATION,

as Managing Agent and as a Lender

By:

Name:

Title:

PNC BANK, NATIONAL ASSOCIATION,

as Managing Agent and as a Lender

By:

Name:

Title:

COMERICA BANK,

as a Lender



By:

Name:

Title:

CHEVY CHASE BANK, F.S.B.,

as a Lender



By:

Name:

Title:

EUROHYPO AG, NEW YORK BRANCH,

as a Lender



 

By:

Name:

Title:

 

 

By:

Name:

Title:

CONSENT OF GUARANTOR

Essex Property Trust, Inc., a Maryland corporation, consents to the foregoing
Third Amended and Restated Revolving Credit Agreement, makes the representations
set forth in Article 7 that apply to Guarantor and agrees to be bound by the
covenants of Articles 6 and 11 that apply to Guarantor and reaffirms its
obligations under the Second Amended and Restated Payment Guaranty, dated the
date of this Agreement.

Dated as of April 30, 2004 ESSEX PROPERTY TRUST, INC.,

a Maryland corporation, as Guarantor

By:

Name:

Title:

925 East Meadow Drive

Palo Alto, CA 94303

Attn.: Michael Schall and Jordan E. Ritter

CONSENT OF PERMITTED AFFILIATES

Each of the undersigned, as "Permitted Affiliates" under the foregoing Credit
Agreement, consents to the foregoing Third Amended and Restated Revolving Credit
Agreement, makes the representations set forth in Article 7 that apply to such
Permitted Affiliate, and agrees to be bound by the covenants of Articles 4, 6
and 11 that apply to such Permitted Affiliate and reaffirms its obligations
under its Amended and Restated Payment Guaranty, dated the date of this
Agreement.

Dated as of April 30, 2004

PERMITTED AFFILIATES:

JMS ACQUISITION LLC, a Delaware limited liability company

ESSEX PORTFOLIO, L.P., a California limited partnership, its sole member and
manager

By: Essex Property Trust, Inc., A Maryland corporation, its General Partner

By:

Name:

Title:

 

 

JAYSAC, LTD, Texas limited partnership

By: JAYSAC GP CORP., Delaware corporation, its General Partner

By:

Name:

Title:

 

 

JAYSAC GP CORP., a Delaware corporation

By:

Name:

Title:

CUSIP Number 29717DAA2

 

 

 

 

 

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of April 30, 2004

among

ESSEX PORTFOLIO, L.P.,
a California limited partnership,

THE LENDERS LISTED HEREIN,

BANK OF AMERICA, N.A.,
as Administrative Agent,

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent,

BANK ONE, NA,
as Co-Syndication Agent,

KEYBANK NATIONAL ASSOCIATION,
as Managing Agent,

PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent,

and

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

1. DEFINITIONS 1

1.1 Defined Terms 1

1.2 Other Interpretive Provisions 17

1.2.1 Use of Defined Terms 17

1.2.2 Certain Common Terms 18

1.2.3 Accounting Principles 19

2. LOAN AMOUNTS AND TERMS 19

2.1 Amount and Terms of Commitment 19

2.1.2 No Obligation to Issue Letters of Credit Under Certain Circumstances 20

2.1.3 Letter of Credit Amendments 21

2.1.4 Applicability of ISP98 21

2.2 Swing Line 21

2.2.1 Swing Loans 21

2.2.2 Interest on Swing Loans 21

2.2.3 Principal Payable on Swing Loans 22

2.2.4 Prepayments of Swing Loans 22

2.2.5 Funding of Participations 22

2.2.6 Refinancing of Swing Loans 23

2.2.7 Termination of Swing Line 24

2.2.8 No Swing Loans Upon Default 24

2.3 Loan Accounts; Notes 24

2.3.1 Loan Accounts 24

2.3.2 Notes 25

2.4 Procedure for Obtaining Credit 25

2.4.1 Letter of Credit Drawings and Reimbursements; Funding of Participations 26

2.4.2 Repayment of Participations 27

2.4.3 Obligations Absolute 28

2.4.4 Role of Letter of Credit Issuer 29

2.4.5 Cash Collateral 29

2.5 Conversion and Continuation Elections 30

2.5.1 Election to Convert and Renew 30

2.5.2 Notice of Conversion/Continuation 30

2.5.3 Failure to Select a New Interest Period 31

2.5.4 Number of Interest Periods 31

2.6 Voluntary Termination or Reduction of Commitment 31

2.7 Principal Payments 31

2.7.1 Optional Prepayments 31

2.7.2 Mandatory Repayments 32

2.7.3 Repayment at Maturity 32

2.8 Extension of Maturity Date 32

2.9 Interest 32

2.9.1 Accrual Rate 32

2.9.2 Payment 33

2.9.3 Default Interest 33

2.9.4 Maximum Legal Rate 33

2.10 Fees 33

2.10.1 Facility Fee 33

2.10.2 Letter of Credit Fees 33

2.10.3 Other Fees 34

2.11 Computation of Fees and Interest 34

2.12 Increase in Maximum Commitment Amount 34

2.12.1 Request for Increase 34

2.12.2 No Lender Consent Required 35

2.12.3 Administrative Agent Consent and Conditions to Increase 35

2.12.4 Rights of Eligible Assignees 35

2.12.5 Conditions of Increase in Maximum Commitments 36

2.13 Payments by Borrower 36

2.13.1 Timing of Payments 36

2.13.2 Non-Business Days 36

2.13.3 Payment May be Made by Administrative Agent 36

2.13.4 Recovery of Payments 37

2.14 Payments by the Lenders to Administrative Agent 37

2.14.1 Administrative Agent May Make Borrowings Available 37

2.14.2 Defaulting Lender's Failure 38

2.15 Sharing of Payments, Etc 38

2.16 Defaulting Lender 38

2.16.1 Notice and Cure of Lender Default; Election Period; Electing Lenders 38

2.16.2 Removal of Rights; Indemnity 39

2.16.3 Commitment Adjustments 39

2.16.4 No Election 40

2.17 Increases and Decreases in Pro Rata Shares From Existing Agreement 40

3. TAXES, YIELD PROTECTION AND ILLEGALITY 40

3.1 Taxes 40

3.2 Illegality 40

3.3 Increased Costs and Reduction of Return 41

3.4 Funding Losses 42

3.5 Inability to Determine Rates 42

3.6 Certificate of Lender 43

3.7 Survival 43

4. UNENCUMBERED ASSET POOL 43

4.1 Additions of Property to the Unencumbered Asset Pool 43

4.2 Delivery of Information 45

5. CONDITIONS TO DISBURSEMENTS 46

5.1 Conditions to Initial Loans 46

5.1.1 Deliveries to Administrative Agent 46

5.1.2 Payment of Fees 47

5.1.3 Payment of Expenses 47

5.2 Conditions of Each Borrowing or Issuance of Letter of Credit 47

6. COVENANTS OF BORROWER 48

6.1 Specific Affirmative Covenants 48

6.1.1 Compliance with Law 48

6.1.2 Site Visits 48

6.1.3 Insurance 49

6.1.4 Preservation of Rights 50

6.1.5 Taxes 50

6.2 Payment of Expenses 50

6.3 Financial and Other Information; Certification 51

6.4 Notices 53

6.5 Negative Covenants 54

6.5.1 Limitations on Certain Activities 54

6.5.2 Acquisition Down-REITs 55

6.6 Type of Business; Development Covenants 56

6.7 Performance of Acts 57

6.8 Keeping Guarantor Informed 57

6.9 Maximum Total Liabilities to Gross Asset Value 57

6.10 Unsecured Debt to Unencumbered Asset Value 57

6.11 Fixed Charge Coverage Ratio 57

6.12 Tangible Net Worth 57

6.13 Maximum Quarterly Dividends 57

6.14 Negative Pledge; Limitations on Indebtedness 57

6.15 Change in Ownership of Borrower or Management of the Unencumbered Asset
Pool Property 58

6.16 Books and Records 59

6.17 Audits 59

6.18 Cooperation 59

6.19 ERISA Plans 59

6.20 Use of Proceeds 59

6.21 Use of Proceeds - Ineligible Securities 59

6.22 Existing Convertible "Flipper" Loans 59

7. REPRESENTATIONS AND WARRANTIES 59

7.1 Organization of Borrower, Guarantor and each Permitted Affiliate 59

7.2 Authorization 60

7.3 Enforceable Agreement 60

7.4 Good Standing 60

7.5 No Conflicts 60

7.6 Financial Information 60

7.7 Borrower Not a "Foreign Person" 60

7.8 Lawsuits 60

7.9 Permits, Franchises 61

7.10 Other Obligations 61

7.11 Income Tax Returns 61

7.12 No Event of Default 61

7.13 ERISA Plans 61

7.14 Location of Borrower 61

7.15 No Required Third Party/Governmental Approvals 61

7.16 Regulated Entities 62

8. DEFAULT AND REMEDIES 62

8.1 Events of Default 62

8.2 Remedies 64

8.2.1 Termination of Commitment to Lend 64

8.2.2 Acceleration of Loans 64

8.2.3 Security for Letters of Credit 65

8.2.4 Exercise of Rights and Remedies 65

8.3 Rights Not Exclusive 65

8.4 Application of Funds 65

9. LAW AND DISPUTE RESOLUTION 66

10. ADMINISTRATIVE AGENT 67

10.1 Appointment and Authorization of Administrative Agent 67

10.2 Administrative Agent's Powers 67

10.3 Limitation on Administrative Agent's Duties 68

10.4 Liability of Administrative Agent 68

10.5 Co-Agents 68

10.6 Credit Decision 69

10.7 Indemnification; Cost and Expenses 69

10.8 Administrative Agent in its Individual Capacity 70

10.9 Notice of Default 70

10.10 Successor Administrative Agent 70

10.11 Delegation of Duties 71

10.12 Reliance by Administrative Agent 71

10.13 Withholding Tax 72

10.14 Administrative Agent May File Proofs of Claim 72

10.15 Release of Permitted Affiliate from Payment Guaranty 73

11. MISCELLANEOUS PROVISIONS 73

11.1 Amendments and Waivers 73

11.2 Notices 75

11.3 Attorneys' Fees 76

11.4 Indemnity 76

11.5 Assignments and Participations 77

11.5.1 Pledge to Federal Reserve Lender 79

11.5.2 Notice of Final Assignment by Administrative Agent 79

11.5.3 Syndication by the Arranger; Dissemination of Information 79

11.6 Confidentiality 80

11.7 Heirs, Successors and Assigns 80

11.8 No Third Parties Benefited 81

11.9 Payments Set Aside 81

11.10 Interpretation 81

11.11 Miscellaneous 81

11.12 Counterparts 81

11.13 Integration and Relation to Loan Commitment 82

11.14 Actions 82

11.15 Relationships with Other Customers 82

11.16 No Waiver; Cumulative Remedies 82

11.17 Survival of Representations and Warranties 82

11.18 Severability 82

11.19 USA PATRIOT Act Notice 83

11.20 Time of the Essence 83

11.21 Amendment and Restatement 83

End of TOC - Do not delete this paragraph!

 

SCHEDULE 1.1 LENDERS NAMES, ADDRESSES AND PRO RATA SHARES

SCHEDULE 1.2 ADMINISTRATIVE AGENT'S OFFICE; AGENT'S PAYMENT OFFICE

SCHEDULE 1.3 EXISTING LETTERS OF CREDIT

SCHEDULE 1.4 PERMITTED AFFILIATES

 

EXHIBIT A UNENCUMBERED ASSET POOL

EXHIBIT B FORM OF NOTICE OF BORROWING OR CONVERSION/CONTINUATION

EXHIBIT C FORM OF LETTER OF CREDIT APPLICATION

EXHIBIT D-1 SUPPLEMENTAL SIGNATURE PAGE (EXISTING CO-LENDER)

EXHIBIT D-2 SUPPLEMENTAL SIGNATURE PAGE (NEW CO-LENDER)

EXHIBIT E COMPLIANCE CERTIFICATE

EXHIBIT F FORM OF ASSIGNMENT AND ASSUMPTION

EXHIBIT G-1 FORM OF PAYMENT GUARANTY (GUARANTOR)

EXHIBIT G-2 FORM OF PAYMENT GUARANTY (PERMITTED AFFILIATE)

EXHIBIT H-1 FORM OF NOTE

EXHIBIT H-2 FORM OF SWING LINE NOTE